        




Exhibit 10.1



ACQUISITION AGREEMENT
AMONG
WEATHERFORD INTERNATIONAL LTD.,
THE LUBRIZOL CORPORATION
AND
LZ HOLDING CORPORATION
November 30, 2014






--------------------------------------------------------------------------------




TABLE OF CONTENTS


 
 
 
 
 
Page


 
ARTICLE I SALE AND PURCHASE 
 
 
1


 
1.1
Sale and Purchase of Assets
 
 
1


 
1.2
Excluded Assets
 
 
3


 
1.3
Domestic Asset Acquisition
 
 
4


 
1.4
Foreign Asset Acquisitions
 
 
4


 
1.5
Sale and Purchase of Shares
 
 
5


 
 
 
 
 
 
 
 
ARTICLE II PURCHASE PRICE AND CLOSING
 
 
5


 
2.1
Place and Date
 
 
5


 
2.2
Purchase Price
 
 
5


 
2.3
Assumption of Liabilities
 
 
6


 
2.4
Excluded Liabilities
 
 
7


 
2.5
Allocation of Purchase Price
 
 
8


 
2.6
Post-Closing Purchase Price Adjustment
 
 
9


 
2.7
Adjustments to Purchase Price
 
 
11


 
2.8
Consent of Third Parties
 
 
11


 
2.9
Tax Treatment
 
 
12


 
2.10
Proration Procedures
 
 
12


 
 
 
 
 
 
 
 
ARTICLE III REPRESENTATIONS AND WARRANTIES
 
 
12


 
3.1
Representations and Warranties of Weatherford
 
 
13


 
3.1.1.
Authorization, etc.
 
 
13


 
3.1.2.
Corporate Status; Capitalization
 
 
13


 
3.1.3.
No Conflicts etc.
 
 
14


 
3.1.4.
Financial Statements.
 
 
15


 
3.1.5.
Absence of Undisclosed Liabilities
 
 
15


 
3.1.6.
Taxes
 
 
16


 
3.1.7.
Absence of Changes
 
 
17


 
3.1.8.
Litigation
 
 
19


 
3.1.9.
Compliance with Laws: Governmental Approvals and Consents
 
 
19


 
3.1.10.
Operation of the Business
 
 
20


 
3.1.11.
Title; Sufficiency
 
 
20


 
3.1.12.
Contracts
 
 
20


 
3.1.13.
Territorial Restrictions
 
 
23


 
3.1.14.
Customers
 
 
23


 
3.1.15.
Suppliers; Raw Materials
 
 
23


 
3.1.16.
Compliance.
 
 
23


 
3.1.17.
Export Controls and Sanctions
 
 
24


 
3.1.18.
Intellectual Property
 
 
25


 
3.1.19.
Insurance
 
 
26


 
3.1.20.
Real Property.
 
 
26


 
3.1.21.
Environmental Matters
 
 
27


 
 
 
 
 
 
 
 
 
 
 
 
 
 






i



--------------------------------------------------------------------------------








3.1.22.
Employees, Labor Matters, etc.
 
 
28


 
3.1.23.
Employee Benefit Plans and Related Matters
 
 
29


 
3.1.24.
Brokers or Finders, etc.
 
 
30


 
3.1.25.
Product Liability
 
 
30


 
3.1.26.
Contracts with Affiliates
 
 
31


 
3.1.27.
Bank Accounts
 
 
31


 
3.1.28.
Integrity Delaware Holdings Matters
 
 
31


 
3.1.29.
Inventories.
 
 
31


 
 
 
 
 
 
 
3.2
Representations and Warranties of Acquiror
 
 
31


 
3.2.1.
Authorization, etc.
 
 
31


 
3.2.2.
No Conflicts, etc.
 
 
32


 
3.2.3.
Litigation
 
 
32


 
3.2.4.
Bankruptcy
 
 
33


 
3.2.5.
Financing
 
 
33


 
3.2.6.
Brokers, Finders, etc.
 
 
33


 
 
 
 
 
 
 
3.3
No Additional Representations.
 
 
33


 
 
 
 
 
 
 
ARTICLE IV CERTAIN COVENANTS
 
 
34


 
4.1
Access and Investigation
 
 
34


 
4.2
Conduct of Business.
 
 
35


 
4.3
Notification
 
 
37


 
4.4
No Negotiation
 
 
38


 
4.5
Non-Competition
 
 
38


 
4.6
Confidentiality
 
 
39


 
4.7
Use of Business Names by Acquiror
 
 
40


 
4.8
Master Agreements; Retained Contracts
 
 
40


 
4.9
Letters of Credit, Guaranties
 
 
41


 
4.10
Foreign Acquisition Agreements; Closings
 
 
42


 
4.11
Required Consents and Approvals.
 
 
42


 
4.12
Publicity
 
 
45


 
4.13
Misdirected Payments.
 
 
45


 
4.14
Further Assurances
 
 
45


 
4.15
Post-Closing Access
 
 
46


 
4.16
Control of Operations
 
 
46


 
4.17
Termination of Intercompany Agreements
 
 
46


 
4.18
Update of Schedules
 
 
46


 
4.19
Casualty Loss
 
 
47


 
4.20
Customer Visits
 
 
47


 
4.21
Records; Master Data
 
 
47


 
4.22
Sunita Joint Venture
 
 
48


 
 
 
 
 
 
 
 
ARTICLE V CONDITIONS PRECEDENT
 
 
48


 
5.1
Conditions to Obligations of Each Party
 
 
48


 
5.2
Conditions to Obligations of Acquiror
 
 
48


 
5.3
Conditions to Obligations of Weatherford
 
 
51


 




ii



--------------------------------------------------------------------------------






ARTICLE VI TAXES MATTERS
 
 
52


 
6.1
Responsibility for Taxes and Access to Tax Information
 
 
52


 
6.2
Liability for Transfer Taxes
 
 
52


 
6.3
Straddle Period
 
 
53


 
6.4
Returns.
 
 
53


 
6.5
Tax Contest.
 
 
54


 
6.6
Tax Refunds
 
 
55


 
 
 
 
 
 
 
 
ARTICLE VII EMPLOYEES AND EMPLOYEE BENEFIT PLANS
 
 
55


 
7.1
Employment of Asset Sellers’ Employees
 
 
55


 
7.2
Defined Contribution Plan
 
 
57


 
7.3
Welfare and Fringe Benefit Plans
 
 
57


 
7.4
No Third Party Beneficiaries
 
 
58


 
7.5
Equity Based Awards
 
 
58


 
7.6
Foreign National Employees
 
 
58


 
 
 
 
 
 
 
ARTICLE VIII TERMINATION
 
 
58


 
8.1
Termination
 
 
58


 
8.2
Effect of Termination
 
 
59


 
 
 
 
 
 
 
ARTICLE IX INDEMNIFICATION
 
 
59


 
9.1
Survival
 
 
59


 
9.2
Indemnification
 
 
59


 
 
 
 
 
 
 
ARTICLE X DEFINITIONS, MISCELLANEOUS
 
 
64


 
10.1
Definition of Certain Terms
 
 
64


 
10.2
Expenses
 
 
79


 
10.3
Severability
 
 
79


 
10.4
Notices
 
 
79


 
10.5
Miscellaneous
 
 
81


 



Schedules


Schedule 1            -    Weatherford Subsidiaries
Schedule 1.1(i)        -    Specified Assets
Schedule 1.1(ii)         -    Assigned Contracts
Schedule 1.1(n)        -    Asset Seller Real Property
Schedule 1.2(h)        -    Real and Tangible Personal Property
Schedule 1.2(i)        -    Retained Contracts
Schedule 1.2(k)        -    Owned Real Property
Schedule 1.5            -    Transferred Shares
Schedule 2.3            -    Liabilities, Obligations and Commitments
Schedule 2.4(g)        -    Liabilities
Schedule 3.1.2(a)        -    Weatherford Parties
Schedule 3.1.2(b)        -    Jurisdictions
Schedule 3.1.2(c)        -    Corporate Status; Capitalization
Schedule 3.1.3(a)        -    No Conflicts

iii



--------------------------------------------------------------------------------




Schedule 3.1.3(b)        -    Approvals
Schedule 3.1.4(a)        -    Financial Statements
Schedule 3.1.4(b)        -    Accounting Procedures
Schedule 3.1.5            -    Absence of Undisclosed Liabilities
Schedule 3.1.6            -    Taxes
Schedule 3.1.7            -    Absence of Changes
Schedule 3.1.8            -    Litigation
Schedule 3.1.9(a)        -    Compliance with Laws
Schedule 3.1.9(b)        -    Governmental Approvals
Schedule 3.1.9(c)        -    Product Regulatory Filings
Schedule 3.1.10        -    Operation of Business
Schedule 3.1.11        -    Title; Sufficiency
Schedule 3.1.12(a)        -    Contracts
Schedule 3.1.12(d)        -    Material Adverse Effect
Schedule 3.1.12(e)        -    Required Consents
Schedule 3.1.13        -    Territorial Restrictions
Schedule 3.1.14        -    Customers
Schedule 3.1.15        -    Suppliers
Schedule 3.1.16(b)        -    FCPA Issues
Schedule 3.1.18(a)        -    Intellectual Property – General
Schedule 3.1.18(b)        -    No Infringement of Intellectual Property
Schedule 3.1.18(c)        -    Licensing Arrangements
Schedule 3.1.19        -    Insurance
Schedule 3.1.20(a)        -    Owned Real Property
Schedule 3.1.20(b)        -    Leases
Schedule 3.1.20(c)        -    Fee and Leasehold Interests
Schedule 3.1.20(d)        -    No Proceedings
Schedule 3.1.21(a)        -    Environmental Permits
Schedule 3.1.21(b)        -    No Violations – Environmental Laws
Schedule 3.1.21(c)        -    No Actions
Schedule 3.1.21(d)        -    Other
Schedule 3.1.22        -    Employees, Labor Matters, etc.
Schedule 3.1.23(a)        -    Employee Benefit Plans
Schedule 3.1.23(c)(1)        -    Employee Plan Coverage
Schedule 3.1.23(c)(2)        -    Bonus and Incentive Payments
Schedule 3.1.23(d)        -    Non-U.S. Plans
Schedule 3.1.26        -    Contracts with Affiliates
Schedule 3.1.27        -    Bank Accounts
Schedule 3.2.2            -    Acquiror – Governmental Approvals and Consents
Schedule 3.2.6            -    Broker, Finders, Etc.
Schedule 4.2(b)(viii)        -    Incentive and Retention Bonuses
Schedule 4.8(c)        -    Transferred Master Agreements
Schedule 4.9            -    Surety Obligations
Schedule 4.20            -    Customer Visits
Schedule 5.2(c)        -    Required Consents
Schedule 5.2(g)(v)        -    Conveyed Real Property







iv



--------------------------------------------------------------------------------




Schedule 5.2(h)        -    Assignment of Leases
Schedule 7.1            -    Employees
Schedule 7.1(f)        -    Inactive Employees
Schedule 7.6            -     Foreign National Employees
Schedule 10.1(b)        -    Weatherford Master Agreements


Exhibits


Exhibit A    -    Foreign Acquisition Agreement
Exhibit B    -    [Intentionally Omitted]
Exhibit C    -    Transition Services Agreement Term Sheet
Exhibit D    -    Supply Agreement
Exhibit E    -    Inventory Sites
Exhibit F    -    Purchase Price Earn-Out Adjustment



v



--------------------------------------------------------------------------------




ACQUISITION AGREEMENT
ACQUISITION AGREEMENT, dated as of November 30, 2014, among Weatherford
International Ltd., a Bermuda exempted company (“Weatherford”), The Lubrizol
Corporation, an Ohio corporation (“Lubrizol”) and LZ Holding Corporation, a
Delaware corporation (“LZ”, and together with Lubrizol, collectively
“Acquiror”). Capitalized terms used herein are defined in Section 10.1.
W I T N E S S E T H:
WHEREAS, Weatherford owns and operates the Engineered Chemistry Business and the
Integrity Business (collectively, the “Business”);
WHEREAS, Weatherford owns the Business through (a) direct or indirect
subsidiaries of Weatherford identified on Schedule 1 hereto (the “Weatherford
Subsidiaries” and, sometimes referred to herein, the “Asset Sellers”) and (b)
Integrity Delaware, LLC, a Delaware limited liability company, and Clearwater
International, L.L.C., a Delaware limited liability company (collectively, the
“Acquired Companies”); and
WHEREAS, Acquiror wishes to acquire, directly and/or through its Affiliates
(collectively, the “Buyers”) all of the Assets and the Capital Stock of the
Target Companies, and Weatherford wishes to transfer and assign to Buyers all of
the Asset Sellers’ and the Share Sellers’ right, title and interests in such
Assets and the Capital Stock of the Target Companies (the “Shares”), all in
exchange for the payment of the Purchase Price and the assumption of the Assumed
Liabilities, and upon the terms and subject to the conditions set forth herein.
NOW, THEREFORE, in consideration of the mutual covenants, representations and
warranties made herein, and of the mutual benefits to be derived hereby, the
parties hereto agree as follows:
ARTICLE I
SALE AND PURCHASE


1.1    Sale and Purchase of Assets. Subject to the terms and conditions hereof
and excluding (a) the Excluded Assets and (b) the properties, assets and rights
of the Target Companies (which will be acquired by Acquiror or the Buyers
pursuant to the acquisition of the Shares as described herein), Weatherford
will, and will cause its Affiliates (other than the Target Companies), including
the Asset Sellers to, sell, transfer, convey, assign and deliver to Acquiror (or
the Buyers), and Acquiror will (or will cause the Buyers to) purchase and
acquire from Weatherford and its Affiliates (other than the Target Companies),
all right, title and interest of such Persons in and to (i) the assets set forth
on Schedule 1.1(i) hereto (the “Specified Assets”), (ii) subject to Section 2.8,
the Contracts set forth on Schedule 1.1(ii) (the “Assigned Contracts”) (which
Schedule 1.1(ii) shall be updated for Contracts (other than Unscheduled
Contracts) entered into by Weatherford or the Asset Sellers primarily related to
the Business after the date hereof and on or prior to the Closing Date not in
violation of Section 4.2(b) of this Agreement), (iii) subject to Section 1.1(v)
below, the assets reflected under the caption “Assets” on the Reference Balance
Sheet (the “Balance Sheet Assets”), (iv) all other properties, assets and rights
of every nature, kind and description, tangible and intangible (including
goodwill

1



--------------------------------------------------------------------------------




of the Business), whether real, personal or mixed, whether accrued, contingent
or otherwise and whether now existing or hereinafter acquired, primarily used or
held for use in connection with the Business as the same may exist as of the
Closing Date (the “Unscheduled Assets”), (v) all assets into which the Balance
Sheet Assets and Unscheduled Assets have been converted between the Balance
Sheet Date and the Closing Date, which conversions shall occur only in the
Ordinary Course of Business or as directed by Acquiror in writing, (vi) all
assets which have been acquired by the Asset Sellers for the primary use of the
Business between the Balance Sheet Date and the Closing Date, and (vii) any
assets primarily related to the Business located on any Real Property (the
assets described by this Section 1.1 as being sold, transferred, conveyed,
assigned and delivered to Acquiror (or the Buyers), collectively being referred
to herein as the “Assets”), including all those items in the following
categories that otherwise conform to the definition of the term “Assets”:
(a)    all machinery, equipment, furniture, furnishings, vehicles, tools, office
equipment, supplies, spare, replacement and component parts, production
equipment, testing equipment, computer hardware, and similar property;
(b)    raw materials, work in process, finished products, goods, spare parts,
replacement and component parts, manufacturing supplies and any other items of a
kind that are customarily included in the inventory balances of the Business
(collectively, “Inventories”);
(c)    all rights (including any and all Intellectual Property rights) to any
products or assets under research or development prior to the Closing;
(d)    subject to Section 2.8, all rights under all contracts, arrangements,
licenses, leases and other agreements, including the Assigned Contracts, the
Unscheduled Contracts and any right to receive payment for products sold or
services rendered, and to receive goods and services, pursuant to such
agreements and to assert claims and take other rightful actions in respect of
breaches, defaults and other violations of such contracts, arrangements,
licenses, leases and other agreements and otherwise;
(e)    all credits, prepaid expenses, deferred charges, advance payments,
security deposits and prepaid items;
(f)    all Intellectual Property and all rights thereunder or in respect
thereof, including rights to sue for and remedies against past, present and
future infringements or violations thereof, and rights of priority and
protection of interests therein under the laws of any jurisdiction worldwide and
all tangible embodiments thereof (together with all Intellectual Property rights
included in the other clauses of this Section 1.1, “Intellectual Property
Assets”);
(g)    all Product Regulatory Data and Product Regulatory Filings to the extent
related to the Business;
(h)    all of the following, including electronic records, wherever located, to
the extent related to the Business, any Asset or Assumed Liability: books and
records, advertising materials, catalogues, price lists, mailing lists, lists of
customers, distribution lists, production data, sales and promotional materials,
purchasing materials, personnel records with respect to Transferred Employees
who were employed by the Asset Sellers or any other Weatherford

2



--------------------------------------------------------------------------------




Affiliate (other than the Target Companies) on the Closing Date (to the extent
transfer is permitted by applicable Law), manufacturing and quality control
records and procedures, blueprints, research and development files, records,
financial books and records, data and laboratory books, and Intellectual
Property disclosures and open sales order files (collectively, the “Records”).
(i)    to the extent their transfer is permitted by applicable Law, all Consents
and Governmental Approvals, including all applications therefor;
(j)    all rights to Proceedings of any nature available to or being pursued
with respect to the Business or the ownership, use, function or value of any
Asset, whether arising by way of counterclaim or otherwise (other than any
rights with respect to the Proceeding styled Weatherford Global Products Ltd. v.
Hydropath Holding Ltd., which shall constitute an Excluded Asset);
(k)    all guarantees, warranties, indemnities and similar rights in favor (i)
of the Asset Sellers with respect to any Asset or (ii) of Weatherford and its
Affiliates (other than the Target Companies) to the extent related to the
Business;
(l)    all rights of Weatherford or its Affiliates to the extent associated with
any Assumed Liability;
(m)    all current assets to the extent included in the Closing Working Capital
Balance;
(n)    the Real Property of the Asset Sellers or any other Weatherford Affiliate
(other than the Target Companies), including the real property set forth on
Schedule 1.1(n); and
(o)    all other assets that are primarily used or held for use by the Business.
The Assets shall be transferred or otherwise conveyed to the Buyers free and
clear of all Liens and other obligations excepting only Assumed Liabilities and
Permitted Liens.


1.2    Excluded Assets. Notwithstanding anything in this Agreement to the
contrary, the Asset Sellers will retain and not transfer, the following assets
of the Asset Sellers (the “Excluded Assets”):
(a)    Cash and Cash Equivalents, except to the extent included in the Closing
Working Capital Balance;
(b)    any rights to refunds or prepaid Taxes to the extent not included in the
Closing Working Capital Balance;
(c)    all books and records of the Asset Sellers to the extent relating to the
Excluded Assets or Excluded Liabilities, including the corporate charter,
related organizational documents and minute books and Returns of the Asset
Sellers;

3



--------------------------------------------------------------------------------




(d)    all rights with respect to any Proceedings the Asset Sellers may have to
the extent pertaining to the Excluded Liabilities or any of the Excluded Assets;
(e)    except for assets leased by the Asset Sellers, all assets in possession
of the Asset Sellers but owned by third parties;
(f)    any Employee Plan and any other Plan maintained, sponsored or contributed
to by Weatherford, the Asset Sellers or any of their respective ERISA
Affiliates;
(g)    the rights of any Asset Seller under this Agreement and under any
Ancillary Agreement to which it is a party and the proceeds payable to the Asset
Sellers pursuant to this Agreement;
(h)    the real and tangible personal property listed in Schedule 1.2(h);
(i)    the contracts set forth on Schedule 1.2(i) (the “Retained Contracts”);
(j)    except for the equity or other ownership interests of the Target
Companies, any and all equity or ownership interests in any entity, including
stock, membership interests, partnership interests, joint venture interests, or
other similar interests;
(k)    the Owned Real Property set forth on Schedule 1.2(k);
(l)    subject to Section 4.8, any trademarks, service marks, brand names or
trade, corporate or business names of Weatherford or of any of Weatherford’s
Affiliates or divisions, whether or not used in the Business;
(m)    the accounts receivable, whether billed or unbilled, of the Asset
Sellers, including those related to the Business, except to the extent included
in the Closing Working Capital Balance; and
(n)    all other assets and properties not included within the definition of
“Assets.”
1.3    Domestic Asset Acquisition. At the Domestic Closing, Weatherford will
cause the relevant Asset Sellers to transfer to Acquiror or its designated
Buyer, and Acquiror or its designated Buyers will acquire from such Asset
Sellers, all of the Domestic Assets pursuant to this Agreement.
1.4    Foreign Asset Acquisitions.
(a)At the applicable Foreign Closing, Weatherford will, and will cause the
relevant Asset Sellers to, and Acquiror will cause its designated Buyer to,
enter into one or more Foreign Acquisition Agreements providing for the sale,
transfer, assignment or other direct or indirect conveyance of the Foreign
Assets to be transferred by such Asset Seller to Acquiror’s designated Buyer.
Each Foreign Acquisition Agreement will be substantially in the form of Exhibit
A, but with such variations as may be required to satisfy the requirements of
local law, to adapt such agreement to the particular circumstances confronted in
each country or to cover such additional matters as may be agreed upon by
Weatherford and Acquiror

4



--------------------------------------------------------------------------------




(including the principles of ARTICLE VI of this Agreement), in each case as may
be negotiated in good faith by Weatherford and Acquiror.
(b)After the Domestic Closing, Weatherford shall repay to Acquiror that portion
of the Purchase Price allocated under this Agreement to the Foreign Assets for
which a Foreign Closing did not occur on the Closing Date.  At each Foreign
Closing that occurs after the Closing Date, the designated Buyer shall pay to
Weatherford or its designated Affiliate the portion of the Purchase Price in the
applicable local currency allocated under this Agreement to the Foreign Assets
being transferred in such Foreign Closing, which local currency amount shall be
determined based on a currency exchange rate mutually agreed by the parties.


1.5    Sale and Purchase of Shares.
(a)    Subject to the terms and conditions hereof, Weatherford shall cause each
Share Seller to sell, and Acquiror will (or will cause a Buyer to) purchase the
Shares set forth opposite each Share Seller’s name on Schedule 1.5.
(b)    The assignment and transfer of the Domestic Shares shall be made pursuant
to this Agreement.
ARTICLE II
PURCHASE PRICE AND CLOSING


2.1    Place and Date. The closing of the sale and purchase of the Domestic
Assets and the Domestic Shares (the “Domestic Closing”) shall take place at
10:00 A.M. local time at the offices of Winston & Strawn LLP, 1111 Louisiana,
25th Floor, Houston, Texas effective at the commencement of business on the
third Business Day following the satisfaction or waiver of all conditions to the
obligations of the parties set forth herein (other than conditions that by their
terms are to be satisfied on the Closing Date, but subject to the satisfaction
or waiver of those conditions), or at such other place and on such other date
and time as the parties may mutually agree in writing. The day on which the
Domestic Closing occurs is herein referred to as the “Closing Date,” and the
effective time of the Domestic Closing shall be 11:59 p.m. EST on the Closing
Date. The closings of the sale and purchase of the Foreign Assets (the “Foreign
Closings”) shall take place on the Closing Date at such places and such times as
may be specified in the respective Foreign Acquisition Agreements, or on such
other date and time as the parties mutually agree in writing.

5



--------------------------------------------------------------------------------




2.2    Purchase Price. The purchase price for the Assets and the Shares to be
sold and purchased hereby is SEVEN HUNDRED FIFTY MILLION DOLLARS ($750,000,000)
(the “Closing Purchase Price”), as adjusted pursuant to this Agreement
(including after the Closing pursuant to Section 2.6 and Exhibit F)
(collectively, with the Closing Purchase Price, the “Purchase Price”). The
Purchase Price will be paid or caused to be paid by Acquiror, for its own
account and for the account of each of the Buyers, to Weatherford for its
account and for the account of each of the Sellers in accordance with this
Agreement and the Foreign Acquisition Agreements. The Purchase Price shall be
paid by the wire transfer of immediately available funds to such bank account or
accounts as per written instructions of Weatherford given to Acquiror at least
three Business Days prior to the Closing Date. Notwithstanding the foregoing or
the timing of the Foreign Closings, the full Closing Purchase Price shall be
paid by Acquiror or one or more Buyers to Weatherford or an Asset Seller as of
the date of Domestic Closing, subject to the requirements of Section 1.4(b) as
it relates to Foreign Closings occurring after such date. Acquiror and Buyers
shall comply with withholding tax obligations, if any, imposed in connection
with the payment of Purchase Price, including the Closing Purchase Price. Any
withholding tax paid over by Acquiror and Buyers to Governmental Authorities
shall be treated as a payment of the Purchase Price and the amount otherwise
payable by Acquiror and Buyers to Weatherford and the Sellers pursuant to this
Agreement shall be reduced by the amount of such withholding tax. If Acquiror or
any Buyer determines that it needs to withhold any portion of the Purchase
Price, Acquiror shall provide Weatherford with reasonable notice and shall work
in good faith with Weatherford to reduce or eliminate the need to withhold. For
the avoidance of doubt, Acquiror and Buyers will not be required to gross-up the
Purchase Price for any such withholding tax.
2.3    Assumption of Liabilities.
(a)    At the respective Closings for the Assets, Acquiror or another Buyer
shall assume and agree to pay, honor and discharge when due all Liabilities to
the extent relating to or arising out of the operation of the Business by
Acquiror or its Affiliates after the Closing or the ownership of the Assets or
the Shares from and after the Closing (other than the items set forth in clauses
(v) or (vii) which in whole or in part relate to operations of the Business on
or prior to Closing), but excluding the Excluded Liabilities (collectively, the
“Assumed Liabilities”) including:
(i)    all Liabilities set forth on Schedule 2.3 hereto;
(ii)    all Liabilities of the Asset Sellers under the Assigned Contracts (x) to
the extent attributable to the period from and after the Closing and (y) up to
the Aggregate Pre-Closing Contract Liability Amount with respect to any
Liabilities arising under the Assigned Contracts attributable to the period
prior to Closing;
(iii)    all agreements, contracts, commitments and other instruments entered
into by the Asset Sellers in the Ordinary Course of Business in connection with
the Business, including orders and other contracts for the purchase or sale of
Inventory or the sale of products or services, and that are not set forth on
Schedule 1.1(ii), but only to the extent that such contracts do not provide for
payments for goods or services by the Asset Sellers in excess of $250,000 in the
aggregate with respect to any such contract (collectively, the

6



--------------------------------------------------------------------------------




“Unscheduled Contracts”), and all Liabilities thereunder (x) to the extent
attributable to the period from and after the Closing and (y) up to the
Aggregate Pre-Closing Contract Liability Amount with respect to any Liabilities
arising thereunder attributable to the period prior to Closing;
(iv)    all Product Liability-Acquirors;
(v)    the current Liabilities of the Asset Sellers and Target Companies
included in the calculation of the Closing Working Capital Balance;
(vi)    all Assumed Taxes; and
(vii)    any other Liabilities specifically and expressly assumed by Acquiror or
another Buyer pursuant to other provisions of this Agreement (including Article
VII, but excluding the general obligation set forth above in Section 2.3(a)
above).
(b)    At the Domestic Closing, Acquiror shall, or shall cause another Buyer to,
assume the Assumed Liabilities relating to the Domestic Operation by executing
and delivering to Weatherford an assumption agreement in a form to be mutually
agreed by the parties prior to the Domestic Closing (the “Assumption
Agreement”). At each Foreign Closing, Acquiror shall cause another Buyer to
assume each of the Assumed Liabilities relating to the Foreign Operations in
accordance with the Foreign Acquisition Agreements.
2.4    Excluded Liabilities. Neither Acquiror nor any Buyer shall assume any
Liabilities of Weatherford, its Affiliates, any Asset Sellers or any Target
Companies relating to or arising out of the operation of the Business or the
ownership of the Assets or the Shares prior to the Closing, including by
operation of law, other than Assumed Liabilities, and, including the following
Liabilities relating to the Business, whether arising prior to, on or after the
Closing Date (the “Excluded Liabilities”); provided that to the extent any
Liability is both an Assumed Liability and an Excluded Liability, such Liability
shall be deemed to be an Excluded Liability (but for avoidance of doubt, none of
the items set forth in clauses (i) through (vii) of Section 2.3(a) shall be
considered Excluded Liabilities):
(a)    any Retained Taxes;
(b)    any Liabilities of Weatherford and its Affiliates arising under any
agreements and contracts prior to Closing, except as described in Section
2.3(a)(ii) and Section 2.3(a)(iii),
(c)    any Liabilities of Weatherford or any of its Affiliates relating to the
Excluded Assets;
(d)    any intercompany accounts payable, loans, obligations, guarantees,
interests or other Liabilities of Weatherford, any Asset Seller, any Share
Seller or any Target Company to any Weatherford Affiliate;
(e)    any payments for goods and services by Weatherford or any of its
Affiliates above $250,000 on any individual Unscheduled Contract prior to
Closing;

7



--------------------------------------------------------------------------------




(f)    any Liabilities associated with the TSCA Audit and Canadian Product
Regulatory Audit that have not been resolved as of Closing;
(g)    except as set forth on Schedule 2.4(g), any Liabilities arising out of
any Proceeding (including personal injury and death, property damage, fines,
penalties or injunction claims) pending as of the Closing Date or commenced
after the Closing Date to the extent relating to the pre-Closing operation or
ownership of the Business, the Assets, the Assumed Liabilities or the Target
Companies, including the matters set forth on Schedule 3.1.8;
(h)    any Liabilities arising out of or resulting from Weatherford or its
Affiliates’ compliance or noncompliance with any applicable Laws or any orders,
writs, injunctions or Decrees prior to the Closing Date;
(i)    any indebtedness of Weatherford or any Affiliate with respect to borrowed
money, including any interest or penalties accrued thereon;
(j)    except for Product Liability—Acquiror, any Liabilities arising out of or
relating to (A) Weatherford’s and/or its Affiliates’ sale of any product
manufactured, sold or delivered by Weatherford or any of its Affiliates in
connection with the Business to the extent that it is attributable to time
periods prior to the Closing (including any such Liability in respect of
customer discounts and rebates that are attributable to such products sold by
Weatherford and/or its Affiliates prior to the Closing and storage and warehouse
costs), or (B) Weatherford’s and/or its Affiliates’ sale of such products on or
after the Closing (including any such Liability in respect of customer discounts
and rebates that are attributable to such products sold by Weatherford and/or
its Affiliates on or after the Closing and storage and warehouse costs);
(k)    any Environmental Liabilities and Costs;
(l)    any Liabilities arising from the employment of any individual who does
not become a Transferred Employee, or the engagement of any employee (including
the Employees) or contractor or former employee or contractor, to the extent
arising prior to or relating to any period prior to the time that such
individual becomes employed or engaged by Acquiror or another Buyer, other than
any Liabilities specifically and expressly assumed by Acquiror or another Buyer
under the provisions of this Agreement or any Ancillary Agreement;
(m)    any amounts payable at or contingent upon either or both of the Closings
by Weatherford or its Affiliates relating to employment, consulting, change of
control, retention or severance agreements or arrangements, accrued salaries,
bonuses, vacation, paid time off or other accrued severance or compensation of
any of the Transferred Employees who were employed by the Asset Sellers or any
other Weatherford Affiliate on the Closing Date, other than any Liabilities
specifically and expressly assumed by Acquiror or another Buyer under the
provisions of this Agreement or any Ancillary Agreement; and
(n)    any Liabilities relating to the matters set forth on Schedules 3.1.5,
3.1.9(a), 3.1.18(b), 3.1.19, 3.1.20(d), 3.1.21(b), 3.1.21(c), 3.1.21(d), and
3.1.22.

8



--------------------------------------------------------------------------------




2.5    Allocation of Purchase Price.
(a)Acquiror and Weatherford shall cooperate to determine the allocation of the
Purchase Price (prior to adjustments) among the various Sellers of the Assets
and Share Sellers in advance of the Closing Date. To the extent that the
Acquiror and Weatherford do not agree to such allocation prior to the Closing
Date, the Acquiror and Weatherford shall cooperate following the Closing Date to
make such determination, provided that if within one hundred and eighty days
(180) of the Closing Date the parties are unable to agree as to such allocation,
each party shall allocate the Purchase Price among the various Sellers of the
Assets and Share Sellers as each such party determines in its own discretion.


(b)To the extent that Acquiror and Weatherford agree to an allocation of the
Purchase Price that is paid to a Seller of any Asset, Acquiror and Weatherford
shall cooperate following the Closing Date to allocate such portion of the
Purchase Price and the applicable Assumed Liabilities of such Seller among the
various Assets sold by such Seller, provided that if within one hundred and
eighty (180) days of the Closing Date the parties are unable to agree as to such
allocation, each party shall allocate the applicable portion of the Purchase
Price and applicable Assumed Liabilities among the various Assets as each party
determines in its own discretion.


(c)Any adjustments to the Purchase Price hereunder shall be allocated among the
various Asset Sellers and Share Sellers consistently with the basis for any such
adjustment as mutually agreed by the Acquiror and Weatherford, provided that if
the Acquiror and Weatherford cannot agree to the allocation of such adjustment,
each party shall allocate such adjustment as each party determines in its own
discretion.


(d)To the extent that Acquiror and Weatherford agree to an allocation under
Section 2.5(a) or Section 2.5(b) or Section 2.5(c), Acquiror and Weatherford
shall, and shall cause their applicable Affiliates, to file all relevant Returns
consistently with such agreed allocation. To the extent that any such allocation
is challenged by any Taxing Authority during the course of any audit or other
legal proceedings, the Acquiror or Weatherford, as the case may be, shall
provide reasonable notice to the other party of such challenge.


2.6    Post-Closing Purchase Price Adjustment.
(a)    Within 120 days after the Closing Date, Acquiror will prepare and deliver
or cause to be prepared and delivered to Weatherford a combined balance sheet of
the Business acquired pursuant hereto and the Foreign Acquisition Agreements as
of the Closing (the “Closing Date Balance Sheet”) and a proposed statement of
the Net Working Capital prepared therefrom (the “Closing Statement”). The
Closing Date Balance Sheet and the Closing Statement (i) will reflect,
respectively, the financial position of the Business acquired pursuant hereto
and the Foreign Acquisition Agreements on a combined basis and the components
and calculation of the Net Working Capital, in each case as of the Closing and
(ii) will be prepared and determined as of the Closing consistent with
Weatherford’s policies, procedures, practices and methodologies set forth on
Schedule 3.1.4(b). The Net Working Capital as of the Closing Date determined in
accordance with this Section 2.6 is referred to herein as the “Closing Working
Capital Balance.” The portion of the Closing Working Capital Balance relating to

9



--------------------------------------------------------------------------------




Inventories located at the sites described on Exhibit E shall be prepared based
on a physical inventory performed by Weatherford and Acquiror at such sites,
which shall be carried out in accordance with the procedures, including the
measurement procedures, specified in Schedule 3.1.4(b), and shall be commenced
on or about the Closing Date and shall be completed within five Business Days
after the Closing Date.
(b)    If, within 60 days after the date of Acquiror’s delivery of the Closing
Date Balance Sheet and the Closing Statement, Weatherford determines in good
faith that the Closing Date Balance Sheet and the Closing Statement have not
been prepared or determined in accordance with this Agreement, Weatherford may
give written notice to Acquiror within such 60 day period (i) setting forth
Weatherford’s proposed changes to the Closing Date Balance Sheet as prepared by
Acquiror and the determination by Weatherford of the Closing Working Capital
Balance and (ii) specifying in reasonable detail Weatherford’s basis for
disagreement with Acquiror’s preparation and determination of the Closing Date
Balance Sheet and the Closing Working Capital Balance. The failure by
Weatherford to so express disagreement and provide such notice within such 60
day period will constitute acceptance of Acquiror’s preparation of the Closing
Date Balance Sheet and computation of the Closing Working Capital Balance. If
Acquiror and Weatherford are unable to resolve any disagreement between them
with respect to the preparation of the Closing Date Balance Sheet and the
determination of the Closing Working Capital Balance within 15 days after the
giving of notice by Weatherford to Acquiror of such disagreement, the dispute
may be referred by Acquiror or Weatherford for determination to the Houston,
Texas office of Grant Thornton LLP (or, if they are unable or unwilling to
serve, another mutually acceptable internationally recognized accounting firm
(the “Accountants”)). Within 15 days of such referral, each party shall submit,
in writing, detailed briefs to the Accountants setting forth their position, and
the Accountants shall make a written determination as promptly as practicable,
but in any event within 30 days after the date on which the dispute is referred
to the Accountants. The Accountants will not disclose either party’s position to
the other party. Neither Acquiror nor Weatherford shall be entitled to respond
to the brief provided by the other party to the Accountants. The Accountants may
ask and receive responses in writing from one or both parties in order to
clarify such party’s position. The Accountants are authorized to select only the
Closing Working Capital Balance as presented by Acquiror or Weatherford and
shall not select any other amount as the Closing Working Capital Balance. The
costs and expenses of the Accountants shall be borne by the party against whom
the dispute is decided. No party will disclose to the Accountants, and the
Accountants will not consider for any purposes, any settlement discussions or
settlement offer made by any party. The decision of the Accountants shall be
final and binding on the parties.
(c)    During the period that Weatherford’s advisors and personnel are
conducting their review of Acquiror’s preparation of the Closing Date Balance
Sheet and determination of the Closing Working Capital Balance until the final
determination of the Closing Working Capital Balance, Weatherford and its
Representatives will have reasonable access during normal business hours to the
work papers prepared by or on behalf of Acquiror and its Representatives in
connection with Acquiror’s preparation of the Closing Statement and
determination of the Closing Working Capital Balance; provided, however, that
Weatherford will conduct such review in a manner that does not unreasonably
interfere with the conduct of the businesses of Acquiror.

10



--------------------------------------------------------------------------------




(d)    Any amounts collected with respect to any accounts receivable of the
Business that are included in the Net Working Capital but that are reserved
against and excluded from computing the Net Working Capital as of Closing (the
“Reserved Accounts Receivable”) prior to the final determination of the Closing
Working Capital Balance in accordance with this Section 2.6 will be included as
a current asset in the calculation of the Closing Working Capital Balance to the
extent so collected prior to such determination. If, prior to the one year
anniversary of the date of the Domestic Closing, the Acquiror or any of its
Affiliates collects any Reserved Accounts Receivable that were not added back to
the Closing Working Capital Balance in accordance with the immediately preceding
sentence, then the Acquiror or its Affiliates will promptly remit all such
amounts to Weatherford. During the one year period after the date of the
Domestic Closing, Acquiror or its Affiliates shall use its commercially
reasonable efforts consistent with their own respective collection practices in
collecting any such Reserved Accounts Receivable; provided that the Acquiror or
its Affiliates will not be required to expend amounts for any third party
out-of-pocket costs or expenses to collect such Reserved Accounts Receivable,
unless Weatherford or its Affiliates agrees in writing to reimburse the Acquiror
or its Affiliates for all such amounts.
2.7    Adjustments to Purchase Price.
(a)    Upon the final determination of the Closing Working Capital Balance, the
parties shall make the following adjustments:
(i)    If the Closing Working Capital Balance exceeds the Working Capital Target
by $1,000,000 or more, then the Purchase Price will be increased by, and
Acquiror will pay to Weatherford, the amount of the difference between the
Closing Working Capital Balance and the Working Capital Target.
(ii)    If the Closing Working Capital Balance is less than the Working Capital
Target by $1,000,000 or more, then the Purchase Price will be decreased by, and
Weatherford will pay to Acquiror, the amount of the difference between the
Working Capital Target and the Closing Working Capital Balance.
(b)    Any payment in respect of an adjustment required to be made under Section
2.7 will be made by Acquiror or Weatherford, as applicable, in cash by wire
transfer of immediately available funds to one account specified by Acquiror or
Weatherford in writing, within five Business Days following the final
determination with respect to the Closing Working Capital Balance.
2.8    Consent of Third Parties. Notwithstanding anything to the contrary in
this Agreement, this Agreement shall not constitute an agreement to assign or
transfer any instrument, contract, lease, licenses, permit or other agreement or
arrangement or any claim, right or benefit arising thereunder or resulting
therefrom if an assignment or transfer or an attempt to make such an assignment
or transfer without the consent or approval of a third party would constitute a
breach or violation thereof or affect adversely the rights of the Buyers or the
Asset Sellers thereunder and such consent or approval has not been obtained by
the Closing; and any transfer or assignment to the Buyers by the Asset Sellers
of any interest under any such instrument, contract, lease, licenses permit or
other

11



--------------------------------------------------------------------------------




agreement or arrangement that requires the consent of a third party shall be
made following the Closing subject to such consent or approval being obtained.
In the event any such consent or approval is not obtained on or prior to the
Closing Date, Weatherford shall use all reasonable efforts to obtain any such
approval or consent as soon as reasonably possible after the Closing Date, and
Weatherford will cooperate with Acquiror and the other Buyers in any lawful
arrangement to provide that Acquiror or another Buyer shall receive the interest
of the Asset Sellers in the benefits under any such instrument, contract, lease
or permit or other agreement or arrangement, including performance by the Asset
Sellers, as agent, provided that the Acquiror or another Buyer shall pay or
satisfy the corresponding expenses and Liabilities for the enjoyment of such
benefit to the extent the Acquiror or another Buyer would have been responsible
therefor hereunder if such consent or approval had been obtained.
2.9    Tax Treatment. All adjustments to the Purchase Price under Section 2.7
shall be treated for Tax purposes as adjustments to the Purchase Price to the
extent permitted under applicable Law and shall be allocated as provided in
Section 2.5.
2.10    Proration Procedures. Following the Closing, Weatherford and Acquiror
agree to the following proration procedures relating to processing costs and
expenses that are allocable in part to each of the parties:
(i)    If Weatherford or its Affiliates, on the one hand, or Acquiror or its
Affiliates, on the other hand, receives an invoice for expenses that are
allocable partly to it and partly to the other party based on the allocation of
Liabilities set forth in Sections 2.3 and 2.4, the recipient shall pay such
invoice in full promptly and shall promptly advise the other party that such
invoice has been received and shall request the appropriate reimbursement from
the other party. The party owing such reimbursement shall pay such reimbursement
to the other party within fifteen (15) days after receipt of an invoice for the
reimbursable amount, together with a copy of the original invoice and such other
party’s calculation of the reimbursement amount.
(ii)    Notwithstanding the foregoing, whenever time permits, Weatherford or its
Affiliates, on the one hand, and Acquiror or its Affiliates, on the other hand,
shall use its respective commercially reasonable efforts to consult with each
other in determining each party’s appropriate allocable share of any payment or
expense due and shall remit or pay, as applicable, the allocable share to the
party entitled to or responsible for, as applicable, under this paragraph for
such payment or the paying of such expense in a timely fashion.
(iii)    Weatherford and Acquiror shall, and shall cause their respective
Affiliates to, use their respective commercially reasonable efforts to
substantially complete all prorations within one hundred twenty (120) days after
the Closing Date.
ARTICLE III
REPRESENTATIONS AND WARRANTIES

12



--------------------------------------------------------------------------------








3.1    Representations and Warranties of Weatherford. On behalf of itself, the
Asset Sellers and the Share Sellers, Weatherford represents and warrants to
Acquiror as follows:
3.1.1.    Authorization, etc.
(a)    Weatherford has the corporate power and authority to execute and deliver
this Agreement and each Ancillary Agreement to which it will be a party, to
perform fully its obligations thereunder, and to consummate the transactions
contemplated thereby. The execution and delivery by Weatherford of this
Agreement and the consummation of the transactions contemplated hereby have been
duly authorized by all requisite corporate action of Weatherford. The execution
and delivery by Weatherford of each Ancillary Agreement to which Weatherford
will be a party, and the consummation of the transactions contemplated thereby,
has been duly authorized by all requisite corporate action of Weatherford.
Weatherford has duly executed and delivered this Agreement, and on the Closing
Date, Weatherford will have duly executed and delivered each Ancillary Agreement
to which it will be a party. This Agreement is, and on the Closing Date each
Ancillary Agreement to which Weatherford will be a party will be, the legal,
valid and binding obligation of Weatherford, enforceable against it in
accordance with its respective terms, except as such enforceability may be
limited by bankruptcy, insolvency, reorganization and similar laws affecting
creditors generally and by the availability of equitable remedies.
(b)    Each Asset Seller and each Share Seller has the corporate or other
applicable entity power and authority to execute and deliver each Foreign
Acquisition Agreement and Ancillary Agreement to which it will be a party, to
perform fully its obligations thereunder, and to consummate the transactions
contemplated thereby. On the Closing Date, the execution and delivery by each
Asset Seller and each Share Seller of each Foreign Acquisition Agreement and
Ancillary Agreement to which it will be a party, and the consummation of the
transactions contemplated thereby, will have been duly authorized by all
requisite corporate or other applicable entity action of such Asset Seller or
Share Seller. On the Closing Date, each Asset Seller and each Share Seller will
have duly executed and delivered each Foreign Acquisition Agreement and
Ancillary Agreement to which it will be a party, and each such agreement will be
the legal, valid and binding obligation of such Asset Seller or Share Seller,
enforceable against such Asset Seller or Share Seller in accordance with its
respective terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization and similar laws affecting creditors generally and by
the availability of equitable remedies.
3.1.2.    Corporate Status; Capitalization.
(a)    The names of the Asset Sellers, Share Sellers and Target Companies are
set forth on Schedule 3.1.2(a). Each of Weatherford and each Asset Seller, Share
Seller and Target Company is a corporation or other legal entity duly organized,
validly existing and in good standing (in such jurisdictions where such concept
is applicable) under the laws of the jurisdiction of its incorporation or
organization, as set forth on Schedule 3.1.2(a), with full corporate or other
entity power and authority to carry on its business (including its portion of

13



--------------------------------------------------------------------------------




the Business) and to own or lease and to operate its properties as and in the
places where such business is conducted and such properties are owned, leased or
operated.
(b)    Each of Weatherford, each Asset Seller, each Share Seller and each Target
Company is duly qualified or licensed to do business and is in good standing (in
such jurisdictions where such concept is applicable) in each of the
jurisdictions in which the operation of its portion of the Business or the
character of the properties owned, leased or operated by it in connection with
the Business makes such qualification or licensing necessary, including in the
jurisdictions set forth on Schedule 3.1.2(b), except where the failure to be so
qualified or licensed has not resulted in any violation of Law in any material
respect. Weatherford has furnished to Acquiror true and complete copies of the
charters, by-laws and other organizational documents of each of the Target
Companies, each as amended on or prior to the date hereof and presently in
effect.
(c)    Set forth on Schedule 3.1.2(c) is the jurisdiction of incorporation or
legal organization and the number of authorized, issued and outstanding shares
of Capital Stock of each Target Company, and there are no other authorized,
issued or outstanding shares of Capital Stock of the Target Companies. All of
the issued and outstanding Shares are owned of record (free and clear of any
Liens, except as set forth on Schedule 3.1.2(c)) by the Weatherford Subsidiary
identified on Schedule 3.1.2(c). All of such issued and outstanding Shares have
been validly issued, are fully paid and nonassessable and have not been issued
in violation of any preemptive or similar rights. There are no outstanding
options, warrants, calls, rights or any other agreements relating to the sale,
issuance or voting of any shares of the Capital Stock of any Target Company, or
any securities or other instruments convertible into, exchangeable for or
evidencing the right to purchase any shares of Capital Stock of any Target
Company in any manner. Except as set forth on Schedule 3.1.2(c), no Target
Company has any Subsidiary or owns (or has any obligation to own or acquire) any
securities or Capital Stock of any other Person. At the Closing, valid title to
the Shares will be transferred to the applicable Buyer and, except as set forth
on Schedule 3.1.2(c), will be free and clear of all Liens. There are no
outstanding obligations of any Target Company to provide funds or make any
investment (in either case, in the form of a loan, capital contribution,
purchase of Capital Stock (whether from the issuer or another Person) or
otherwise) in, any other Person.
(d)    There are no contracts obligating the Target Companies to make any
dividend or distribution of any kind with respect to any of the Shares.
3.1.3.    No Conflicts etc. The execution, delivery and performance (x) by
Weatherford of this Agreement and each Ancillary Agreement to which it will be a
party, (y) by each Asset Seller of each Foreign Acquisition Agreement and
Ancillary Agreement, as applicable, to which it will be a party, and (z) by each
Share Seller of the share transfer document and each Ancillary Agreement to
which it will be a party, and the consummation of the transactions contemplated
thereby, do not and will not conflict with or result in a violation of or a
default under (with or without the giving of notice or the lapse of time or
both) (a) any applicable Law except for violations that would not prohibit or
materially impair the ability of Weatherford, any Asset Seller or any Share
Seller to perform its obligations under this Agreement, any Foreign Acquisition
Agreement, any share transfer document, as applicable, or Ancillary Agreement,
(b) the charter documents, by-laws or other

14



--------------------------------------------------------------------------------




organizational documents of Weatherford, any Asset Seller, any Share Seller or
any Target Company or (c) except as set forth on Schedule 3.1.3(a), any
Contract, or any other contract or agreement set forth on or required to be set
forth on Schedule 3.1.12(a) or is material to the ability of Weatherford, any
Asset Seller or any Share Seller to perform its obligations under this
Agreement, any Foreign Acquisition Agreements or any share transfer document, as
applicable, or Ancillary Agreement. Except in connection, or compliance with,
the HSR Act, the Competition Act and as otherwise specified on
Schedule 3.1.3(b), no Governmental Approval or consent, approval, authorization
or permit from any other Person is necessary or required to be obtained or made
by Weatherford, any Asset Seller, any Share Seller or any Target Company in
connection with the execution and delivery of this Agreement, the Foreign
Acquisition Agreements or any share transfer document, as applicable, and the
Ancillary Agreements or the consummation of the transactions contemplated
thereby.
3.1.4.    Financial Statements.
(a)    Schedule 3.1.4(a) includes: true and complete copies of (i) the unaudited
combined balance sheet of the Business as of December 31, 2013, and the related
combined statement of income for the year then ended (the “Annual Financial
Statements”) and (ii) the unaudited combined balance sheet of the Business as of
September 30, 2014, and the related combined statement of income for the nine
months then ended (the “Interim Financial Statements” and collectively with the
Annual Financial Statements the “Financial Statements”). The September 30, 2014
balance sheet of the Business is referred to herein as the “Reference Balance
Sheet.”
(b)    The Financial Statements have been prepared from the books and records of
the Business on a consistent basis as of and through the periods involved in a
manner consistent with Weatherford’s policies, procedures, practices and
methodologies set forth on Schedule 3.1.4(b) and such books and records are
maintained on a basis consistent with the past practice of the Business. The
Financial Statements present fairly, in all material respects, the combined
financial condition of the Business and the combined results of its operations
of the Business as of and for the periods indicated. The Financial Statements do
not include (i) statements of cash flows, statements of equity or financial
statement footnotes and (ii) allocations of all overhead expenses, including
costs of executive compensation, information technology, legal, finance and
accounting, human resources, risk management, tax and treasury functions, (iii)
income tax expense and related deferred tax balances and (iv) foreign currency
remeasurement expense and allocations of foreign hedging gains and losses.
3.1.5.    Absence of Undisclosed Liabilities. The Business has no Liabilities of
any nature (whether absolute, accrued, contingent or otherwise and whether due
or to become due) that would be required to be reflected on a combined balance
sheet of the Business or in the notes thereto in accordance with GAAP, except
(a) as set forth on Schedule 3.1.5, (b) as and to the extent disclosed or
reserved against in the Reference Balance Sheet, (c) for Liabilities that were
incurred after September 30, 2014 in the Ordinary Course of Business, and (d)
Liabilities that are immaterial, individually and in the aggregate (none of
which Liabilities in clauses (a) – (d) result from, arise out of, relate to, are
in the nature of or were caused by any breach of contract, breach of warranty,
tort, infringement or violation of applicable Law).

15



--------------------------------------------------------------------------------




3.1.6.    Taxes. Except as disclosed in Schedule 3.1.6:
(a)    All income and other material Returns required to be filed by any Asset
Seller with respect to any Retained Tax, and all income and other material Tax
Returns required to be filed by any Target Company for a Pre-Closing Tax Period,
have been filed and all such Returns are true, correct and complete in all
material respects. All Retained Taxes shown as due on any such Return have been
paid. No Target Company has any material liability for any unpaid Taxes (whether
or not relating to such Returns) that were previously due and payable under
applicable Laws.
(b)    No Target Company has granted any extension or waiver of the statute of
limitations period applicable to any Return, which period (after giving effect
to such extension or waiver) has not yet expired.
(c)    No Target Company (x) is a party to any Tax allocation or Tax sharing
agreement or (y) has any Liability for the Taxes of any other Person as a
transferee or successor, pursuant to any contractual obligation, or jointly
and/or severally or otherwise (including pursuant to Treasury Regulation Section
1.1502-6 or analogous provision of state, local or foreign Law) (in each case,
excluding any Liability for Taxes, but only to the extent such Taxes are
Retained Taxes, (i) of another Target Company, (ii) of any member of an
affiliated group the common parent of which is Weatherford or one of its
Affiliates, or (iii) pursuant to a contract entered into in the ordinary course
of business that is not principally related to Taxes and customarily includes
Tax allocation or sharing provisions).
(d)    There is no action, suit, proceeding, audit or investigation pending or,
to the knowledge of Weatherford, threatened against or with respect to the
Business, any Asset or any Target Company in respect of any Tax. No claim has
been made by any Taxing Authority in any jurisdiction in which any Asset Seller
does not file a Return or pay Taxes claiming that such Asset Seller is or may be
subject to taxation by that jurisdiction as a result of operating the Business
or owning an Asset. No claim has been made by any Taxing Authority in any
jurisdiction in which a Target Company does not file a Return or pay Taxes that
it may be subject to taxation by that jurisdiction. Each of the Target Companies
does not have a permanent establishment in any country other than its country of
incorporation.
(e)    Each Asset Seller with respect to the Business and Assets, and each
Target Company has withheld and paid all material Taxes required to have been
withheld and paid in connection with any amounts paid or owing to any past and
present employee, independent contractor, creditor, or other party.
(f)    There are no Liens for Taxes upon any asset of any Target Company or any
Asset, except for Permitted Liens.
(g)    None of the Target Companies has participated in a “reportable
transaction” within the meaning of Treasury Regulations Section 1.6011-4(b).



16



--------------------------------------------------------------------------------




(h)    None of the Target Companies has distributed stock or securities of
another Person, nor has had its stock or securities distributed by another
Person, in a transaction that was purported or intended to be governed in whole
or in part by Section 355 or Section 361 of the Code.
(i)    None of the Target Companies will be required to include any item of
income in, or exclude any Tax credit or item of deduction from, the calculation
of its taxable income or Tax liabilities for any taxable period (or any portion
thereof) ending after the Closing Date as a result of (i) any change in method
of accounting for a Pre-Closing Tax Period (or as a result of transactions
contemplated by this Agreement); (ii) a closing agreement as described in
Section 7121 of the Code (or any corresponding provision of state, local, or
non-U.S. Tax Law); (iii) an installment sale or other open transaction doctrine
made on or prior to the Closing Date; or (iv) a prepaid amount received on or
prior to the Closing Date.
(j)    None of the Assets to be sold by non-U.S. Asset Sellers pursuant to
Section 1.1 are United States real property interests (within the meaning of
Section 897(c) of the Code).
(k)    From the date of its organization to the present, Clearwater
International, L.L.C. has been classified for U.S. federal income tax purposes
as a disregarded entity of Weatherford U.S., L.P., and no election has been made
to treat Clearwater International, L.L.C. as a corporation for U.S. federal
income tax purposes. From date of its organization to the present, Integrity
Delaware, LLC has been classified for U.S. federal income tax purposes as a
disregarded entity of Integrity Delaware Holdco, Inc., a Delaware corporation,
and no election has been made to treat Integrity Delaware, LLC as a corporation
for U.S. federal income tax purposes.
(l)    The Target Companies have not engaged in transactions that are required
to be reported on an international boycott report pursuant to Section 999 of the
Code.


(m)    Neither the execution and delivery of this Agreement nor the consummation
of the transactions contemplated by this Agreement will result in the payment of
any amount that could, either individually or combined with any other payment,
constitute an “excess parachute payment” under Section 280G(b)(1) of the Code or
the Treasury Regulations under Section 280G of the Code.


The representations and warranties in Section 3.1.6 and Section 3.1.7(p)
represent the sole and exclusive representations and warranties regarding any
Tax Matters relating to Weatherford, any Seller, the Assets, the Business, or
the Target Companies.


3.1.7.    Absence of Changes. Except as set forth on Schedule 3.1.7, since
September 30, 2014, Weatherford, the Asset Sellers, the Share Sellers and the
Target Companies have conducted the Business only in the Ordinary Course of
Business and have not, on behalf of, in connection with or relating to the
Business or the Assets:

17



--------------------------------------------------------------------------------




(a)    suffered any Material Adverse Effect;
(b)    sold, transferred, leased to others or otherwise disposed of any material
assets, except in the Ordinary Course of Business; canceled or compromised any
material Debt or claim; or waived or released any right of substantial value;
(c)    received any notice of termination of any Contract or suffered any
damage, destruction or loss (whether or not covered by insurance) which results
in damages or have a replacement cost of more than $500,000 for any single loss
or $ 1,000,000 for all such losses;
(d)    made any change in the rate of compensation, commission, bonus or other
direct or indirect remuneration payable, potentially payable or paid or agreed
or promised to pay, conditionally or otherwise, any bonus, incentive (including
equity awards), retention or other compensation, retirement, welfare, fringe or
severance or change of control benefit or vacation pay, to or in respect of (i)
any senior manager of the Business or (ii) except in the Ordinary Course of
Business, any other employee or agent, of the Business;
(e)    encountered any labor union organizing activity, had any actual or
threatened employee strikes, work stoppages, slowdowns or lockouts, or had any
material change in its relations with its employees, agents, customers or
suppliers;
(f)    except in accordance with the annual budget of the Business, made any
capital expenditures or capital additions or improvements individually in excess
of $750,000 or $2,000,000 in the aggregate;
(g)    undertaken any merger or consolidation of any Target Company with any
other Person or any acquisition or disposition of any Capital Stock or business
of any other Person or any agreement with respect thereto;
(h)    issued or caused the issuance, undertaken any repurchase or redemption,
undertaken or caused any transfer or sale, or undertaken a split, combination or
reclassification of, any of the Shares;
(i)    declared or set aside or made any payment of any non-cash dividend on, or
any other non-cash distributions with respect to, the Shares;
(j)    borrowed any funds, agreed to borrow funds, or made any guaranty or
agreement to maintain the financial position of any Person, other than pursuant
to credit facilities outstanding as of the date hereof;
(k)    conducted the collection of accounts receivable of the Business and each
Target Company and the payment of the accounts payable of the Business and each
Target Company other than in the Ordinary Course of Business;
(l)    received any notice of any actual, pending or threatened material and
adverse change in the relationship of the Business or any Target Company with
any of its top ten customers, suppliers, distributors or sales representatives;

18



--------------------------------------------------------------------------------




(m)    made any payment to any director, officer, member, partner, employee of,
contractor to or holder of any Capital Stock in, the Target Companies or any of
their Affiliates (whether as a loan otherwise) except regular compensation and
usual benefits payments in the Ordinary Course of Business of the Target
Companies consistent with past practice.
(n)    entered into any contract with or relating to any director, officer,
member, partner, employee of, contractor to or holder of Capital Stock in any
Target Company or any of their Affiliates;
(o)    undertaken any change in accounting practices followed by it with respect
to the Business, settled or compromised any material Tax Liability of any Target
Company (other than those of a consolidated, combined or unitary group that
includes a Target Company), changed in any material respect any Tax election
with respect to the Business or Tax method of accounting with respect to the
Business, or made a new Tax election with respect to the Business that is
inconsistent with past practices;
(p)    granted any license or sublicense of any rights under or with respect to
any Intellectual Property, other than in the Ordinary Course of Business;
(q)    mortgaged, pledged or subjected the Assets or the assets of any Target
Company to any Lien (except Permitted Liens), in each case except as would not
be material to the Business, other than pursuant to existing credit facilities,
which Liens will be released on or prior to Closing; or
(r)    taken any action or omitted to take any action that would result in the
occurrence of any of the foregoing.
3.1.8.    Litigation. Except as set forth on Schedule 3.1.8, there is no
Proceeding of any nature, civil, criminal, regulatory or otherwise, in law or in
equity, pending against or relating to the Business, or to the knowledge of
Weatherford, threatened, in connection with the Business or against or relating
to the transactions contemplated by this Agreement or the Ancillary Agreements.
3.1.9.    Compliance with Laws: Governmental Approvals and Consents.
(a)    Except as disclosed on Schedule 3.1.9(a), Weatherford and its Affiliates
with respect to the Business have complied in all material respects with all
Laws and none of such parties has received any written notice alleging any such
conflict, violation, breach or default.
(b)    Schedule 3.1.9(b) sets forth all Governmental Approvals and other
Consents necessary for, or otherwise material to, the conduct of the Business.
All such Governmental Approvals and Consents have been duly obtained and are in
full force and effect, and Weatherford and each Asset Seller with respect to the
Business and each Target Company is in compliance in all material respects with
each of such Governmental Approvals held by it.
(c)    Except as disclosed on Schedule 3.1.9(c), Weatherford and each Asset
Seller has submitted all material Product Regulatory Filings applicable in
connection with the manufacture, distribution, and use of its chemical products
with respect to the Business to the

19



--------------------------------------------------------------------------------




extent required by applicable Laws in those jurisdictions in which Weatherford
and its Affiliates manufactures, distributes and uses such products.
3.1.10.    Operation of the Business. Except as set forth on Schedule 3.1.10,
(a) Weatherford has conducted the Business only directly and through the Asset
Sellers and the Target Companies, and not through any other divisions or any
direct or indirect subsidiary or Affiliate of Weatherford, and (b) no part of
the Business is operated by Weatherford through any entity other than the Asset
Sellers and the Target Companies.
3.1.11.    Title; Sufficiency. Except as disclosed on Schedule 3.1.11, the Asset
Sellers have good and valid title to all the Assets, in each case free and clear
of any and all Liens other than Permitted Liens; provided, however, any defect
in title solely related to infringement of any Assets constituting Intellectual
Property that is within the scope of Weatherford’s representation in Section
3.1.18(b) shall be governed solely by the representations and warranties
contained in Section 3.1.18(b) and not this Section 3.1.11, and otherwise this
sentence of Section 3.1.11 shall apply to any other title defect affecting any
Assets constituting Intellectual Property. Except as set forth on Schedule
3.1.11: (a) the tangible Assets, taken as a whole, are in all material respects
in sufficient repair and in good operating condition for the purposes for which
they are intended to be used, ordinary wear and tear excepted and subject to
normal and customary maintenance requirements, (b) the Assets, as a whole,
together with the assets of the Target Companies and the services to be provided
under the Transition Services Agreement, comprise all the material assets and
services required for the continued conduct of the Business by the Buyers as
currently being conducted.
3.1.12.    Contracts.
(a)    Schedule 3.1.12(a) sets forth a complete and correct list of all existing
agreements, contracts, commitments and other instruments and arrangements
(whether written or oral) of the types described below (x) by which any of the
Assets are bound or affected or the Target Companies are party to, or (y) to
which Weatherford or any of its Affiliates is a party, or by which such entity
is bound, with respect to the Business (collectively the “Contracts”):
(i)    all contracts that require the purchase of materials, supplies, goods,
services or equipment or other assets that provide for aggregate payment of
$250,000 or more;
(ii)    all license, sale, distribution, marketing, agent, franchise or similar
agreements relating to or providing for the marketing or sale of the products or
services for aggregate payment of $250,000 or more;
(iii)    other than contracts disclosed pursuant to the other subsections of
Section 3.1.12, all contracts providing for payments by or to Weatherford or its
Affiliates in respect of the Business in excess of $250,000 in any fiscal year
or $750,000 in the aggregate during the term thereof;
(iv)    all contracts relating to, or evidences of or guarantees of or providing
security in respect of, Debt (whether incurred, assumed, guaranteed or secured
by any asset), all contracts creating a capital lease obligation, all contracts
for the sale of accounts receivable, all contracts constituting a guarantee of
debt of any third Person, all contracts under which

20



--------------------------------------------------------------------------------




any Target Company indemnifies any other Person (other than indemnification
provided in connection with commercial agreements entered into in the Ordinary
Course of Business or standard indemnity provisions in real property leases
agreements set forth in clause (vii) below) or maintains the financial position
of any other Person and all contracts under which any Target Company acts as a
surety or pursuant to which any Target Company has made advances or loans to any
other Person (other than employee advances for business expenses in the Ordinary
Course of Business and in accordance with policies of Weatherford or its
Affiliates);
(v)    all partnership, joint venture, strategic alliance, or other similar
material contracts, arrangements or agreements (including any profit sharing
agreements not constituting an Employee Plan);
(vi)    all contracts restricting or otherwise affecting the ability of any
Asset Seller or a Target Company to compete in the Business, any other line of
business or otherwise in any jurisdiction or restricting the ability of any
Asset Seller or a Target Company to employ any Person;
(vii)    all Leases and Other Leases of real property;
(viii)    all leases or agreements (other than drilling mud rental agreements)
under which Weatherford or any Asset Seller or a Target Company is lessor of or
permits any third party to hold or operate any material personal property, owned
or controlled by Weatherford or any Asset Seller or a Target Company with
aggregate annual receipts of at least $500,000, that cannot be terminated on not
more than 60 days’ notice without payment of any penalty by Weatherford or any
Asset Seller or any Target Company;
(ix)    all collective bargaining agreements and any other agreement with a
labor union or other employee representative;
(x)    all contracts, licenses or other agreements to which Weatherford or any
Asset Seller or a Target Company is a party or receives or provides rights
thereunder relating to the use of any material Intellectual Property, except for
any licenses to “off-the-shelf” commercially available software used pursuant to
shrink-wrap or click-through license agreements;
(xi)    all contracts with any Governmental Authorities;
(xii)    all contracts that grant any Person the exclusive right to sell
products or provide services within any geographical region, other than a
contract that (A) is terminable by each party thereto giving notice of
termination to the other party thereto not more than 30 days in advance of the
proposed termination date and (B) even if so terminable, contains no
post-termination obligations, termination penalties, buy-back obligations or
similar obligations;
(xiii)    all contracts pursuant to which Weatherford or any of its Affiliates
is required to purchase or sell a material portion of its requirements or output
from or to another Person;

21



--------------------------------------------------------------------------------




(xiv)    all contracts with sole source suppliers that provide for aggregate
payment by Weatherford or any of its Affiliates of $250,000 or more, in the
aggregate;
(xv)    all contracts relating to the acquisition by any Target Company of any
operating business or Capital Stock of another Person;
(xvi)    all contracts creating a Lien on any of the Assets or assets of the
Target Companies that will not be discharged at or prior to the Closing;
(xvii)    any contract granting any Person a right of first refusal, first offer
or other right to purchase any Assets or assets of the Target Companies,
individually or in the aggregate, in any material amount; and
(xviii)    all other existing contracts to which Weatherford or any Asset Seller
or any Target Company is a party, not otherwise covered by clauses (i) through
(xvii), the loss of which would be reasonably likely to result in a Material
Adverse Effect.
(b)    From time to time prior to the Closing Date, Weatherford may amend
Schedule 3.1.12(a) to include any Contract entered into by Weatherford or any
Asset Seller or a Target Company after the date hereof in the Ordinary Course of
Business and not in violation of this Agreement, including Section 4.2(b).
(c)    Weatherford has delivered or made available to Acquiror complete and
correct copies of all written Contracts, together with all amendments thereto,
and accurate descriptions of all material terms of all oral Contracts, set forth
or required to be set forth on Schedule 3.1.12(a).
(d)    All Contracts are in full force and effect and enforceable against
Weatherford and each Asset Seller and each Target Company that is party thereto,
and to the knowledge of Weatherford against each other party to such Contract,
except as such enforceability may be limited by bankruptcy, insolvency,
reorganization and similar laws affecting creditors generally and by the
availability of equitable remedies. There does not exist under any Contract,
Scheduled Contract, Unscheduled Contract or any other contract of a Target
Company any event of default or event or condition that, after notice or lapse
of time or both, would constitute a material violation, breach or event of
default thereunder on the part of Weatherford or any Asset Seller or a Target
Company or, to the knowledge of Weatherford, or any other party thereto except
as set forth on Schedule 3.1.12(d). To the knowledge of Weatherford, no party
has asserted in writing or has (except by operation of law) any right to offset,
discount or otherwise abate any amount owing under any Contract except as
expressly set forth in such Contract, and there are no Material Waivers
regarding any Contract that have not been disclosed in writing to Acquiror.
(e)    Except as set forth on Schedule 3.1.12(e), no consent of any third party
is required under any Assigned Contract as a result of or in connection with
this Agreement, any Foreign Acquisition Agreement or any Ancillary Agreement or
the consummation of the transactions contemplated thereby.

22



--------------------------------------------------------------------------------




(f)    None of Weatherford or any Asset Seller relating to the Business or a
Target Company has outstanding any power of attorney, except for powers of
attorney for customs brokers and freight forwarders entered into in the Ordinary
Course of Business.
3.1.13.    Territorial Restrictions. Except as set forth on Schedule 3.1.13,
neither Weatherford nor any Asset Seller or a Target Company is restricted by
any written agreement or understanding with any other Person from carrying on
the Business anywhere in the world, and to the knowledge of Weatherford, no
contract or agreement to be transferred to or assumed by any Buyer pursuant
hereto will result in Acquiror or any of its Affiliates becoming, restricted in
carrying on any business anywhere in the world.
3.1.14.    Customers. Schedule 3.1.14 sets forth an accurate and complete list
of the top ten customers of the Business, on the basis of revenues generated
during the twelve months ended December 31, 2013. Except as set forth on
Schedule 3.1.14, since December 31, 2013, neither Weatherford nor any Asset
Seller or a Target Company has received any written notice that any such
customer of the Business has ceased, or will cease, to use the products, goods
or services of the Business.
3.1.15.    Suppliers; Raw Materials. Schedule 3.1.15 sets forth an accurate and
complete list of each of the top ten suppliers of the Business, on the basis of
expenditures made, as applicable, during the 2014 fiscal year to date as of
October 15, 2014. Except as set forth on Schedule 3.1.15, since October 15,
2014, neither Weatherford nor any Asset Seller or a Target Company has received
any written notice that any such supplier of the Business will not continue to
sell to the Business raw materials, supplies, merchandise and other goods at any
time.
3.1.16.    Compliance.
(a)    Weatherford and its Affiliates (other than the Target Companies) and the
Target Companies and any of their respective officers, directors, employees,
agents, distributors, sales representatives and consultants, and each other
Person acting for, or on behalf of Weatherford or any of the Asset Sellers with
respect to the Business or a Target Company, have complied in all material
respects with the U.S. Foreign Corrupt Practices Act (the “FCPA”) and all other
applicable Laws regarding illegal payments and gratuities in connection with
actions taken for or on behalf of the Business (collectively with the FCPA, the
“Improper Payment Laws”), and to the knowledge of Weatherford, has not, directly
or indirectly, used funds or other assets, or made any promise or undertaking in
such regard, for any illegal payments to or for the benefit of Weatherford or
any of the Asset Sellers with respect to the Business or a Target Company or
establishment or maintenance of a secret or unrecorded fund. To the knowledge of
Weatherford, there have been no false or fictitious entries made in the books or
records of Weatherford or any of the Asset Sellers with respect to the Business
or a Target Company relating to any such illegal payment or secret or unrecorded
fund.
(b)    Except as set forth on Schedule 3.1.16(b), none of Weatherford and its
Affiliates (other than the Target Companies) with respect to the Business and
the Target Companies nor any of their respective subsidiaries, nor any of their
respective officers, directors, employees, agents, distributors, sales
representatives and consultants, and each other Person

23



--------------------------------------------------------------------------------




acting for, or on behalf of Weatherford or any of the Asset Sellers in
connection with the Business or a Target Company, directly or indirectly, has
been subject to any investigation by any Governmental Authority with regard to
any actual or alleged Prohibited Payment, or with respect to any actual or
alleged violation of the Foreign Corrupt Practices Act of 1977, as amended, or
any applicable Law of similar effect, there are no Proceedings by any
Governmental Authority pending or, to the knowledge of Weatherford, threatened
against Weatherford or any Asset Seller or a Target Company with respect to the
foregoing.
3.1.17.    Export Controls and Sanctions
(a)    Weatherford and its Affiliates (other than the Target Companies) with
respect to the Business and the Target Companies and any of their respective
officers, directors, employees, agents, distributors, sales representatives and
consultants, and each other Person acting for, or on behalf of Weatherford or
any of the Asset Sellers or a Target Company are not Prohibited Persons.
(b)    Weatherford and its Affiliates (other than the Target Companies) with
respect to the Business and the Target Companies and any of their respective
officers, directors, employees, agents, distributors, sales representatives and
consultants, and each other Person acting for, or on behalf of Weatherford or
any of the Asset Sellers in respect of the Business or a Target Company are not
a party to any contract or bid with, are now conducting or have conducted any
business dealing directly or indirectly within the past five (5) years with,
involving, or for the benefit of, any Persons who were Prohibited Persons at the
time of the business dealing.
(c)    Weatherford and its Affiliates (other than the Target Companies) with
respect to the Business and the Target Companies and any of their respective
officers, directors, employees, agents, distributors, sales representatives and
consultants, and each other Person acting for, or on behalf of Weatherford or
any of the Asset Sellers in respect of the Business or any Target Company are
not engaging or in the past five (5) years have not engaged in any activities
that resulted in the imposition of sanctions under the Laws of the United
States, Canada or a European Union Member.
(d)    There is no pending or, to Weatherford’s knowledge, threatened in writing
Proceeding against, and no pending or threatened in writing Governmental
Investigation of, Weatherford and the Asset Sellers in respect of the Business
or a Target Company, nor is there any injunction, order, judgment, ruling or
decree imposed (or threatened in writing to be imposed) upon Weatherford and the
Asset Sellers with respect to the Business and the Target Companies by or before
any Governmental Authority, and there is no pending voluntary disclosure to any
Government Authority, in each case, in connection with an alleged or possible
violation of any applicable Export Control Requirements.

24



--------------------------------------------------------------------------------






(e)    Weatherford and the Asset Sellers with respect to the Business and the
Target Companies do not have any outstanding commitment, nor have they had in
the last five (5) years, in any transaction directly or indirectly involving
North Korea, Cuba, Iran, Syria, and Sudan or countries or entities from
countries that have been designated by the United States Department of State as
a State Sponsor of Terrorism.
(f)    Weatherford and the Asset Sellers with respect to the Business and the
Target Companies are in all material respects in compliance with, and for the
past five (5) years have maintained in all material respects compliance with all
applicable Export/Import Control Requirements.
3.1.18.    Intellectual Property.
(a)    General. Schedule 3.1.18(a) contains a true, complete and correct list of
(i) all material Owned Intellectual Property, (ii) all registrations and
applications include in the Intellectual Property Assets (iii) all material
Licensed Intellectual Property (other than off the shelf software), and (iv) all
other Intellectual Property that is material to the Business. Other than with
respect to the services to be provided pursuant to the Transition Services
Agreement or as set forth on Schedule 3.1.18(a), the Intellectual Property
Assets and the Licensed Intellectual Property comprise all Intellectual Property
required for the continued conduct of the Business as now being conducted.
Weatherford and the Asset Sellers and the Target Companies own or, to its
knowledge, have the enforceable right through a valid contractual right or
license to use all the Intellectual Property Assets and Licensed Intellectual
Property, free and clear of all Liens and free from any requirement of any
royalty payments, license fees, charges or other payments, or conditions or
restrictions. All registrations and applications including in the Intellectual
Property Assets are subsisting and unexpired, and to the knowledge of
Weatherford, without challenge or threat of challenge of any kind and valid and
enforceable.
(b)    No Infringement. To the knowledge of Weatherford, except as set forth on
Schedule 3.1.18(b), the conduct of the Business does not infringe,
misappropriate, or otherwise conflict with any rights of any Person in respect
of any Intellectual Property. To the knowledge of Weatherford, none of the
Intellectual Property Assets is being infringed, misappropriated, or otherwise
used or available for use, by any other Person. Weatherford, Asset Sellers, and
Target Companies have not received written notice in the past five (5) years
prior to the date hereof asserting that the operations of the Business infringe
upon, misappropriate, or unlawfully use any rights of any Person in respect of
any Intellectual Property. Except as set forth on Schedule 3.1.18(b), as of the
date hereof no Proceedings are pending, or to the knowledge of Weatherford,
threatened against any of the Target Companies that challenge the validity,
enforceability or ownership of any Intellectual Property Assets and Licensed
Intellectual Property.

25



--------------------------------------------------------------------------------






(c)    Licensing Arrangements. Schedule 3.1.18(c) sets forth a true, complete
and correct list of all agreements pursuant to which any Licensed Intellectual
Property is licensed to Weatherford or any Asset Seller or a Target Company.
Except as set forth in Schedule 3.1.18(c), neither Weatherford nor any Asset
Seller or a Target Company has licensed any Intellectual Property Assets to any
Person. All of the agreements and arrangements set forth on Schedule 3.1.18(c)
(x) are in full force and effect in accordance with their terms and no default
exists thereunder by Weatherford or any Asset Seller or a Target Company, or to
the knowledge of Weatherford, by any other party thereto and (y) do not contain
any change in control or other terms or conditions that will become applicable
or inapplicable as a result of the consummation of the transactions contemplated
by this Agreement. Weatherford has delivered or made available to Acquiror true
and complete copies of all licenses and arrangements (including amendments) set
forth on Schedule 3.1.18(c).
(d)    Confidentiality Obligations. To the knowledge of Weatherford, Weatherford
and its Affiliates has taken reasonable precautions to protect the secrecy and
confidentially of the confidential information related to the Business.
(e)    Ownership Interest in Intellectual Property. To the knowledge of
Weatherford, no current or former employee, consultant or contractor or any
other Person has any valid right, claim or interest to any of the Intellectual
Property Assets.
3.1.19.    Insurance. Schedule 3.1.19 contains a complete and correct list of
all insurance policies maintained by Weatherford or any Asset Seller or a Target
Company for the benefit of or in connection with the Assets or the Business
(excluding any policies related to employee health, welfare or benefits, but
including workers compensation or foreign equivalents), and, for each such
policy, identifies the named insured and describes all applicable deductibles,
self-insured retentions and limits of coverage. Such policies are in full force
and effect, and all premiums due thereon have been paid. Weatherford and the
Asset Sellers and the Target Companies have complied in all material respects
with the terms and provisions of such policies. Schedule 3.1.19 sets out all
claims made by Weatherford or the Sellers or a Target Company under any policy
of insurance (excluding any policies related to employee health, welfare or
benefits) during the past two years with respect to the Assets or the Business.
3.1.20.    Real Property.
(a)    Owned Real Property. Schedule 3.1.20(a) contains a complete and correct
list of all Owned Real Property setting forth the address of each parcel of
Owned Real Property. Weatherford, an Asset Seller, or a Target Company, as
applicable, has good, valid and indefeasible fee simple title to the Owned Real
Property, free and clear of all Liens other than Permitted Liens and liens for
real estate taxes not yet due and payable. There are no outstanding options or
rights of first refusal offer or to purchase the Owned Real Property, or any
portion thereof or interest therein.
(b)    Leases. Schedule 3.1.20(b) contains a complete and correct list of (i)
all Leases setting forth the address, landlord and tenant for each Lease and
(ii) all Other Leases,

26



--------------------------------------------------------------------------------




setting forth the address, landlord and tenant for each Other Lease. Weatherford
has delivered or made available to Acquiror correct and complete copies of the
Leases and the Other Leases. Each Lease and Other Lease is in full force and
effect against Weatherford or the Asset Seller or Target Company which is a
party thereto and, to the knowledge of Weatherford, against each other party
thereto. Neither Weatherford nor any Asset Seller or a Target Company, nor to
the knowledge of Weatherford, any other party to any Lease or Other Lease, is in
default, violation or breach in any respect under any Lease or Other Lease, and
no event has occurred and is continuing that constitutes or, with notice or the
passage of time or both, would constitute a default, violation or breach in any
respect under any Lease or Other Lease. Weatherford or Asset Seller or a Target
Company has a valid and indefeasible leasehold estate under each Lease free and
clear of all Liens other than Permitted Liens. Neither Weatherford nor any
Affiliate is currently participating in any discussions or negotiations
regarding termination of any Lease or Other Lease prior to the scheduled
expiration of such lease by reason of a breach or alleged breach by the tenant
thereunder.
(c)    Fee and Leasehold Interests, etc. The Real Property and occupancy rights
under the Ancillary Agreements constitute all the fee, leasehold, and other
interests in real property, necessary for the conduct of the Business as
currently conducted. Except as set forth on Schedule 3.1.20(c), there are no
pending or, to Weatherford’s knowledge, threatened claims that any of the
easements and rights-of-way included as part of the Owned Real Property are not
valid, or that use thereof is, or the transfer thereof would be, in violation of
the terms of such easement or right-of-way. Weatherford and its Affiliates shall
convey all of its right, title and interest in and to the easements and
rights-of-way included as part of the Owned Real Property free and clear of all
Liens other than Permitted Liens.
(d)    No Proceedings. There are no eminent domain or other similar proceedings
pending or, to the knowledge of Weatherford, threatened affecting any portion of
the Real Property. There is no material writ, injunction, decree, order or
judgment outstanding, nor any Proceeding pending or, to the knowledge of
Weatherford, threatened, relating to the ownership, lease, use, occupancy or
operation by any Person of any Real Property. Except as set forth on Schedule
3.1.20(d), Weatherford has not received written notice from any Governmental
Authority that a portion of the Real Property, or any material building or
improvement located thereon, currently violates any Laws or zoning requirement
in any material respect.
3.1.21.    Environmental Matters.
(a)    Permits. All material Environmental Permits are identified on
Schedule 3.1.21(a), and Weatherford and the Asset Sellers and the Target
Companies currently hold, and at all times have held, and have been in material
compliance with, all such Environmental Permits.
(b)    No Violations. Except as set forth on Schedule 3.1.21(b), to the
knowledge of Weatherford, each of Weatherford, the Asset Sellers and the Target
Companies is in compliance with Environmental Laws in all material respects. No
notice has been provided to Weatherford or any Asset Seller with respect to the
Business or a Target Company regarding any existing, pending or threatened
investigation or inquiry related to actual or alleged

27



--------------------------------------------------------------------------------




violations or noncompliance under any Environmental Laws or regarding any claims
for Remedial Actions or contribution for removal costs or damages under any
Environmental Laws.
(c)    No Actions. Except as set forth on Schedule 3.1.21(c), to the knowledge
of Weatherford none of Weatherford or any Asset Seller or a Target Company or
any of their respective Affiliates nor any other Person, has caused or taken any
action that has resulted or may be reasonably expected to result in, or has been
or is subject to, any material Liability to the Business, any Asset Seller or a
Target Company relating to (i) the environmental conditions on, under, or about
any Real Property, or (ii) the past or present use, management, handling,
transport, treatment, generation, storage, arrangement for disposal, disposal,
or Release of, or Remedial Action of any Hazardous Substances.
(d)    Other. Except as set forth on Schedule 3.1.21(d):
(i)    None of the current or past operations of the Business, and none of the
Real Property or Assets used in the Business, is subject to any notice of
violation, proceeding, notice or demand letter, investigation, evaluation
litigation, action or suit pursuant to applicable Environmental Laws by any
Governmental Authority or Person, and to the knowledge of Weatherford, no such
action is threatened.
(ii)    Neither Weatherford nor any Asset Seller with respect to the Business or
a Target Company is subject to any outstanding order, notice, judgment,
injunction, decree or writ from, or contractual or other obligation to or with,
any Governmental Authority or other Person in respect of which Weatherford or
any Asset Seller with respect to the Business or a Target Company, any of their
Affiliates, may be required to incur, any Liabilities under Environmental Laws
and costs arising from the Release or threatened Release of a Hazardous
Substance.
(e)    Environmental Information. Weatherford has disclosed in writing and
provided copies to Acquiror all information, including all studies, analyses and
test results, in the possession, custody or control of Weatherford and its
Affiliates relating to (i) the environmental conditions on, under or about the
Real Property or (ii) Hazardous Substances used, managed, handled, transported,
treated, generated, stored or Released by any Asset Seller or Target Company at
any time on any Real Property.
(f)    Sole Environmental Representation. This Section 3.1.21 is the sole and
exclusive representation regarding Environmental Laws or environmental matters
affecting the Business.
3.1.22.    Employees, Labor Matters, etc. Except as set forth on
Schedule 3.1.22, neither any Employee, Weatherford nor any Asset Seller with
respect to the Business nor any Target Company is a party or subject to, or
bound by any collective bargaining agreement or other agreement with any labor
union, trade union, works council or representative of employees and to the
knowledge of Weatherford there are no labor unions, trade unions, work councils
or other organizations or labor representatives representing, purporting to
represent or attempting to represent any employees employed in the operation of
the Business. Except as set forth on Schedule 3.1.22, since January 1, 2013
there has not occurred or, to the knowledge of Weatherford, been threatened any
material strike,

28



--------------------------------------------------------------------------------




slowdown, picketing, work stoppage, concerted refusal to work overtime or other
similar labor activity with respect to any Employee or other individual engaged
or who has been employed or engaged in the operation of the Business. Except as
set forth on Schedule 3.1.22, there are no labor disputes currently subject to
any grievance procedure, arbitration or litigation and there is no application
for certification filed with a Governmental Authority or, to the knowledge of
Weatherford, threatened with respect to any Employee or other individual engaged
or who has been employed or engaged in the operation of the Business.
Weatherford and each Asset Seller with respect to the Business and each Target
Company have complied in all material respects with all provisions of applicable
Law pertaining to the employment of Employees, including all such laws relating
to labor relations, collective bargaining, recordkeeping, immigration, employee
leave, equal employment, fair employment practices, entitlements,
non-retaliation, prohibited discrimination, or other similar employment
practices or acts, except for any failure so to comply that, individually or
together with all such other failures, has not and will not result in a material
Liability on the part of Acquiror or other Buyer or the Business. Other than as
set forth on the Closing Date Balance Sheet, all wages, bonuses and other
compensation due and payable to each Employee or other individual engaged or who
has been employed or engaged in the operation of the Business will have been
paid in full on or prior to Closing or, if not paid on or prior to Closing,
shall be paid by Weatherford or its Affiliates within thirty (30) days after
Closing.
3.1.23.    Employee Benefit Plans and Related Matters.
(a)    Schedule 3.1.23(a) lists all Plans sponsored, maintained or contributed
to or required to be contributed to by Weatherford, any Asset Seller or any of
their respective ERISA Affiliates or for which Weatherford, any Asset Seller or
any of their respective ERISA Affiliates has any Liability, in each case,
applicable to employees of, or who primarily provide services with respect to,
the Business or a Target Company (the “Employees”) and their beneficiaries and
dependents (each such Plan, and “Employee Plan,” and collectively, the “Employee
Plans”) and also lists such Plans that are applicable to each Target Company
(the “TC Plans”), other than any Non-U.S. Plans and any “multiemployer plans”
within the meaning of Section 4001(a)(3) of ERISA. Each of the Employee Plans,
the TC Plans and any corresponding trust intended to qualify under Sections
401(a) and 501(a) of the Code or comparable provision of non-U.S. law do so
qualify and the IRS (or other comparable non-U.S. Governmental Authority) has
issued a favorable determination letter with respect to such qualification of
such Employee Plan and TC Plan, and to the knowledge of Weatherford, nothing has
occurred since the date of the last determination letter that could reasonably
be expected to cause such Employee Plan or TC Plan to lose such tax
qualification. All of the Employee Plans and TC Plans have been administered in
material compliance with their terms and any applicable collective bargaining
agreement and with the requirements of any applicable Law, including ERISA and
the Code. Weatherford has delivered or made available to Acquiror true and
complete copies or descriptions of all of the Employee Plans and TC Plans
(including any amendments or supplements thereto) and descriptions of all
unwritten plans and, where applicable, related trusts, including all amendments.
(b)    At no time during the six (6) years prior to the date of this Agreement,
have Weatherford, any Asset Seller, and Target Company or their respective ERISA
Affiliates sponsored, maintained, contributed to or participated in an Employee
Plan or TC Plan that was or is subject to Section 302 or Title IV of ERISA or
Section 412 of the Code or to a “multiemployer plan” within

29



--------------------------------------------------------------------------------




the meaning of Section 4001(a)(3) of ERISA. No Employee Plan or TC Plan is a
“multiple employer plan” within the meaning of Section 4063 or 4064 of ERISA.
(c)    No Employee is or may become entitled to post-employment benefits of any
kind by reason of employment in the Business, including death or medical
benefits (whether or not insured), other than (a) coverage provided pursuant to
the terms of any Employee Plan or TC Plan specifically identified as providing
such coverage on Schedules 3.1.23(c)(1) or (d) (and setting forth the employees
eligible to participate in such Employee Plan) or mandated by Section 4980B of
the Code, (b) retirement benefits payable under any Employee Plan or TC Plan
qualified under Section 401(a) of the Code or under comparable provisions of
non-U.S. law or (c) other than statutorily required plans outside of the U.S. (a
“Non-U.S. Plan”). Except as set forth on Schedule 3.1.23(c)(2), the consummation
of the transactions contemplated by this Agreement, the Foreign Acquisition
Agreements or the Ancillary Agreements will not result in the payment of any
bonus or other incentive or any increase in the amount of compensation or
benefits or the acceleration of the vesting or timing of payment of any
compensation or benefits payable to or in respect of any Transferred Employee.
(d)    Schedule 3.1.23(d) lists each Employee Plan and TC Plan that is
maintained outside of the U.S. or is not subject to applicable Law in the U.S.,
other than statutorily required under a Non-U.S. Plan. With respect to each
Non-U.S. Plan: (i) all employer and employee contributions to each Non-U.S. Plan
required by applicable Law or by the terms of such Non-U.S. Plan have been made,
or, if applicable, accrued in accordance with applicable accounting practices;
(ii) each Non-U.S. Plan required to be registered has been registered and each
Non-U.S. Plan has been maintained in good standing with applicable Governmental
Authorities and administered and funded in material compliance with applicable
Laws and other requirements, and (iii) there have not occurred, nor are there
continuing, any breaches of fiduciary duty under any Law or regulation in
connection with a Non-U.S. Plan. Each Non-U.S. Plan is now and has been operated
in material compliance with applicable Laws and other requirements. There are no
currently pending or, to the knowledge of Weatherford, threatened claims by a
Governmental Authority with respect to any Non-U.S. Plan. Each Non-U.S. Plan
that is intended to qualify for special tax treatment meets all the material
requirements for such treatment.
3.1.24.    Brokers or Finders, etc. All negotiations relating to this Agreement,
the Foreign Acquisition Agreements, the Ancillary Agreements, and the
transactions contemplated hereby and thereby, have been carried on without the
participation of any Person acting on behalf of Weatherford or any Asset Sellers
or a Target Company, in such manner as to give rise to any claim against
Acquiror or any of its Affiliates for any brokerage or finder’s commission, fee
or similar compensation.
3.1.25.    Product Liability. Except as would not result in a material
Liability, each product manufactured, sold or delivered by Weatherford or its
Affiliates in connection with the Business in the past five years or in respect
of which the statute of limitations in respect of express and implied warranty
claims has not expired, has been in conformity with all product specifications
and all express and implied warranties and in compliance with all applicable
Laws. Since December 31, 2009, there have not been any (i) product lines which
have been recalled by Weatherford or its Affiliates in connection with the
Business or (ii) Proceedings (whether completed or pending) seeking the recall,

30



--------------------------------------------------------------------------------




suspension or seizure of any product lines of Weatherford or its Affiliates in
connection with the Business.
3.1.26.    Contracts with Affiliates. Except as will be eliminated at or prior
to Closing and for immaterial advances made in the Ordinary Course of Business,
no director, officer, employee or Affiliate of Weatherford or any Asset Seller
with respect to the Business or a Target Company has any Debt in respect of the
Business. Except as disclosed in Schedule 3.1.26, neither Weatherford nor any of
its Affiliates (i) is a party to any Contract providing for a payment by
Weatherford or its Affiliates for goods or services in excess of $500,000 per
year or $1,000,000 in the aggregate during the term thereof (excluding
intercompany agreements that will terminate at Closing) with any Asset Seller
(in respect of the Business) or a Target Company or (ii) has a material interest
in any material property used by the Business as conducted as of the date of
this Agreement (other than the Assets, the assets of the Target Companies, the
Excluded Assets or assets to be utilized in performing services under the
Transition Services Agreement).
3.1.27.    Bank Accounts. Schedule 3.1.27 sets forth each bank, savings
institution and other financial institution with which the Target Companies have
any accounts or safe deposit boxes and the names of all Persons authorized to
draw thereon or to have access thereto.
3.1.28.    Integrity Delaware Holdings Matters. Integrity Delaware Holdings,
Inc. is a pure holding company, and other than its ownership of all of the
Capital Stock of Integrity Delaware, LLC and its corporate records it has no
assets or operations.
3.1.29.    Inventories. All Inventories are of a quality and quantity usable
and, with respect to finished goods, salable in the Ordinary Course of Business,
except with respect to applicable reserves for inventory reflected on the
balance sheet of the Interim Financial Statements or any applicable reserves
created in the Ordinary Course of Business between the date hereof and the
applicable Closing. Except as reflected in such reserves, none of such inventory
is obsolete, damaged, defective or of below standard quality.
3.2    Representations and Warranties of Acquiror. On behalf of itself and the
Asset Buyers, Acquiror represents and warrants to Weatherford as follows:
3.2.1.    Authorization, etc.
(a)    Acquiror and each other Buyer is a corporation or other legal entity duly
organized, validly existing and in good standing (in such jurisdictions where
such concept is applicable) under the laws of the jurisdiction of its
incorporation or organization. Acquiror has the corporate power and authority to
execute and deliver this Agreement and each Ancillary Agreement to which it will
be a party, to perform fully its obligations thereunder, and to consummate the
transactions contemplated thereby. Each Buyer has the corporate or other entity
power and authority, or applicable to execute and deliver each Ancillary
Agreement to which it will be a party, to perform fully its obligations
thereunder, and to consummate the transactions contemplated thereby.
(b)    The execution and delivery by Acquiror of this Agreement and each
Ancillary Agreement to which it will be a party and the consummation of the
transactions contemplated

31



--------------------------------------------------------------------------------




thereby have been duly authorized by all requisite corporate action of Acquiror.
Acquiror has duly executed and delivered this Agreement and each Ancillary
Agreement to which it will be a party, and this Agreement and each Ancillary
Agreement to which it will be a party is the legal, valid and binding obligation
of Acquiror, enforceable against it in accordance with its respective terms,
except as such enforceability may be limited by bankruptcy, insolvency,
reorganization and similar laws affecting creditors generally and by the
availability of equitable remedies.
(c)    On the Closing Date, the execution and delivery by each Buyer of each
Ancillary Agreement to which it will be a party, and the consummation of the
transactions contemplated thereby, will have been duly authorized by all
requisite corporate or other entity action, or applicable of such Buyer. On the
Closing Date, each Buyer will have duly executed and delivered each Ancillary
Agreement to which it will be a party, and each such agreement will be the
legal, valid and binding obligation of such Buyer, enforceable against such
Buyer in accordance with its respective terms, except as such enforceability may
be limited by bankruptcy, insolvency, reorganization and similar laws, affecting
creditors generally and by the availability of equitable remedies.
3.2.2.    No Conflicts, etc. The execution, delivery and performance by (a)
Acquiror of this Agreement and each Ancillary Agreement to which it will be a
party and (b) each Buyer of each Ancillary Agreement to which it will be a
party, and the consummation of the transactions contemplated thereby, do not and
will not conflict with or result in a violation of or under (with or without the
giving of notice or the lapse of time, or both) (i) the charter documents,
by-laws or other organizational documents of Acquiror or such Buyer, (ii) any
applicable Law applicable to Acquiror or such Buyer or any of their Affiliates
or (iii) any contract, agreement or other instrument applicable to Acquiror or
such Buyer or any of their Affiliates, except, in the case of clauses (ii) and
(iii), for violations and defaults that, individually and in the aggregate, have
not impaired and will not impair the ability of Acquiror to perform its
obligations under this Agreement or any Ancillary Agreement or any Buyer to
perform its obligations under any Ancillary Agreement to which it is a party.
Except in connection, or compliance with, the HSR Act, the Competition Act and
as otherwise specified on Schedule 3.2.2, no Governmental Approval or other
Consent is required to be obtained or made by Acquiror in connection with the
execution and delivery of this Agreement or any Ancillary Agreement, or the
consummation of the transactions contemplated thereby, or by any Buyer in
connection with the execution and delivery of any Ancillary Agreement or the
consummation of the transactions contemplated thereby.
3.2.3.    Litigation. There is no Proceeding pending, or to Acquiror’s knowledge
threatened, by or against or affecting Acquiror or any Buyer in connection with
or relating to the transactions contemplated by this Agreement.

32



--------------------------------------------------------------------------------






3.2.4.    Bankruptcy. There are no bankruptcies, reorganizations or arrangement
proceedings pending or, to Acquiror’s knowledge, threatened against Acquiror or
any Buyer.
3.2.5.    Financing. Acquiror and Buyers have, or will have at Closing,
sufficient immediately available funds to make payment of the Purchase Price and
to consummate the transactions contemplated by this Agreement and the Foreign
Asset Acquisitions Agreements.
3.2.6.    Brokers, Finders, etc. Except as set forth on Schedule 3.2.6, all
negotiations relating to this Agreement, the Foreign Acquisition Agreements, the
Ancillary Agreements, and the transactions contemplated hereby and thereby, have
been carried on without the participation of any Person acting on behalf of
Acquiror or any Buyer in such manner as to give rise to any claim against
Weatherford or any of its Affiliates for any brokerage or finder’s commission,
fee or similar compensation.
3.3    No Additional Representations.
(a)    Without limiting any of the other terms or provisions of this Agreement,
including the representations and warranties set forth in Section 3.1 and the
indemnification provisions set forth in ARTICLE IX, Acquiror acknowledges that,
as of the date hereof, it and its Representatives have received access to such
books and records, facilities, equipment, contracts and other assets of the
Business which it and its Representatives, as of the date hereof, have requested
to review, and that it and its Representatives have had full opportunity to meet
with the management of the Business and to discuss the Business with
Weatherford, the Asset Sellers and the Target Companies.
(b)    WITHOUT LIMITING ANY OF THE OTHER TERMS OR PROVISIONS OF THIS AGREEMENT,
INCLUDING THE REPRESENTATIONS AND WARRANTIES SET FORTH IN SECTION 3.1 AND THE
INDEMNIFICATION PROVISIONS SET FORTH IN ARTICLE IX, ACQUIROR UNDERSTANDS AND
AGREES THAT NEITHER WEATHERFORD NOR ANY OF ITS AFFILIATES IS MAKING ANY
REPRESENTATION OR WARRANTY, EXPRESS OR IMPLIED, OF ANY NATURE WHATSOEVER WITH
RESPECT TO THE BUSINESS, INCLUDING ANY OF THE ASSETS, RIGHTS OR PROPERTIES OF
THE BUSINESS AND INCLUDING THE ENVIRONMENTAL CONDITION OF ANY PAST OR CURRENT
PROPERTY OR FACILITY OF THE BUSINESS OR ANY PROJECTIONS, ESTIMATES OR BUDGETS
DELIVERED TO OR MADE AVAILABLE TO ACQUIROR OF FUTURE REVENUES, FUTURE RESULTS OF
OPERATIONS (OR ANY COMPONENT THEREOF), FUTURE CASH FLOWS OR FUTURE FINANCIAL
CONDITION (OR ANY COMPONENT THEREOF) OF THE BUSINESS OR THE FUTURE OPERATIONS
THEREOF, EXCEPT FOR THE REPRESENTATIONS AND WARRANTIES EXPRESSLY SET FORTH IN
ARTICLE III TO THIS AGREEMENT, AND OTHERWISE THE CONDITION OF THE ASSETS,
PROPERTIES AND RIGHTS OF THE BUSINESS SHALL BE “AS IS” AND “WHERE IS.”

33



--------------------------------------------------------------------------------




ARTICLE IV
CERTAIN COVENANTS


4.1    Access and Investigation. From the date of this Agreement until the
earlier to occur of the Closing Date or termination of this Agreement, (a)
Weatherford shall, and shall cause the Asset Sellers and the Target Companies to
allow Acquiror and its Representatives reasonable access, at all reasonable
times during normal business hours, upon reasonable notice, to the officers,
employees and other personnel, attorneys, accountants and other Representatives,
records and files, correspondence, audits and properties, as well as to all
information relating to commitments, contracts, titles and financial position
and results of operations, or otherwise pertaining to the operations and affairs
of the Business; and (b) Weatherford shall provide Acquiror with monthly sales
summary statements by the fifteenth (15th) day of each month (beginning the
first full month after the execution of this Agreement) relating to the
preceding month setting forth the monthly sales by dollars and by country.
Notwithstanding the foregoing, neither Weatherford nor any of the Asset Sellers
or the Target Companies shall be required to provide any information that (x) it
reasonably believes it may not provide to Acquiror by reason of applicable Law,
(y) the disclosure of which would reasonably be expected to jeopardize
applicable attorney/client privilege or work product protections; provided that
Acquiror and Weatherford shall consider in good faith on a case-by-case basis
whether such privilege or protection may be preserved by entering into a common
interest agreement, joint defense agreement or similar arrangement, or (z) it is
required to keep confidential by reason of contract or agreement with third
parties, provided that in lieu of providing any such contract or agreement
Weatherford provides Acquiror with a reasonably detailed summary of the material
terms thereof. All requests for site visits and related discussions or questions
regarding procedures shall be coordinated with the Steven McDowell of
Weatherford, unless such individual directs otherwise, and in no event shall
Acquiror or anyone on Acquiror’s behalf communicate with any past, present or
prospective supplier, customer, consultant, employee or agent of the Business,
or with any Governmental Authority (other than with respect to approvals under
competition laws contemplated hereby), concerning or related to the transactions
contemplated hereby, unless Weatherford consents in advance to such
communication, which consent shall not be unreasonably withheld, conditioned or
delayed, except as required by Law and in connection with any required filings
with any Governmental Authority. For the avoidance of doubt, the term
“inspection” herein shall not encompass, and neither Acquiror nor its
Representatives shall be entitled to conduct (except as may be consented to in
writing by Weatherford in its sole discretion), any invasive, surface or
subsurface testing or sampling, for the conduct of a “Phase II” on-site
investigation or otherwise. IN CONNECTION WITH ANY ENVIRONMENTAL DUE DILIGENCE,
ACQUIROR SHALL PROTECT, DEFEND, INDEMNIFY AND HOLD WEATHERFORD AND ITS
AFFILIATES HARMLESS FROM AND AGAINST ANY AND ALL LOSSES ARISING OUT OF OR
RELATING TO THE DUE DILIGENCE CONDUCTED BY ACQUIROR, ACQUIROR’S AFFILIATES OR
ANY PERSON ACTING ON ACQUIROR’S OR ITS AFFILIATES’ BEHALF, IN CONNECTION WITH
ANY REAL PROPERTY SITE VISITS, REAL PROPERTY SITE INSPECTIONS AND ANY SAMPLING
OF ANY ENVIRONMENTAL MEDIA FROM ANY REAL PROPERTY (IF AND TO THE EXTENT
WEATHERFORD CONSENTS TO SUCH ACTIVITIES), EXCEPT TO THE EXTENT OF ANY LOSSES IS
CAUSED BY WEATHERFORD OR ITS AFFILIATES. Acquiror shall, and shall cause its
Representatives to, in connection with the conduct of the due diligence
investigations described in this Section 4.1, comply fully with all rules,

34



--------------------------------------------------------------------------------




regulations, policies and instructions reasonably issued by Weatherford and
provided to Acquiror regarding such Person’s actions while upon, entering or
leaving any Real Property.
4.2    Conduct of Business.
(a)    Prior to the Closing, except as requested or consented to by Acquiror in
writing or as required by this Agreement, Weatherford shall cause the Business
to be conducted only in the Ordinary Course of Business in compliance in all
material respects with all applicable Laws, and to use commercially reasonable
efforts to preserve intact the Business and its relationships with its
employees, suppliers, distributors and others having business relationships with
it.
(b)    Without limiting the generality of the foregoing, except as specifically
contemplated by this Agreement, from the date hereof to the Closing, Weatherford
shall and shall cause each Asset Seller with respect to the Business and each
Target Company, as applicable, not to do any of the following, without the prior
written consent of Acquiror, which consent shall not be unreasonably withheld,
conditioned or delayed:
(i)    enter into any contract or series of related contracts related to the
Business involving more than $250,000 individually in any fiscal year or
$1,000,000 during the term thereof;
(ii)    take any action that would reasonably be expected to result in the
termination, or cancellation of any contract or series of related contracts
related to the Business involving more than $1,000,000 in the aggregate;
(iii)    cancel, compromise, waive, or release any right or claim or series of
related rights and claims related to the Business involving more than $1,000,000
in the aggregate, except any Excluded Liabilities;
(iv)    institute, settle, or agree to settle any legal proceeding related to
the Business, except with respect to claims having a value less than $1,000,000
in the aggregate;
(v)    with respect to any registered trademarks, trademark applications, issued
patents, patent applications, registered copyrights, copyright applications and
other material Intellectual Property Assets, abandon any rights or allow any
application or registration to lapse, permit any material license to lapse or go
into breach under such license, grant any license or sublicense of any rights
under (except in the Ordinary Course of Business), or enter into any settlement
regarding any breach or infringement, or modify any existing rights with respect
thereto, other than any breach or infringement matters that constitute Excluded
Assets or Excluded Liabilities;
(vi)    enter into or adopt any Plan, employment contract, sales commission
agreement, consulting agreement, deferred compensation, severance, retention,
change of control, retirement or similar agreement, written or oral, or modify
the terms of any such existing contract or agreement with respect to any
Employees, except as required by applicable Law or entered into or adopted in
the Ordinary Course of Business;

35



--------------------------------------------------------------------------------




(vii)    grant any increase in the compensation or benefits of, or agree to pay
a bonus or increase a rate of commission for any Employees or contractors who
provide services with respect to the Business (except for increases in
compensation and benefits made in the Ordinary Course of Business);
(viii)    except as set forth on Schedule 4.2(b)(viii), grant or pay any bonus,
severance, separation, change in control, retention, incentive compensation,
termination or similar compensation or benefits to, or increase in any manner
the severance, separation, change in control, retention, incentive compensation,
termination or similar compensation or benefits of, any Employees or contractors
who provide services with respect to the Business;
(ix)    transfer the employment of any Employee;
(x)    enter into any collective bargaining agreement or other contract with a
labor union, trade union, work council or representative of any Employees;
(xi)    transfer, issue, sell, dispose of, pledge or encumber any shares of
Capital Stock of any Target Company or grant any options, warrants, calls or
other rights to purchase or acquire shares of Capital Stock of any Target
Company or split, combine, purchase or redeem or reclassify share of Capital
Stock of any Target Company;
(xii)    make any (A) change in any accounting practices followed by it with
respect to the Business (other than changes required by GAAP or applicable Law),
(B) election on IRS Form 8832 (or successor form) to change the entity
classification of Clearwater International, L.L.C. for U.S. federal income tax
purposes from a disregarded entity to a corporation, (C) election on IRS Form
8832 (or successor form) to change the entity classification of Integrity
Delaware, LLC for U.S. federal income tax purposes from a disregarded entity to
a corporation, (D) settlement of or compromise of any material Tax liability of
any Target Company (other than those of a consolidated, combined or unitary
group that includes a Target Company), (E) change in any material respect of any
Tax election with respect to the Business or Tax method of accounting with
respect to the Business (except to the extent required by applicable Law), or
(F) new Tax election with respect to the Business that is inconsistent with past
practices;
(xiii)    acquire by merging or consolidating with, or by purchasing a
substantial portion of the assets of, or by any other manner (including, by
purchasing equity interests of), any business or any corporation, partnership,
association or other business organization or division thereof or otherwise
acquire any assets (other than inventory) that are material, individually or in
the aggregate, to the Business;
(xiv)    make any material changes in the selling or distribution practices of
the Business or, other than in the Ordinary Course of Business, the advertising,
promotion, terms of sale or collection, purchase or payment practices of the
Business;
(xv)    sell, transfer, lease to others or otherwise dispose of any material
assets, except in the Ordinary Course of Business;

36



--------------------------------------------------------------------------------




(xvi)    incur, create or assume any Lien with respect to any of the Assets or
the assets of any Target Company, other than Permitted Liens or pursuant to
credit facilities in existence as of the date of hereof;
(xvii)    acquire any real property that would, upon such acquisition,
constitute Owned Real Property, or any other material asset, outside of the
Ordinary Course of Business;
(xviii)    with respect to any Contract, Lease or Other Lease, (1) amend,
restate, supplement, modify, waive or terminate any such instrument other than
in the Ordinary Course of Business or (2) enter into any settlement of any
demand, dispute, suit, cause of action, claim or proceeding relating thereto,
other than in the Ordinary Course of Business;
(xix)    enter into any new lease that would constitute a Lease or Other Lease,
other than renewals or extensions entered into the Ordinary Course;
(xx)    permit the Assets to be bound by or any Target Company to commit to
make, any capital expenditures exceeding $500,000;
(xxi)    guarantee or otherwise become liable for any obligation for borrowed
money, purchase money indebtedness or any obligation of any other Person,
whether or not evidenced by a note, bond, debenture, guarantee, indemnity,
letter of credit or similar instrument, except for letters of credit, surety
bonds or similar arrangements incurred in the Ordinary Course of Business or
pursuant to credit facilities existing as of the date hereof;
(xxii)    amend the charter, by-laws, or any other organizational document of
any Target Company; or
(xxiii)    enter into any contract or other agreement to do any of the
foregoing.
4.3    Notification. Between the date of this Agreement and the Closing, each
party shall promptly notify the other parties hereto in writing if such party
becomes aware of any fact or condition that causes or constitutes a breach of
any of its representations and warranties as of the date of this Agreement, or
if such party becomes aware of the occurrence after the date of this Agreement
of any fact or condition that would (except as expressly contemplated by this
Agreement) cause or constitute a breach of any such representation or warranty
of such party had such representation or warranty been made as of the time of
occurrence or discovery of such fact or condition; provided, however, that such
disclosure shall not be deemed to cure any breach of a representation or
warranty. During the same period, each party to this Agreement will promptly
notify the other parties hereto of the occurrence of any breach of any covenant
or agreement by such party in this Agreement or of the occurrence of any event
that is reasonably likely to make the satisfaction of the conditions in ARTICLE
V impossible or unlikely; provided, however, that such disclosure shall not be
deemed to cure any breach of a covenant or agreement or to satisfy a condition.
Each party to this Agreement shall promptly notify the other parties of the
threat or commencement of any legal proceeding before the Closing that could in
any way affect the ability of such party to consummate the transactions
contemplated hereby.

37



--------------------------------------------------------------------------------




4.4    No Negotiation. From the date of this Agreement through the earlier of
the Closing Date or the date on which this Agreement is earlier terminated
pursuant to ARTICLE VIII, neither Weatherford nor any of its Affiliates or
Representatives shall, directly or indirectly, solicit, initiate or encourage
any inquiries or proposals from, discuss or negotiate with, provide any
information to or consider any inquiries or proposals from, any Person (other
than Acquiror and its Affiliates and Representatives) relating to any
transaction involving the sale of all or any portion of the Business, whether
affected by sale of assets, sale of stock, merger or otherwise and Weatherford
will engage in negotiations relating to the sale of the Business with Acquiror
and its Representatives on an exclusive basis. Weatherford shall (i) ensure that
its Affiliates and Representatives are aware of the provisions of this Section
4.4, and (ii) be responsible for any breaches by any such parties of this
Section 4.4. Notwithstanding the foregoing, in no event shall the restrictions
and limitations set forth in this Section 4.4 restrict or otherwise limit a sale
or change of control transaction involving all of Weatherford International plc,
regardless of the form of such transaction; provided, however, any such
transaction shall not impact the continuing validity and enforceability of this
Agreement and the transactions contemplated hereby
4.5    Non-Competition. Weatherford agrees for the benefit of the Acquiror and
Buyers that, effective as of the Closing Date and thereafter until the earlier
of (a) the fifth anniversary of the Closing Date and (b) as to any particular
jurisdiction, the maximum permitted period, neither it nor any of its Affiliates
shall, directly or indirectly, conduct or participate or engage in any business
that is competitive with the product lines and related services offered by the
(i) the Engineered Chemistry Business on the date hereof or on the Closing Date
anywhere in the world or (ii) the Integrity Business anywhere in the United
States (the applicable territorial restrictions set forth in clauses (i) and
(ii) above referred to as a “Restricted Territory”); provided, however, that
this clause shall not prevent, nor shall it be construed to prevent Weatherford
or any of its Affiliates from (t) engaging in or owning any portion of the
business conducted as of the date hereof by the India JV, and its subsidiaries,
(u) engaging in or owning all or portion of any business engaged as of the date
hereof in the Pressure Pumping Business, (v) engaging in or owning all or
portion of any business engaged in the Integrity Business outside the United
States, or (w) making any acquisition (whether by way of assets, stock, or
otherwise) of an interest in, or any investment in, in either case whether
directly or indirectly, and thereafter operate any business or entity that
derives 20% or less of its gross revenues from the sale or provision of goods or
services that are competitive with the Business in a Restricted Territory.
Notwithstanding the foregoing, Weatherford may acquire a business or entity that
derives more than 20% of its gross revenues from the sale or provision of goods
or services that are competitive with the Business in the applicable Restricted
Territory, provided (1) that such activities do not constitute and are not
anticipated to constitute the primary activity of such business or entity and
(2) that Weatherford and its Affiliates shall promptly (and in any event within
15 months) after any such acquisition sell, spin off or otherwise divest itself
of the division, unit or other portion of the acquired business or entity that
provides such competitive goods and services; provided prior to any such sale,
spin off or divestiture to a third party (i) Weatherford shall reasonably
cooperate with Acquiror and its Affiliates for up to 30 days to enable it to
have the opportunity to make an offer to Weatherford or its Affiliates to
acquire such division, unit or other portion of the acquired business or entity
that provides such competitive goods and services, which Weatherford or its
Affiliates can accept or reject in its sole discretion, and (ii) during such 30
day period, Weatherford shall be permitted to negotiate and/or discuss with
other third parties at the same time Weatherford is cooperating with Acquiror in
connection with such sale, spin off or divestiture. Weatherford acknowledges and
agrees

38



--------------------------------------------------------------------------------




that the restrictions set forth in this Section 4.5 are necessary to protect the
goodwill that Weatherford and the Asset Sellers are selling herein and that
Weatherford’s agreement to the covenants set forth in this Section 4.5 is an
express condition of Acquiror’s entry into this Agreement. Weatherford further
agrees that the restrictions set forth in this Section 4.5 are the result of
arm’s-length bargaining and are fair and reasonable in all respects and are fair
and reasonable in light of: (1) the nature and wide geographic scope of the
operation of the Business, which is conducted throughout the Restricted
Territory; (2) Weatherford’s and its Affiliates’ level of control over, contact
with, knowledge of confidential information about, and association with the
goodwill of, the Business in all jurisdictions in which it is conducted; and (3)
the consideration that Weatherford and is receiving in connection with the
transactions contemplated by this Agreement and the amount of goodwill for which
Acquiror is paying. Weatherford further acknowledges that a remedy at law for
any breach or attempted breach of this Section will be inadequate and further
agrees that any breach of this Section will result in irreparable harm to the
Acquiror and the Business, and Acquiror shall be entitled to immediate
injunctive relief in connection with any breach of this Section. Each provision
of this Section shall be interpreted in such manner as to be effective and valid
under applicable Law, but if any provision of this Section shall be prohibited
by or invalid under applicable Law, such provision shall be ineffective only to
the extent of such prohibition or invalidity, without invalidating the remainder
of such provision or the remaining provisions of this Section. If any provision
of this Section shall, for any reason, be judged by any court of competent
jurisdiction to be invalid or unenforceable, such judgment shall not affect,
impair or invalidate the remainder of this Section but shall be confined in its
operation to the provision of this Section directly involved in the controversy
in which such judgment shall have been rendered. In the event that the
provisions of this Section should ever be deemed to exceed the scope, time or
geographic limitations permitted by applicable Law, then such provision shall be
reformed to the maximum scope, time or geographic limitations permitted by
applicable Law. Notwithstanding anything herein to the contrary, except with
respect to any investment company or fund that has not made other significant
investments involving companies in the oilfield services industry, the terms of
this Section shall not be binding on any non-Affiliate successor or acquiror of
Weatherford or any non-Affiliate acquiror of all of Weatherford’s business.
4.6    Confidentiality.
(a)    From and after the Closing Date, Weatherford shall not, and shall cause
its Affiliates and any officers, directors, employees and Representatives of
Weatherford or such Affiliates not to, in perpetuity, disclose to any Person any
confidential information regarding the Business, including information relating
to business marketing, pricing, technologies, trade secrets, processes,
customers, suppliers, financial data, statistics or research, Intellectual
Property, and development and any information derived from any of them, but not
including information that is or becomes generally available to the public other
than as a result of disclosure by Weatherford or any of its Affiliates or any
Representative of Weatherford or such Affiliates, provided that Weatherford and
its Affiliates may disclose information that Weatherford or any of its
Affiliates is required to disclose by applicable Law (including securities laws)
or legal process.

39



--------------------------------------------------------------------------------






(b)    Weatherford acknowledges that Acquiror and its Affiliates would be
irreparably damaged in the event of a breach or a threatened breach of any of
Weatherford’s obligations under this Section 4.6, and agrees (and shall cause
each of its Affiliates to agree) that, in the event of a breach or a threatened
breach of any such obligation, Acquiror shall, in addition to all other rights
and remedies available to it in respect of such breach, be entitled to obtain an
injunction from a court of competent jurisdiction granting it specific
performance of the provisions of this Section 4.6.
4.7    Use of Business Names by Acquiror. To the extent the trademarks, service
marks, brand names or trade, corporate or business names of Weatherford or of
any of Weatherford’s Affiliates or divisions are used by the Business on
stationery, signage, invoices, receipts, forms, packaging, advertising and
promotional materials, product, training and service literature and materials or
like materials (“Marked Materials”) at the Closing, Acquiror and its Affiliates
(including the Target Companies) may use such Marked Materials after the Closing
for a period of six months (as concerns signage) or three months (as concerns
all other Marked Materials), in each case without altering or modifying such
Marked Materials, or removing such trademarks, service marks, brand names, or
trade, corporate or business names, but neither Acquiror nor any of its
Affiliates (including the Target Companies) shall thereafter use such
trademarks, service marks, brand names or trade, corporate or business names in
any other manner without the prior written consent of Weatherford.
Notwithstanding the foregoing, to the extent the trademarks, service marks,
brand names or trade, corporate or business names of Weatherford or of any of
Weatherford’s Affiliates or divisions appear on Inventory at the Closing,
Acquiror and its Affiliates (including the Target Companies) may sell such
Inventory indefinitely without altering or modifying such Inventory, or removing
such trademarks, service marks, brand names, or trade, corporate or business
names.
4.8    Master Agreements; Retained Contracts.
(a)    From the date hereof until the expiration of twelve (12) months after the
Closing Date, Weatherford agrees, and agrees to cause its Affiliates, to
reasonably assist Acquiror in making arrangements with the suppliers of products
or vendors of services under the Weatherford Master Agreements or Retained
Contracts to the extent any such products or services thereunder relate to the
Business for the purpose of obtaining in Acquiror’s (or its Affiliates’) own
name such of those products or services related to the Business as it may
require. Acquiror shall promptly reimburse Weatherford for any reasonable
out-of-pocket documented charges or other reasonable out-of-pocket costs
incurred by Weatherford or its Affiliates as a result of the use by the Acquiror
or its Affiliates after the Closing of such services and products under such
Weatherford Master Agreements or Retained Contracts.
(b)    With respect to each Weatherford Master Agreements that require the
Business to provide products or to perform services for customers until the
termination of such agreement (whether on the expiration thereof or in
accordance with the following sentence), Acquiror will for twelve (12) months
after the Closing Date, upon notice of a customer order (whether from
Weatherford or from the customer), provide the products or services required to
be provided by such agreement in accordance with the terms thereof that
Weatherford had been providing prior to the Closing Date in the Ordinary Course
of Business. Weatherford will take, or cause

40



--------------------------------------------------------------------------------




its Affiliates to take, such actions as may be reasonably requested by Acquiror
in connection with the customers of the Business under such Weatherford Master
Agreements, including (x) using commercially reasonable efforts to have such
customers enter into separate agreements for the benefit of Acquiror with
respect to the Business or agree to agree to assign the portion of the
Weatherford Master Agreement related to the Business to Acquiror or Buyer, (y)
with respect to communications with such customers or (z) to terminate the
obligations of the Business to any customer if so requested by Acquiror.
Weatherford will promptly remit to Acquiror any amounts received by Weatherford
under any such Weatherford Master Agreement after the Closing Date in respect to
products provided or services performed by the Business by Acquiror or one or
more of its Affiliates.
(c)    With respect to each Transferred Master Agreement of the Business listed
in Schedule 4.8(c) that requires Weatherford or its Affiliates (other than the
Business) to provide products or to perform services for customers, until the
termination of such agreement (whether on the expiration thereof or in
accordance with the following sentence), Weatherford will for twelve (12) months
after the Closing Date, upon notice of a customer order (whether from Acquiror
or from the customer), provide the products or services required to be provided
by such agreement in accordance with the terms thereof that Weatherford had been
providing prior to the Closing Date in the Ordinary Course of Business. Acquiror
will take, or cause its Affiliates to take, such actions as may be reasonably
requested by Weatherford in connection with the customers under such Transferred
Master Agreements, including (x) using commercially reasonable efforts to have
such customers enter into separate agreements for the benefit of Weatherford or
agree to agree to assign the portion of the Transferred Master Agreement
unrelated to the Business to Weatherford or its Affiliates, (y) with respect to
communications with such customers or (z) to terminate the obligations unrelated
to the Business with any customer if so requested by Weatherford. Acquiror will
promptly remit to Weatherford any amounts received by Acquiror under any such
Transferred Master Agreement after the Closing Date in respect to products
provided or services performed unrelated to the Business by Weatherford or one
or more of its Affiliates.
(d)    At Closing, Weatherford shall, or cause one or more of its Affiliates to,
enter into such agreements and other arrangements (including sublicenses and
subleases), to the extent permitted by applicable Law and not prohibited by the
applicable Weatherford Master Agreement, with Acquiror and/or the other Buyers
as are reasonably necessary to ensure that Acquiror and/or the other Buyers
receive until three months after the Closing, or as otherwise provided in an
Ancillary Agreement, whichever is later, benefits under the Weatherford Master
Agreements that are substantially same as the benefits received by Weatherford
or its Affiliates with respect to the Business prior to the Closing.
4.9    Letters of Credit, Guaranties. Promptly after the Closing, Acquiror
shall, and will cause each other Buyer to, use their reasonable efforts to be
substituted for Weatherford, the Asset Sellers and their Subsidiaries and
Affiliates (other than the Target Companies) on the guaranties and letters of
credit set for the performance guarantees, warranty bonds, advance payments
guarantees and tender guarantees related to the Business as set forth on
Schedule 4.9, which schedule may be updated prior to the Closing to reflect any
guaranties and letters of credit for such items entered into after the date
hereof in the Ordinary Course of Business in accordance with the provisions of
this

41



--------------------------------------------------------------------------------




Agreement (collectively, the “Surety Obligations”), in each case so that
Weatherford, the Asset Sellers and their Subsidiaries and Affiliates are
relieved of all liability with respect thereto. To the extent that either
Acquiror or the Buyers are not substituted for Weatherford, the Asset Sellers
and their Subsidiaries and Affiliates on, or Weatherford, the Asset Sellers and
such Subsidiaries and Affiliates are not relieved of, such liability under the
Surety Obligations, Acquiror shall reimburse Weatherford, the Asset Sellers and
their Subsidiaries and Affiliates for all out-of-pocket amounts paid by
Weatherford, the Asset Sellers under such Surety Obligations, provided that
Weatherford, the Asset Sellers and their Subsidiaries and Affiliates shall take
such actions as the Buyers may reasonably direct (at the cost of the Buyers) to
defend such obligations.
4.10    Foreign Acquisition Agreements; Closings. Subject to the terms and
conditions hereof and of the respective Foreign Acquisition Agreements,
Weatherford will, and will cause each Asset Seller and Share Seller to, and
Acquiror will, and will cause each other Buyer to, perform all of its agreements
and obligations under, and use all commercially reasonable efforts to consummate
the transactions contemplated by, each Foreign Acquisition Agreement and each
other Ancillary Agreement to which it is now or hereafter a party, in each case
by the Closing Date. It is the intention of the parties to this Agreement,
notwithstanding the provisions of any Foreign Acquisition Agreement, that no
purchase and sale contemplated by any Foreign Acquisition Agreement shall be
consummated earlier than simultaneously with the Domestic Closing. Accordingly,
each of the parties hereto will take such action as may be necessary to ensure
that no Closing under any Foreign Acquisition Agreement occurs prior to the
Domestic Closing.
4.11    Required Consents and Approvals.
(a)    Subject to the terms and conditions set forth in this Agreement, each of
the parties hereto shall use (and cause its Affiliates to use) its commercially
reasonable efforts (subject to, and in accordance with, applicable Law) to take
promptly, or cause to be taken promptly, all actions, and to do promptly, or
cause to be done promptly, and to assist and cooperate with the other parties in
doing, all things necessary, proper or advisable under applicable Laws to
consummate the transactions contemplated hereby, including (i) taking of all
actions reasonably necessary or advisable to cause the closing conditions to the
other party’s obligations set forth in Sections 5.2 and 5.3 to be satisfied or
fulfilled at or prior to Closing, (ii) obtaining all necessary actions or
Governmental Approvals from any Governmental Authority and making all necessary
registrations and filings and taking all steps as may be necessary to obtain an
approval or waiver from, or to avoid an action or proceeding by, any
Governmental Authority, (iii) obtaining all necessary consents, approvals or
waivers from third parties and all consents, approvals and waivers from third
parties reasonably requested by Acquiror to be obtained by Weatherford in
respect of the Contracts in connection with the transactions contemplated hereby
or this Agreement, (iv) defending any lawsuits or other legal proceedings,
whether judicial or administrative, challenging this Agreement or the
consummation of the transactions contemplated hereby, (v) executing and
delivering any additional instruments necessary to consummate transactions
contemplated by this Agreement; provided, however, that prior to the Closing in
no event shall Weatherford, any of its Affiliates, or Acquiror or any of its
Affiliates be required to pay or commit to pay any material fee, material
penalties or other material consideration to any landlord or other third party
to obtain any consent, approval or waiver required for the consummation of the
transactions contemplated

42



--------------------------------------------------------------------------------




hereby under any Contracts (other than those payable pursuant to the terms of
any such Contract), waive any condition to such party’s obligation to consummate
the Closing or waive any right of such party under this Agreement.
(b)    Subject to the terms and conditions herein provided and without limiting
the foregoing, Weatherford and Acquiror shall (i) if the required filings of the
parties under the HSR Act and/or the Competition Act have not already been made,
make their respective filings as soon as practically possible and thereafter
make any other required submissions under the HSR Act and/or the Competition
Act; provided, that Acquiror shall pay the related filing fees under the HSR Act
and the Competition Act on filing, subject to an obligation of Weatherford to
reimburse Acquiror for 50% of such filing fee, but in no event in excess of
$62,500; (ii) use commercially reasonable efforts to cooperate with each other
in (x) determining whether any filings are required to be made with, or
consents, permits, authorizations, waivers or approvals are required to be
obtained from, any third parties or other Governmental Authority in connection
with the execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby and (y) timely making all such filings and
timely seeking all such consents, permits, authorizations or approvals (and
split any costs associated with such filings equally); (iii) use commercially
reasonable efforts to take, or cause to be taken, all other actions and do, or
cause to be done, all other things necessary, proper or advisable to consummate
and make effective the transactions contemplated by this Agreement, including
taking all such further action as reasonably may be necessary to resolve such
objections, if any, as the United States Federal Trade Commission, the Antitrust
Division of the United States Department of Justice, state antitrust enforcement
authorities, the Competition Bureau or competition authorities of any other
nation or other jurisdiction or any other Person may assert under Regulatory Law
with respect to the transactions contemplated hereby, and to avoid or eliminate
each and every impediment under any Law that may be asserted by any Governmental
Authority with result to the transactions contemplated hereby so as to enable
the Closing to occur as soon as reasonably possible; (iv) promptly inform the
other party upon receipt of any material communication from the United States
Federal Trade Commission, the Antitrust Division of the United States Department
of Justice, the Competition Bureau or any other Governmental Authority regarding
any of the transactions contemplated by this Agreement; and (v) subject to
applicable legal limitations and the instructions of any Governmental Authority,
keep each other apprised of the status of matters relating to the completion of
the transactions contemplated thereby, including promptly furnishing the other
with copies of notices or other communications received by Weatherford or
Acquiror, as the case may be, or any of their respective Subsidiaries, from any
third party and/or any Governmental Authority with respect to such transactions.
Weatherford and Acquiror shall permit legal counsel for the other party
reasonable opportunity to review in advance, and consider in good faith the
views of the other party in connection with, any proposed written communication
to any Governmental Authority. Each of Weatherford and Acquiror agrees not to
(A) participate in any substantive meeting or discussion, either in person or by
telephone, with any Governmental Authority in connection with the proposed
transactions unless it consults with the other party in advance and, to the
extent not prohibited by such Governmental Authority, gives the other party the
opportunity to attend and participate, (B) extend any waiting period under the
HSR Act and/or the Competition Act without the prior written consent of the
other party (such consent not to be unreasonably withheld, conditioned or
delayed) and (C) enter into any agreement with any Governmental

43



--------------------------------------------------------------------------------




Authority not to consummate the transactions contemplated by this Agreement
without the prior written consent of the other party.
(c)    In furtherance and not in limitation of the agreements of the parties
contained in this Section 4.11, if any administrative or judicial action or
proceeding, including any proceeding by a private party, is instituted (or
threatened to be instituted) challenging any transaction contemplated by this
Agreement as violative of any Regulatory Law, each of Weatherford and Acquiror
shall cooperate in all respects with each other and shall use their respective
commercially reasonable efforts to contest and resist any such action or
proceeding and to have vacated, lifted, reversed or overturned any decree,
judgment, injunction or other order, whether temporary, preliminary or
permanent, that is in effect and that prohibits, prevents or restricts
consummation of the transactions contemplated by this Agreement, including using
their commercially reasonable efforts to (x) propose, negotiate, commit to and
effect, by consent decree, hold separate order or otherwise, the sale, divesture
or disposition of assets or businesses of Acquiror or its Affiliates (including
the assets and operations making up the Business), provided that any such sale,
divestiture or disposition shall not be required to be effective unless and
until the transactions contemplated hereunder are consummated and (y) otherwise
take or commit to take actions after the Closing Date that would limit
Acquiror’s or its Affiliates’ freedom of action with respect to, or their
ability to retain, one or more of its Affiliates’ businesses, product lines or
assets, in each case as may be required in order to avoid the entry of, or to
effect the dissolution of, any injunction, temporary restraining order or other
order which would have the effect of preventing or materially delaying the
Closing. Notwithstanding the foregoing or any other provision of this Agreement,
nothing in this Section 4.11 shall limit a party’s right to terminate this
Agreement pursuant to Section 8.1 so long as such party has, prior to such
termination, complied with its obligations under this Section 4.11.
(d)    Notwithstanding the foregoing provisions of this Section 4.11 or any
other provision of this Agreement to the contrary, in no event will Acquiror or
any of its Subsidiaries or Affiliates be required to agree to (A) any
prohibition of or limitation on its or their ownership (or any limitation that
would affect its or their operation) of any portion of their respective
businesses or assets, including after giving effect to the transactions
contemplated by this Agreement, (B) divest, hold separate or otherwise dispose
of any portion of its or their respective businesses or assets, including after
giving effect to the transactions contemplated by this Agreement, (C) any
limitation on its or their ability to effect the transactions contemplated by
this Agreement or (D) any other limitation on its or their ability to
effectively control their respective businesses or any limitation that would
affect its or their ability to control their respective operations, including
after giving effect to the transactions contemplated by this Agreement (any such
action or limitation described in clauses (A) through (D) of this sentence, a
“Restriction”), other than Restrictions (1) that solely apply to the Business
from and after the Closing (such restrictions, “Target Restrictions”) and (2)
that, individually or in the aggregate with all other Target Restrictions, would
not have caused a reduction of the Business’s consolidated revenues, during the
12-month period ended September 30, 2014, of 15% of such consolidated revenues
(such amount, the “Target Amount”) or more during such period had such Target
Restrictions been in place at any point during such 12-month period, and would
not reasonably be expected to cause such a reduction of the Business’s
consolidated revenues for the 12-month period beginning with the first full
calendar month following the Closing of

44



--------------------------------------------------------------------------------




the Target Amount or more had such Target Restrictions been in place at any
point during such 12-month period.  For the avoidance of doubt, the Acquiror
will be entitled to the proceeds of any divestiture or Target Restriction
required pursuant to this Section 4.11 and if such divestiture or other Target
Restriction occurs or is imposed prior to Closing, the Business will be entitled
to and will hold the proceeds thereof at Closing (and shall not be taken into
account for purposes of the Closing Working Capital).
(e)    For purposes of this Agreement, “Regulatory Law” means the Sherman Act of
1890, the Clayton Antitrust Act of 1914, the HSR Act, the Federal Trade
Commission Act of 1914, the Competition Act and all other federal, state or
foreign statutes, rules, regulations, orders, decrees, administrative and
judicial doctrines and other laws, including any antitrust, competition or trade
regulation laws, that are designed or intended to (i) prohibit, restrict or
regulate actions having the purpose or effect of monopolization or restraint of
trade or lessening competition through merger or acquisition or (ii) protect the
national security or the national economy of any nation.
4.12    Publicity. On or after the date of this Agreement, Weatherford and
Acquiror each intend to issue similar but separate press releases with respect
to the execution hereof and the transactions contemplated hereby, and each of
Weatherford and Acquiror shall consult with each other before issuing, and
provide each other the opportunity to review and comment upon such press
release. Weatherford and Acquiror shall consult with each other before issuing,
and provide each other the opportunity to review and comment upon, any press
release to be issued on or prior to Closing or the first press release to
announce the Closing of this Agreement and the transactions contemplated by this
Agreement and any other press releases announced in connection with the
transactions contemplated by this Agreement within seven (7) days of any
Closing.
4.13    Misdirected Payments.
(a)    Weatherford agrees to remit, or cause to be remitted, promptly to
Acquiror any amount received by Weatherford or any Asset Sellers after the
Closing Date intended or required to be transferred to the Buyers with or in
connection with the Business.
(b)    Acquiror agrees to remit, or cause to be remitted, promptly to
Weatherford any amount received by Acquiror or any other Buyer after the Closing
with respect to the Excluded Assets.
4.14    Further Assurances. From and after the Closing Date, the parties shall
cooperate reasonably with each other in connection with any steps required to be
taken in order for the parties to carry out the intent of this Agreement.
Neither Weatherford, on the one hand, nor Acquiror, on the other hand, shall,
without the prior written consent of the other party, take any action or refrain
from taking any action the intended result of which is to prevent or materially
impede, interfere with or unreasonably delay, the transactions contemplated
hereby. In furtherance of the foregoing, from time to time after the Closing
Date, the parties hereto agree to (i) furnish upon request to each other such
further assurances, information, documents and instruments of transfer or
assignment and assumption and (ii) do such things and promptly execute,
acknowledge, and deliver any such further

45



--------------------------------------------------------------------------------




assurances, documents and instruments of transfer or assignment and assumption,
in each case that the other party may reasonably request for the purpose of
carrying out the intent of this Agreement.
4.15    Post-Closing Access. Without limiting the rights and obligations set
forth in Section 6.1, following the Closing, each party hereto agrees that it
will cooperate with and make available to each other party, during normal
business hours and upon reasonable notice, (i) all books and records related to
the Business, (ii) information related to the Business and (iii) employees
(without substantial disruption of employment), in each case retained by such
party and remaining in existence after the Closing which are necessary or useful
in connection with any audit, investigation or dispute, any litigation or
investigation or any other matter requiring any such books and records and other
documents, information or employees for any reasonable business purpose. Except
in connection with an indemnified claim under this Agreement (in which case the
indemnifying party shall bear such costs), the party requesting any such books
and records and other documents, information or employees shall bear all of the
out of pocket costs and expenses reasonably incurred in connection with
providing such books and records and other documents, information or employees.
All information received pursuant to this Section 4.15 shall be kept
confidential by the party obtaining such information, subject to any disclosure
that is required to be made by such party in order to comply with applicable Law
or the rules or regulations of any securities exchange upon which its securities
are traded.
4.16    Control of Operations. Without in any way limiting either party’s rights
or obligations under this Agreement, the parties understand and agree that (i)
nothing contained in this Agreement shall give the Acquiror, directly or
indirectly, the right to control or direct the Business’s operations prior to
the Closing Date, and (ii) prior to the Closing Date, Weatherford, the Asset
Sellers and the Target Companies shall exercise, consistent with the terms and
conditions of this Agreement, complete control and supervision over the
Business’s operations.
4.17    Termination of Intercompany Agreements. On or prior to the Closing Date,
Weatherford and each Target Company shall terminate, in any manner selected by
Weatherford, all intercompany agreements, contracts and transactions between a
Target Company on the one hand, and Weatherford or any of its Affiliates, on the
other hand.
4.18    Update of Schedules
(a)    From time to time up to the Closing, Weatherford shall promptly
supplement or amend any Schedule that it has delivered in response to ARTICLE
III with respect to:
(i)    any matter first existing or occurring following the date hereof that (i)
if existing or occurring at or prior to the date hereof would have been required
to be set forth or be described in the Schedule or (ii) is necessary to correct
any information in such Schedule that has been rendered inaccurate thereby; or

46



--------------------------------------------------------------------------------






(ii)    any matter first existing or occurring prior to the date of this
agreement that was not previously set forth in such Schedule.
Except as described in Section 3.1.12(b), no supplement or amendment to any such
Schedule shall have any effect for the purpose of determining satisfaction of
the conditions set forth in Section 5.2(a). No supplement or amendment to any
schedule delivered pursuant to Section 4.18(a) shall (i) limit Seller’s
indemnification obligations regardless of whether or not the transactions
contemplated herein are consummated or (ii) in any way limit the ability of
Acquiror from making a claim for breach of this Agreement.
4.19    Casualty Loss. If, prior to the Closing Date, all or any part of the
Assets or assets of any Target Company are damaged or impaired by fire, act of
God, or any other casualty or are taken by any condemnation event and if (i) in
the case of a casualty event, the cost of restoring such damage or impairment to
a condition reasonably comparable to the condition immediately prior to such
casualty event or (ii) in the case of a condemnation event, the condemnation
value therefor, as the case may be, would reasonably be expected to exceed
$2,500,000, Weatherford shall, or shall cause its Affiliates to, use its
commercially reasonable efforts to (i) promptly repair or replace any assets
damaged or lost on account thereof, (ii) pay over any net insurance proceeds or
any net condemnation award received by Weatherford or its Affiliates with
respect to such casualty event or condemnation event to the Acquiror or its
Affiliates promptly after Closing to the extent not expended by Weatherford or
its Affiliates in connection with any such repair or replacement, and (iii) if
any such repair or replacement is not completed as of the applicable Domestic
Closing or Foreign Closing, cooperate with Acquiror or its applicable Buyer, at
its reasonable request, in pursing any insurance claims or condemnation awards
related to such casualty event or condemnation event. For avoidance of doubt,
the failure to complete any such repair or replacement of such assets relating
to such casualty event or condemnation event shall not be a condition to the
obligation of Acquiror to consummate the transactions contemplated under this
Agreement pursuant to Section 5.2 so long as the conditions set forth in
Sections 5.2(a), (b) and (d) have been satisfied (or otherwise waived by
Acquiror).
4.20    Customer Visits. Weatherford shall, or shall cause its applicable
Affiliate to, use their commercially reasonable efforts to cooperate and assist
Acquiror or its applicable Affiliate in scheduling a visit with those customers
of the Business set forth on Schedule 4.20; provided, however, if any such
customer visit occurs, (i) a representative designated by Weatherford shall be
present and participate in any such visit and discussion involving Acquiror or
its applicable Affiliates and such customer, and (ii) the discussions to be
conducted at such customer visit shall be pursuant to a general script of topics
consented to in advance of such visit by Weatherford (which consent shall not be
unreasonably withheld or delayed).
4.21    Records; Master Data. Within ten Business Days after the Closing,
Weatherford shall cause all of the Records, including the Records of the Target
Companies, to be delivered to Acquiror or its Affiliates; provided, however,
that the minute books of the Target Companies shall be delivered within five
Business Days after the Closing. For purposes of this Section 4.21, Records
shall be considered delivered to the extent such Records are on the premises of
any Real Property acquired by Acquiror or one or more Buyers under this
Agreement (and in the case of such Leased Real

47



--------------------------------------------------------------------------------




Property in space on the leased premises controlled by Acquiror or the
applicable Buyer). Within 60 days following the Domestic Closing, Weatherford
shall cause all of the Master Data (as such term is defined in the Transition
Services Agreement) to be delivered to Acquiror or its Affiliates; provided
Acquiror provides to Weatherford the information needed for Weatherford to be
able to provide such Master Data to Acquiror or its Affiliates. 
4.22    Sunita Joint Venture. The parties agree to negotiate in good faith after
the date hereof for a sale of all of Weatherford’s and its Affiliate’s equity
interests in Sunita Hydrocolloids Private Limited, a private company organized
under the laws of India (the “India JV”), and its subsidiaries, on terms to be
mutually agreed. The price for any sale of such equity interests shall be equal
to the price applicable to such equity interests in connection with the
appraisal process required to be undertaken in connection with such sale.
ARTICLE V
CONDITIONS PRECEDENT


5.1    Conditions to Obligations of Each Party. The obligations of the parties
to consummate the transactions contemplated hereby shall be subject to the
fulfillment on or prior to the Closing Date of the following conditions:
(a)    HSR Act, Competition Act and Other Filings. The applicable waiting period
and any extensions thereof pursuant to the HSR Act, the Competition Act and the
applicable filings or approvals that are required to be made or obtained prior
to Closing under Regulatory Laws shall have expired or been terminated and any
agreement with any Governmental Authority not to close the transaction shall
have expired or been terminated.
(b)    No Injunction, etc. Consummation of the transactions contemplated hereby
shall not have been restrained, enjoined or otherwise prohibited by any
applicable Law, including any order, injunction, decree or judgment of any court
or other Governmental Authority. No court or other Governmental Authority shall
have determined under any applicable Law to make illegal the consummation of the
transactions contemplated hereby.
5.2    Conditions to Obligations of Acquiror. The obligations of Acquiror to
consummate the transactions contemplated hereby shall be subject to the
fulfillment (or waiver by Acquiror) on or prior to the Closing Date of the
following additional conditions:
(a)    Representations and Warranties. The representations and warranties in
Section 3.1.1 and Section 3.1.2(a) shall be true and correct in all respects, in
each case on and as of the date of this Agreement and the Closing Date as if
made on and as of such date. Each of the other representations and warranties of
Weatherford contained in this Agreement shall be true and correct, in each case
on and as of the date of this Agreement and the Closing Date as if made on and
as of such date (except for the representations and warranties that address
matters only as of a particular date or only with respect to a specific period
of time, which need only be true and correct, as of such date or with respect to
such period), except to the extent that the failure of any such representations
and warranties to be true and correct (without giving effect to any limitation
on any representation or warranty indicated by the words “Material

48



--------------------------------------------------------------------------------




Adverse Effect,” “in all material respects,” “in any material respect,”
“material” or “materially”) is not reasonably expected to have or result in a
Material Adverse Effect. Acquiror shall have received a certificate, dated as of
the Closing Date, signed by an authorized officer of Weatherford, to the effect
of the foregoing two sentences.
(b)    Covenants. Weatherford shall have performed in all material respects all
obligations required to be performed by Weatherford under this Agreement at or
prior to the Closing Date, and Acquiror shall have received a certificate, dated
as of the Closing Date, signed by an authorized officer of Weatherford, to that
effect.
(c)    Consents. Weatherford shall have obtained and shall have delivered to
Acquiror copies of all Consents set forth on Schedule 5.2(c);
(d)    No Material Adverse Effect. No event, occurrence, fact, condition,
change, development or effect shall have occurred, exist or come to exist since
the date of this Agreement that individually or in the aggregate, has had or
resulted in, or could reasonably be expected to have or result in, a Material
Adverse Effect.
(e)    Ancillary Agreements. Weatherford or one of its Affiliates, as the case
may be, shall have entered into each of the following agreements with the
Acquiror or other Buyer indicated in such agreement:
(i)    a Transition Services Agreement in a form to be mutually agreed by the
parties prior to the Domestic Closing based on the terms of the Transition
Services Agreement Term Sheet attached hereto as Exhibit C;
(ii)    an Intellectual Property License Agreement, which license shall be fully
paid up and royalty free and otherwise in a form and on such other terms to be
mutually agreed by the parties prior to the Domestic Closing;
(iii)    a Supply Agreement in substantially the form attached hereto as Exhibit
D; and
(iv)    a Technical Assistance and Marketing Intelligence Agreement in a form to
be mutually agreed by the parties prior to the Domestic Closing.
(f)    Corporate Proceedings. All corporate and other proceedings of the Asset
Sellers and Share Sellers in connection herewith and with the Foreign
Acquisition Agreements and the Ancillary Agreements and the transactions
contemplated thereby, and all documents and instruments incident thereto, shall
be reasonably satisfactory in substance and form to Acquiror and its counsel,
and Acquiror and its counsel shall have received all such documents and
instruments, or copies thereof, certified if requested, as may be reasonably
requested.
(g)    Transfer Documents. Weatherford shall have delivered to Acquiror at the
Closing the following documents, certificates and agreements:

49



--------------------------------------------------------------------------------




(i)    a bill of sale, assignment and general conveyance, in form and substance
reasonably satisfactory to Acquiror, dated the Closing Date, with respect to the
Assets;
(ii)    certificates representing the Domestic Shares, duly endorsed in blank
for transfer to, or accompanied by duly executed stock transfer powers executed
in favor of Acquiror or a designated Buyer, or if non-certificated, duly
executed assignment of interests in favor of Acquiror or a designated Buyer;
(iii)    subject to Section 2.8, assignments of all Contracts, Intellectual
Property and any other agreements and instruments constituting Assets, dated the
Closing Date;
(iv)    assignments of lease with respect to the leases that are assigned
pursuant to Section 5.2(h), dated as of the Closing Date, with respect to each
Lease in a mutually agreed form;
(v)    a lease or general conveyance, in form and substance reasonably
satisfactory to Acquiror, in favor of Acquiror or a designated Buyer relating to
the real property in Schedule 5.2(g)(v); and
(vi)    certificates of title to all motor vehicles included in the Assets to be
transferred hereunder, duly endorsed for transfer as of the Closing Date, other
than such non-delivered certificates of title that do not or would not
reasonably be expected to be, individually or in the aggregate, materially
adverse to the Business, but which non-delivered titles will be delivered as
soon as reasonably practicable after the Closing.
(h)    Assignment of Leases, etc. With respect to each Lease listed on Schedule
5.2(h), Acquiror shall have received from the lessor under such lease, to the
extent required under the terms of such Lease, the written consent of such
lessor to the assignment of such Lease to such Acquiror or a designated Buyer,
provided that in the event Weatherford shall have failed, notwithstanding the
use of its reasonable good faith efforts, to obtain prior to Closing one or more
consents to assignment with respect to the Leases listed on Schedule 5.2(h), and
Weatherford and Acquiror agree upon and enter into alternative arrangements with
respect to such Leases, then the receipt of such consents shall not constitute a
condition to the obligations of Acquiror to consummate the transactions
contemplated hereby.
(i)    Tax Certificates. Acquiror shall have received a certificate from each of
the Asset Sellers that is selling U.S. assets and each Share Seller that is
selling Domestic Shares, dated the Closing Date, certifying that such Person is
not a “foreign person,” if applicable.
(j)    Foreign Closings. The conditions to the obligations of the Buyers to
consummate the transactions contemplated by the Foreign Acquisition Agreements
involving Foreign Assets shall have been fulfilled (or waived by Acquiror) and
the respective Asset Sellers, Share Seller and the respective Buyers shall have,
concurrently with the Domestic Closing, consummated the transactions
contemplated by such Foreign Acquisition Agreements.
(k)    Debt Pay-Off; Lien Release. Weatherford shall, or cause one or more of
its Affiliates to, (i) (A) pay in full any Debt of the Target Companies or (B)
have the Target

50



--------------------------------------------------------------------------------




Companies fully released from any obligation with respect to such Debt, and (ii)
release all Liens (other than Permitted Liens) on the Assets and the properties
and assets of the Target Companies, including the liens set forth on Schedule
3.1.2(c).
(l)    Guar Supply Agreement. Weatherford or an Affiliate of Weatherford shall
have agreed to enter into an agreement with Acquiror or an Affiliate of Acquiror
to supply guar to Acquiror or an Affiliate of Acquiror.
(m)    Resignations. Acquiror shall have received evidence, in form and
substance reasonably acceptable to Acquiror, of the resignation or removal of
any managers, partners, officers and directors, as applicable, nominated or
appointed by Weatherford or any of its Affiliates to any board or operating,
management or other committee of the Target Companies.
(n)    Works Councils. All pre-Closing obligations to inform and consult, under
applicable Law, with the employee representative bodies (including any unions or
works councils) that represent employees affected by the transactions
contemplated by this Agreement shall have been fulfilled.
5.3    Conditions to Obligations of Weatherford . The obligations of Weatherford
to consummate the transactions contemplated hereby shall be subject to the
fulfillment (or waiver by Weatherford ) on or prior to the Closing Date of the
following additional conditions:
(a)    Representations and Warranties. The representations and warranties in
Section 3.2.1 shall be true and correct in all respects, in each case on and as
of the date of this Agreement and the Closing Date as if made on and as of such
date. Each of the other representations and warranties of Acquiror contained in
this Agreement shall be true and, in each case on and as of the date of this
Agreement and the Closing Date as if made on and as of such date (except for the
representations and warranties that address matters only as of a particular date
or only with respect to a specific period of time, which need only be true and
correct, as of such date or with respect to such period), except to the extent
that the failure of any such representations and warranties to be true and
correct (without giving effect to any limitation on any representation or
warranty indicated by the words “Material Adverse Effect,” “in all material
respects,” “in any material respect,” “material” or “materially”) would not,
individually or in the aggregate, be materially adverse to the ability of
Acquiror and the Buyers to consummate the transactions contemplated hereby.
Weatherford shall have received a certificate, dated as of the Closing Date,
signed by an authorized officer of Acquiror, to the effect of the foregoing two
sentences.
(b)    Covenants. Acquiror shall have performed in all material respects all
obligations required to be performed by it under this Agreement at or prior to
the Closing Date, and Weatherford shall have received a certificate, dated as of
the Closing Date, signed by an authorized officer of Acquiror to such effect.
(c)    Purchase Price: Assumption Agreement. Weatherford shall have received (a)
the Purchase Price in immediately available funds and (b) the Assumption
Agreement, which shall have been duly executed and delivered.

51



--------------------------------------------------------------------------------




(d)    Corporate Proceedings. All corporate proceedings of Acquiror and each
other Buyer in connection herewith and with the Foreign Acquisition Agreements
and the Ancillary Agreements and the transactions contemplated hereby and
thereby, and all documents and instruments incident hereto and thereto, shall be
reasonably satisfactory in substance and form to Weatherford, and its counsel,
and Weatherford and its counsel shall have received all such documents and
installments, or copies thereof, certified if requested, as may be reasonably
requested.
(e)    Foreign Closings. The conditions to the obligations of the Asset Sellers
and Share Sellers to consummate the transactions contemplated by the Foreign
Acquisition Agreements involving Foreign Assets shall have been fulfilled (or
waived by such Sellers) and the respective Asset Sellers, Share Seller and the
respective Buyers shall have, concurrently with the Domestic Closing,
consummated the transactions contemplated by such Foreign Acquisition
Agreements.
(f)    Ancillary Agreements. Each Buyer shall have entered into each of the
Ancillary Agreements to which it is a party.
ARTICLE VI
TAXES MATTERS


6.1    Responsibility for Taxes and Access to Tax Information. Acquiror shall
provide (and shall cause the other Buyers and their Affiliates to provide)
Weatherford, and Weatherford shall provide (and shall cause the Sellers to
provide) Acquiror, with the right, at reasonable times and upon reasonable
notice, to have access to and to copy and use any records or information, and to
have access to any employees, that may be relevant for the preparation of any
Returns relating to Retained Taxes for Pre-Closing Tax Periods (or Straddle
Periods). The party requesting assistance hereunder shall reimburse the other
party for any reasonable out-of-pocket expenses incurred in providing such
assistance.
6.2    Liability for Transfer Taxes.
(a)    Subject to Section 6.2(c), all sales, use, documentary, stamp, gross
receipt, registration, transfer, conveyance, excise, recording, license and
other similar Taxes and fees (and any interest, penalties or other surcharges
imposed thereon) arising out of or in connection with or attributable to the
transactions effected pursuant to this Agreement, the Foreign Acquisition
Agreements, and the Ancillary Agreements (“Transfer Taxes”) shall be paid 50% by
the applicable Seller and 50% by the applicable Buyer.
(b)    The applicable Seller and/or applicable Buyer that have primary
responsibility under applicable Law to file a Return with respect to a Transfer
Tax shall be responsible for preparing and filing such Return. Any such Return
prepared by Acquiror or another Buyer shall be subject to Weatherford’s
approval, and any such Return prepared by Weatherford or any Asset Seller shall
be subject to Acquiror’s approval, which in each case shall not be unreasonably
withheld, conditioned or delayed. Acquiror shall apply for, execute and provide,
and shall cause the other Buyers to apply for, execute and provide, to the
Sellers, and Weatherford shall apply for,

52



--------------------------------------------------------------------------------




execute and provide, and shall cause the Sellers to apply for, execute and
provide, to the Buyers, all exemption certificates, forms, elections or rulings
(including any resale certificates) as may be necessary or appropriate, and
otherwise to cooperate, to establish any available exemption from (or otherwise
reduce) Transfer Taxes that may be provided for under applicable Law.
(c)    Notwithstanding anything to the contrary in this Agreement, the Acquiror
and Buyers shall be liable for 100% of any value added or goods and services
Taxes (and any interest, penalties, or other surcharges imposed thereon)
resulting from any transaction effected pursuant to this Agreement, the Foreign
Acquisition Agreements, the Share Transfer Agreements, and Ancillary Agreements
(collectively, “VAT and GST Taxes”).
(d)    The parties hereto agree to treat all transfers in each jurisdiction as
transfers of a going concern business to the maximum extent allowed by
applicable Law and, where necessary or appropriate, apply for any rulings or
approvals required to obtain such treatment.
6.3    Straddle Period. For purposes of this Agreement, if any Tax (or Tax
refund) relates to a Straddle Period (other than Transfer Taxes and VAT and GST
Taxes described in Section 6.2), the parties shall use the following conventions
for determining the portion of such Tax (or Tax refund) that relates to the
portion of the Straddle Period ending on (and including) the Closing Date and
the portion of the Straddle Period beginning on the day after the Closing Date:
(a) in the case of income Taxes, sales Taxes, employment Taxes, withholding
Taxes, and other similar Taxes, such Taxes shall be apportioned between the
portion of the Straddle Period ending on (and including) the Closing Date and
the portion of the Straddle Period beginning on the day after the Closing Date
as if a separate Return with respect to such Taxes was filed for the portion of
the Straddle Period ending on (and including) the Closing Date using a “closing
of the books methodology”; and (b) in the case of ad valorem property Taxes and
other similar Taxes imposed on a periodic basis, such Taxes shall be apportioned
between the portion of the Straddle Period ending on (and including) the Closing
Date and the portion of the Straddle Period beginning on the day after the
Closing Date based on the number of days in the portion of the Straddle Period
ending on (and including) the Closing Date and the number of days in the portion
of the Straddle Period beginning on the day after the Closing Date. For purposes
of clause (a), any item determined on an annual or periodic basis (including
amortization and depreciation deductions) shall be allocated to the portion of
the Straddle Period ending on the Closing Date based on the relative number of
days in such portion of the Straddle Period as compared to the number of days in
the entire Straddle Period.
6.4    Returns.
(a)    Subject to the terms of the Transition Services Agreement, Weatherford,
at its sole cost and expense, shall prepare and timely file, or cause to be
prepared and timely filed, all Returns of each Target Company (whether due on,
before or after the Closing Date) relating to Pre-Closing Tax Periods
(“Weatherford Prepared Returns”), but excluding Returns relating to Straddle
Periods. Each Weatherford Prepared Return shall be prepared on a basis
consistent with past Tax practices, Tax procedures and Tax accounting methods,
except to the extent otherwise required by Law. At least thirty (30) days prior
to the due date of any Weatherford Prepared Return, Weatherford shall provide a
draft of such Tax Return to Acquiror for Acquiror’s review and comment.
Weatherford shall incorporate any reasonable comments made by Acquiror in the
Tax Return that is to be actually

53



--------------------------------------------------------------------------------




filed. To the extent that such Return needs to be filed by the applicable Target
Company after the Closing Date, Acquiror shall cause the applicable Target
Company to properly sign and file such Return.
(b)    Subject to the terms of the Transition Services Agreement, Acquiror, at
its sole cost and expense, shall cause each Target Company to prepare and timely
file all Returns of each Target Company due after the Closing Date that are not
Weatherford Prepared Returns (the “Acquiror Prepared Returns”). To the extent
that an Acquiror Prepared Return relates to a Straddle Period, such Return shall
be prepared on a basis consistent with past Tax practices, Tax procedures and
Tax accounting methods, except to the extent otherwise required by Applicable
Law. At least thirty (30) days prior to the due date of any Acquiror Prepared
Return that relates to a Straddle Period, Acquiror shall provide a draft of such
Return to Weatherford for Weatherford’s review and comment. Acquiror shall cause
the applicable Target Company to incorporate any reasonable comments made by
Weatherford in the Return that is to be actually filed.
(c)    Acquiror shall not, and shall not allow any Target Company to amend any
Return of any Target Company for a Pre-Closing Tax Period or otherwise initiate
(or agree to) any other Weatherford Tax Matter without the prior written consent
of Weatherford.
6.5    Tax Contest.
(a)    If any Taxing Authority issues to Acquiror or any Affiliate of Acquiror
(i) a notice of its intent to audit or conduct another legal proceeding that
could give rise to a Retained Tax or (ii) a notice of deficiency for a Retained
Tax, Acquiror shall notify Weatherford of the receipt of such communication from
the Taxing Authority within fifteen (15) days of receipt; provided. however,
that the failure to provide such notice shall not excuse Weatherford from its
responsibility for such Retained Tax except to the extent (and only to the
extent) that Weatherford has actually been prejudiced by such failure.
(b)    If there is any audit or other legal proceeding relating to a Retained
Tax that is imposed on a Target Company or Acquiror or other Buyer (a “Tax
Contest”), Weatherford shall have the right, at its sole cost and expense, upon
notice to the Acquiror, to control or participate in such Tax Contest to the
extent such Retained Tax is for a Pre-Closing Tax Period and Weatherford shall
have the right, at its sole cost and expense, upon notice to the Acquiror, to
participate in such audit or proceedings to the extent such Retained Tax is for
a Straddle Period. Acquiror shall not settle or abandon, or allow any Target
Company or other Affiliate to settle or abandon a Tax Contest (whether or not
Weatherford controls or participates in such Tax Contest) without the prior
written consent of Weatherford, which consent shall not be unreasonably
withheld., conditioned or delayed Notwithstanding the foregoing, Weatherford (or
its designee) shall solely control any audit or other proceedings relating to a
Retained Tax that is imposed on Weatherford or any Seller and any audit or other
proceedings relating to any Tax with respect to any consolidated, combined, or
unitary group the common parent of which is Weatherford or any Seller or any
affiliate of Weatherford (excluding any such group that consists solely of
Target Companies). With respect to any Tax Contest or any audit or other
proceeding that Weatherford controls pursuant to this Section 6.5(b),
Weatherford shall not settle or abandon, or allow any Seller or other Affiliate
to settle or abandon such Tax Contest

54



--------------------------------------------------------------------------------




or audit or other proceeding without the prior written consent of Acquiror,
which consent shall not be unreasonably withheld, conditioned or delayed.
6.6    Tax Refunds. All refunds for any Retained Taxes (including all refunds of
any Target Company for a Pre-Closing Tax Period) (whether in the form of cash
received or a credit or offset against Taxes otherwise payable) to the extent
not included in the Closing Working Capital Balance shall be for the benefit of
Weatherford. To the extent that Acquiror, the Target Companies or any of the
Buyers or any of their Affiliates receive a refund that is for the benefit of
Weatherford, Acquiror shall pay the amount of such refund (and any interest
received from the Taxing Authority with respect to such refund) to an account or
accounts designated by Weatherford. The amount due to Weatherford shall be
payable ten (10) days after receipt of the refund from the applicable Taxing
Authority (or, if the refund is in the form of a credit or offset, ten (10) days
after the due date of the Return claiming such credit or offset). If the
aggregate amount of Tax accruals and reserves included in the Closing Working
Capital Balance, as finally determined, exceeds the aggregate amount of Taxes
actually paid after the Closing by Acquiror or the Target Companies or any of
their affiliates to Taxing Authorities for Pre-Closing Tax Periods, the excess
shall be treated as a refund of Taxes. Acquiror shall, and shall cause its
Affiliates, to take all commercially reasonable actions requested by Weatherford
to timely claim any refunds that will give rise to a payment under this Section
6.6. All payments under this Section 6.6 shall be treated for Tax purposes as
adjustments to the Purchase Price to the extent permitted under applicable Law
and shall be allocated as provided in Section 2.5.
ARTICLE VII
EMPLOYEES AND EMPLOYEE BENEFIT PLANS
7.1    Employment of Asset Sellers’ Employees.
(a)    Subject to the terms of the Transition Services Agreement, Weatherford
will, and will cause its Affiliates and each Asset Seller and each of its and
their respective Affiliates to, cause the Employees employed by an Asset Seller
or any other Weatherford Affiliate (other than a Target Company) to be available
for hire by Acquiror or the Buyers. To the extent permitted by applicable Law,
Weatherford will, and will cause each Asset Seller or other Weatherford
Affiliate (other than the Target Companies) to, make available to Acquiror such
information relating to the Employees as Acquiror may reasonably request in
connection with the hiring of such individuals by Acquiror or Buyer. For a
period of eighteen months from the Closing Date, Weatherford will not, and will
not permit any of its Affiliates to, directly or indirectly solicit, offer to
employ, employ or retain the services of, or otherwise interfere with the
relationship of any Buyer or its Affiliate with, any Transferred Employee;
provided, that Weatherford shall be permitted to hire for employment any
Transferred Employee who is involuntarily terminated by Acquiror or any of its
Affiliates following the Closing; and provided, further that the phrase “solicit
for employment” shall not be deemed to include general solicitations of
employment not specifically directed toward any Transferred Employees (whether
through advertisements, recruiting firms that aren’t specifically targeting any
Transferred Employees or other means).
(b)    Effective as of the Closing Date and subject to the terms of the
Transition Services Agreement, Acquiror will, or will cause each applicable
other Buyer or its Affiliate

55



--------------------------------------------------------------------------------




to, offer employment to the Employees listed on Schedule 7.1 on terms that, and
for a period of one year after the Closing Date, provide for reasonably
comparable positions and with base wages or salaries, bonus opportunities and
other employee benefits (other than defined benefit pension plans and
equity-based plans) that are substantially similar in the aggregate to those
currently provided to such Employees by Weatherford or its Affiliates. For the
avoidance of doubt, the parties acknowledge that Acquiror will not offer any
equity-based plans relating to Weatherford or any of its Affiliates.
“Transferred Employees” means those Employees of the Asset Sellers or other
Weatherford Affiliate (other than a Target Company) who accept Acquiror’s or
Buyer’s offer of employment and commence employment with Acquiror or Buyer, or
who are employees of any of the Target Companies on the Closing Date.
(c)    Neither Acquiror nor its Affiliates shall have responsibility for (i)
Liabilities in respect of any Employees who do not become Transferred Employees
or (ii) Liabilities for Transferred Employees to the extent that such
Liabilities arose or existed prior to the time the Transferred Employee became
employed by Acquiror or one of its Affiliates, except as otherwise provided in
this Agreement, including under this Section 7.1(c) and Section 2.3.
(d)    Weatherford and its Affiliates shall be solely responsible for funding
and/or paying any benefits under all of the Employee Plans, including any
termination benefits and other employee entitlements accrued under any Employee
Plan, and neither Acquiror nor any of its Affiliates shall have any Liabilities
with respect to any Employee or Employee Plan or any claim thereof or related
thereto, except to the extent expressly provided in this ARTICLE VII or
reflected in the Closing Working Capital Balance with respect to the Transferred
Employees. From and after the Closing, Weatherford shall remain solely
responsible for any and all Liabilities in respect of the Employees, including
the Transferred Employees and their beneficiaries and dependents, relating to or
arising in connection with or as a result of (i) the employment or the actual or
constructive termination of employment of any such Employee by any Asset Seller
or other Weatherford Affiliate (other than the Target Companies), or (ii) the
participation in or accrual of benefits or compensation under, or the failure to
participate in or to accrue compensation or benefits under, any Employee Plan or
other employee or retiree benefit or compensation plan, program, practice,
policy, agreement or arrangement of any Asset Seller or other Weatherford
Affiliate (other than the Target Companies) prior to the Closing except, in any
such case, to the extent any such Liability is specifically assumed by any Buyer
pursuant to this ARTICLE VII. Each of Lubrizol and Weatherford agree and shall
abide by the terms and conditions of that certain letter agreement dated
November 29, 2014 relating to payments to certain employees of Integrity
Delaware, LLC.
(e)    Acquiror will, or will cause each applicable other Buyer to, cause each
Transferred Employee to be credited with service as of the Closing Date for all
purposes under each of such Acquiror’s employee benefit plans to the extent such
Transferred Employee’s service with the Asset Sellers or other Weatherford
Affiliate (other than the Target Companies) prior to the Closing Date was so
credited for all purposes other than benefit accrual under a defined benefit
pension plan, provided that the foregoing shall not apply to the extent it would
result in a duplication of benefits.

56



--------------------------------------------------------------------------------




(f)    The Employees listed on Schedule 7.1(f) as updated prior to the Closing
Date are not actively at work on the Closing Date (each, an “Inactive Employee”)
and shall not, as of the Closing Date, be Transferred Employees. Weatherford
represents and warrants that Schedule 7.1(f) as of the date of this Agreement
lists, and as of the Closing Date will list, each Inactive Employee’s name,
title, reason for absence and expected return date. Weatherford and its
Affiliates shall be liable for, and shall hold Acquiror, the other Buyers and
their respective Affiliates harmless from and against all Liabilities in respect
of any Inactive Employee. In the event that an Inactive Employee returns to work
at any time during the ninety (90) day period following the Closing, subject to
the terms of the Transition Services Agreement, Acquiror or another Buyer or its
Affiliate shall offer employment to such individual, and if he or she accepts
such employment he or she shall be a Transferred Employee upon the date he or
she begins employment with Acquiror or one of its Affiliates for purpose of this
Agreement.
(g)    After the Domestic Closing, Weatherford shall cause all of the payment
obligations for the amounts described in Section 2.4(m) to be discharged with
respect to the applicable Employees in accordance with the contracts,
agreements, arrangements or policies, as applicable, that give rise to such
obligations.
7.2    Defined Contribution Plan. Subject to the terms of the Transition
Services Agreement, Acquiror shall, or shall cause the applicable Buyer to,
cause a qualified defined contribution retirement plan in which the Transferred
Employees will be participants following the Closing Date to accept a rollover
contribution from the Weatherford International, LLC 401(k) Savings Plan (the
“Seller 401(k) Plan”) from any Transferred Employee who elects to make such a
contribution.
7.3    Welfare and Fringe Benefit Plans. Subject to the terms of the Transition
Services Agreement, Acquiror shall, or shall cause the other Buyers to, provide
the Transferred Employees and their dependents and beneficiaries coverage under
any welfare and fringe benefit plans, programs, policies or arrangements
established by Acquiror or the other Buyers for such Transferred Employees (the
“Transferred Employee Welfare Benefit Plans”) effective as of each Transferred
Employee’s first day of employment with Acquiror or the Buyers. In connection
therewith, the Acquiror shall use commercially reasonable efforts to cause each
of the Transferred Employee Welfare Benefit Plans, subject to the approval of
any applicable insurance carrier, to (i) recognize the co-payments and
deductible expenses of the Transferred Employees and their eligible dependents
and (ii) waive all pre-existing condition exclusions and limitations of the
Transferred Employees and their eligible dependents. Subject to the terms of the
Transition Services Agreement, Weatherford and its Affiliates shall provide
Acquiror with information pertaining to the hire date, recognized credited
service amount, seniority date and participation, vesting and, as applicable,
benefit accrual period of service, deductible and out-of-pocket amounts for each
of the Transferred Employees.

57



--------------------------------------------------------------------------------




7.4    No Third Party Beneficiaries. Nothing express or implied by this
Agreement shall confer upon any Employee, or legal representative thereof, any
rights or remedies, including any right to employment or benefits for any
specified period, of any nature or kind whatsoever, under or by reason of this
Agreement. In no event shall the terms of this Agreement be deemed to: (i)
establish, amend, or modify any Employee Plan; (ii) alter or limit the ability
of Weatherford or any of its Affiliates to amend, modify or terminate any
Employee Plan or alter or limit the ability of Acquiror or any of its Affiliates
to amend, modify or terminate any other benefit or employment plan, program,
agreement or arrangement after the Closing Date; or (iii) confer upon any
current or former employee, officer, director or consultant of the Business,
including any Employee, any right to employment or continued employment or
continued service with the Business, or constitute or create an employment
agreement with any employee.
7.5    Equity Based Awards. Prior to or at the Closing, Weatherford shall
immediately vest and, at the option of Weatherford or its Affiliates, cancel and
cash out any Transferred Employee in any outstanding stock option, performance
share, restricted stock or similar equity-based compensation plan or
arrangement.
7.6    Foreign National Employees. Subject to the terms of the Transition
Services Agreement, Acquiror shall assume responsibility for, including the
immigration-related obligations of, the foreign national employees of
Weatherford US, L.P. that are identified on Schedule 7.6, subject to their
obtaining proper work authorization from the Department of Homeland Security.
ARTICLE VIII
TERMINATION


8.1    Termination. This Agreement may be terminated at any time prior to the
Closing Date:
(a)    by mutual agreement of Acquiror and Weatherford;
(b)    by Acquiror, on the one hand, or Weatherford, on the other hand, if the
Closing has not occurred (other than as a result of the failure of any party
seeking to terminate this Agreement to comply with its obligations under this
Agreement) on or before (i) the first anniversary of the date of this Agreement
or (ii) such later date as the parties may agree upon in writing (such
applicable date specified in the preceding clauses (i) and (ii) being referred
to herein as the “Outside Date”);
(c)    by Weatherford, on the one hand, or by Acquiror, on the other hand, if a
material breach of this Agreement has been committed by the other party and such
material breach has not been cured within 30 days after notice thereof to such
other party or expressly waived in writing;
(d)    (i) by Acquiror if satisfaction of any of the conditions in Section 5.2
becomes impossible prior to the Outside Date (other than as a result of the
failure of Acquiror to comply with its obligations under this Agreement), and
Acquiror has not expressly waived such condition in writing on or before
termination of this Agreement; or (ii) by Weatherford, if

58



--------------------------------------------------------------------------------




satisfaction of any of the conditions in Section 5.3 becomes impossible prior to
the Outside Date (other than as a result of the failure of Weatherford, any
Asset Seller or Share Seller to comply with its obligations under this
Agreement), and Weatherford has not expressly waived such condition in writing
on or before termination of this Agreement; or
(e)    by either Acquiror or Weatherford if there shall be any applicable Law
that makes consummation of the transactions contemplated hereby illegal or
otherwise prohibited or if consummation of the transactions contemplated hereby
would violate any non-appealable order of any Governmental Authority having
competent jurisdiction.
8.2    Effect of Termination. If this Agreement is terminated pursuant to
Section 8.1, all further obligations of the parties under this Agreement will
terminate; provided, however, that if this Agreement is terminated by Acquiror,
on the one hand, because of the willful breach of this Agreement by Weatherford
or any Asset Seller or Share Seller, or by Weatherford, on the other hand,
because of the willful breach of this Agreement by Acquiror or any other Buyer,
or because one or more of the conditions to the terminating party’s obligations
under this Agreement is not satisfied as a result of the other parties’ willful
failure to comply with any of their obligations under this Agreement, the
terminating parties’ right to pursue all legal remedies will survive such
termination unimpaired; provided, further, that the provisions of this Section
8.2, and ARTICLE X shall survive any termination of this Agreement.
ARTICLE IX
INDEMNIFICATION


9.1    Survival. All representations and warranties of Weatherford and Acquiror
contained herein and all claims for breaches of pre-Closing covenants in ARTICLE
IV shall survive until the 18-month anniversary after the Closing Date;
provided, however, that the representations and warranties contained in Section
3.1.1 (Authorization), Section 3.1.2 (Corporate Status; Capitalization), Section
3.1.6 (Taxes), the first sentence of Section 3.1.11 (Title), Section 3.1.23
(Employee Benefit Plans and Related Matters), Section 3.1.24 (Brokers, Finders,
etc.), Section 3.2.1 (Authorization) and Section 3.2.6 (Brokers, Finders, etc.)
(collectively, the “Fundamental Representations”) and all claims for breach of
any other covenant shall survive the Closing until the date that is 90 days
following the expiration of the underlying statute of limitations. All claims
for indemnification must be asserted within the respective survival periods set
forth in this Section 9.1. Neither (a) the termination of the representations or
warranties contained herein, nor (b) the expiration of the indemnification
obligations described above, will affect the rights of a Person in respect of
any Claim made by such Person prior to the expiration of the applicable survival
period provided herein.
9.2    Indemnification.
(a)    By Weatherford. Weatherford agrees to defend, indemnify and hold harmless
each of Acquiror, the other Buyers, the Target Companies (from and after the
Closing) and their respective officers, directors, employees, agents, advisers,
Representatives and Affiliates (collectively, the “Acquiror Indemnitees”) from
and against, and pay or reimburse the Acquiror Indemnitees for, any and all
claims, liabilities, obligations, losses, fines, costs, proceedings,

59



--------------------------------------------------------------------------------




deficiencies or damages, including reasonable out-of-pocket expenses and
reasonable attorneys’ and accountants’ fees incurred in the investigation or
defense of any of the same (collectively, “Losses”) resulting from:
(i)    any breach or inaccuracy of any representation or warranty made by
Weatherford or its Affiliates in this Agreement, in any Foreign Acquisition
Agreement as of the Closing Date as if made on and as of such date (except for
representation and warranties made as of a specified date, then as of such
specified date);
(ii)    any failure of Weatherford, its Affiliates, any Asset Seller or Share
Seller to perform any covenant or agreement hereunder, under any Foreign
Acquisition Agreement; and
(iii)    subject to the limitations set forth in Section 9.2(i), any Excluded
Liabilities; and
For purposes of determining the amount of any Losses (but not for the purpose of
determining the existence of any breach, misrepresentation or inaccuracy) with
respect to any representation or warranty of Weatherford, any qualification as
to materiality or Material Adverse Effect or words of similar import set out in
any such representation or warranty shall be disregarded.
Except with respect to Fundamental Representations, Retained Taxes,
Environmental Liabilities and Costs, and the items set forth on Schedules 3.1.5,
3.1.8, 3.1.9(a), 3.1.18(b), 3.1.19, 3.1.20(d), 3.1.21(b), 3.1.21(c), 3.1.21(d),
and 3.1.22 (including for the avoidance of doubt, any amendments in the
Schedules to this Agreement prior to Closing under Section 4.18 relating to the
foregoing provisions), Weatherford shall not be required to indemnify the
Acquiror Indemnitees with respect to any claim for indemnification pursuant to
(i) Section 9.2(a)(i) unless and until the aggregate amount of all claims
against Weatherford under such clause exceed $7,500,000 less the Incurred
Pre-Closing Contract Liabilities or (ii) Section 9.2(a)(iii) unless and until
the aggregate amount of all claims against Weatherford under such clause exceed
$3,000,000 less the Incurred Pre-Closing Contract Liabilities (the
“Deductible”), and with respect to each of clauses (i) and (ii), only for such
excess amount. Except with respect to Fundamental Representations, Weatherford
shall not be obligated to provide indemnification in excess of fifteen percent
(15%) of the Purchase Price for all indemnifiable claims under
Section 9.2(a)(i). Except with respect to Fundamental Representations, no claim
for indemnification may be made pursuant to Section 9.2(a)(i) for any individual
item where the claim for Losses related thereto, aggregated with all claims
arising out of the same or similar facts or circumstances, is less than $50,000,
and if such claim (as so aggregated) does not exceed such amount, the amount of
such claim shall not be taken into account in determining whether, or to the
extent to which, the Deductible has been exceeded. Except with respect to
Section 9.2(a)(iii), the aggregate liability of Weatherford to the Acquiror
Indemnitees under Section 9.2(a) shall not exceed seventy-fifty percent (75%) of
the Purchase Price.
Acquiror Indemnitees shall not be entitled to make any claim under this Section
9.2(a) in respect of any matter to the extent that such matter has been taken
into account as a liability or reduction to the final Closing Working Capital
Balance determined in accordance with Section 2.6.

60



--------------------------------------------------------------------------------




(b)    By Acquiror. Acquiror agrees to defend, indemnify and hold harmless each
of Weatherford, Asset Sellers, the Share Sellers and their respective officers,
directors, employees, agents, advisers, Representatives and Affiliates
(collectively, the “Seller Indemnitees”) from and against any and all Losses
resulting from:
(i)    the breach of any representation or warranty made by Acquiror or its
Affiliates in this Agreement, in any Foreign Acquisition Agreement as of the
Closing Date as if made on and as of such date (except for representation and
warranties made as of a specified date, then as of such specified date);
(ii)    any failure of any Buyer or its Affiliates to perform any covenant or
agreement hereunder, in any Foreign Acquisition Agreement;
(iii)    the Assumed Liabilities; and
(iv)    other than the Excluded Liabilities, the operation of the Business by
any Buyer or any of their respective Affiliates following the Closing Date.
(c)    Exclusive Remedy. Other than (i) as set forth in Section 4.5, (ii) with
respect to any claim for fraud or willful misconduct that any indemnified party
may have under applicable Law, and (iii) the Ancillary Agreements, after the
Closing, indemnification pursuant to this ARTICLE IX shall be the sole and
exclusive remedy for the parties hereto with respect to matters arising under
this Agreement of any kind or nature, including for any misrepresentation or
breach of any warranty, covenant, or other provision contained in this
Agreement, and the parties hereto hereby waive and release any other rights,
remedies, causes of action, or claims that either of them have or that may arise
against any other party with respect thereto.
(d)    Mitigation. Each party shall take all reasonable steps to mitigate any of
its Losses to the extent required under applicable Laws upon becoming aware of
any event which would reasonably be expected to, or does, give rise thereto,
including taking such actions and pursuing claims against third parties that may
be responsible or otherwise liable for such Losses. Each of the parties hereto
shall reasonably cooperate with the others with respect to resolving any Losses
to the extent required under applicable Laws with respect to which one party is
obligated to indemnify the other party hereunder; provided, however, that such
party shall not be required to make such efforts if they would be detrimental in
any material respect to such party.
(e)    Notice of Claims. If a claim for Losses (a “Claim”) is to be made by a
party entitled to indemnification hereunder against the indemnifying party, the
party claiming such indemnification shall give written notice (a “Claim Notice”)
to the indemnifying party as soon as practicable after the party entitled to
indemnification becomes aware of any fact, condition or event which may give
rise to Losses for which indemnification may be sought under this Section 9.2;
provided, however, that the failure to provide such written notice shall not
excuse the indemnifying party from any of its obligations under this Section 9.2
except to the extent (and only to the extent) that such failure shall have
caused the Losses for which the indemnifying

61



--------------------------------------------------------------------------------




party is obligated to be greater than such Losses would have been had the
indemnified party given the indemnifying party prompt notice hereunder.
(f)    Defense of Third Party Claims. If any lawsuit or enforcement action is
filed by a third party against any party entitled to the benefit of indemnity
hereunder with respect thereto, written notice thereof shall be given to the
indemnifying party as promptly as practicable (and in any event within 15
calendar days after the service of the citation or summons). The failure of any
indemnified party to give timely notice hereunder shall not affect rights to
indemnification hereunder, except to the extent that the indemnifying party has
been damaged by such failure as described in the proviso to Section 9.2(e).
After such notice, if (1) the indemnifying party shall acknowledge in writing to
the indemnified party that the indemnifying party is obligated under the terms
of its indemnity hereunder to indemnify the indemnified party in connection with
such lawsuit or action, and (2) such third party claim is solely for monetary
losses, then the indemnifying party shall be entitled, if it elects to do so, at
its own cost, risk and expense, (i) to take control of the defense and
investigation of such lawsuit or action, (ii) to employ and engage legal counsel
of its own choice, but, in any event, reasonably acceptable to the indemnified
party, to handle and defend the same unless the named parties to such action or
proceeding (including any impleaded parties) include both the indemnifying party
and the indemnified party and the indemnified party has been advised by counsel
that there may be one or more legal defenses available to such indemnified party
that are different from or additional to those available to the indemnifying
party, in which event the indemnified party shall be entitled, at the
indemnifying party’s cost, risk and expense, to separate counsel of its own
choosing. The indemnifying party shall not, without the written consent of the
indemnified party, which shall not be unreasonably withheld, conditioned or
delayed, (x) settle or compromise any Claim or consent to the entry of any
judgment which does not include an unconditional written release by the claimant
or plaintiff of the indemnified party from all Liability in respect of such
Claim or (y) settle or compromise any Claim if the settlement imposes equitable
remedies or obligations on the indemnified party other than financial
obligations for which such indemnified party will be fully indemnified
hereunder. No Claim which is being defended in good faith by the indemnifying
party in accordance with the terms of this Agreement shall be settled or
compromised by the indemnified party without the written consent of the
indemnifying party, which consent shall not be unreasonably withheld,
conditioned or delayed.
If the indemnifying party fails to assume the defense of such lawsuit or action
within 30 calendar days after receipt of the Claim Notice or is not permitted to
assume such defense pursuant to this Section 9.2(f), the indemnified party
against which such lawsuit or action has been asserted will (upon delivering
notice to such effect to the indemnifying party) have the right to undertake, at
the indemnifying party’s cost and expense, the defense, compromise or settlement
of such lawsuit or action on behalf of and for the account and risk of the
indemnifying party; provided, however, that such lawsuit or action shall not be
compromised or settled without the written consent of the indemnifying party,
which consent shall not be unreasonably withheld, conditioned or delayed. If the
indemnified party settles or compromises such lawsuit or action without the
prior written consent of the indemnifying party, the indemnifying party will
bear no Liability hereunder for or with respect to such lawsuit or action unless
the indemnifying party unreasonably withheld, conditioned or delayed its
consent. In the event either party assumes the defense of a particular lawsuit
or action in the

62



--------------------------------------------------------------------------------




manner contemplated above, the party assuming such defense will keep the other
party reasonably informed of the progress of any such defense, compromise or
settlement. The indemnifying party shall be liable for any settlement of any
action effected pursuant to and in accordance with this Section 9.2 and for any
final judgment (subject to any right of appeal), and the indemnifying party
agrees to indemnify and hold harmless the indemnified party from and against any
Losses by reason of such settlement or judgment. Each of the parties hereto
shall reasonably cooperate with the other party to allow the other party to
fulfill its indemnification obligations under this Agreement, including by
making available employees with knowledge, and documentation, relevant to the
indemnifiable claim, provided that the indemnifying party shall be liable for
the indemnified party’s out-of-pocket expenses in this regard. To the extent of
any conflict between the provisions of this Section 9.2(f) and the provisions of
Section 6.5 with respect to a Tax Contest, the provisions of Section 6.5 shall
control.
(g)    Additional Agreements. (A) To the extent that any Losses that are subject
to indemnification under this Agreement are covered by insurance, the amount of
any indemnity payment shall be net of the Net Proceeds of any insurance policy
paid to the indemnified party with respect to such Losses, (B) any
indemnification under this Agreement shall be decreased by the amount of any Tax
Benefit and (C) any Losses that are subject to indemnification under this
Agreement shall be decreased to the extent that such Losses are reflected as a
reserve or accrual in the Closing Working Capital Balance. For purposes of this
Section 9.2(g), “Net Proceeds” shall mean the insurance proceeds actually
recovered under the applicable insurance policy, less any expenses of recovery,
deductibles, and/or co-payments. If any amounts are reimbursed under insurance
coverage subsequent to indemnification under this ARTICLE IX, the indemnified
party shall reimburse the indemnifying party in an amount equal to the amounts
subsequently received by the indemnified party or its Affiliates under insurance
coverage (net of the expenses of recovery). For purposes of this Section 9.2(g),
to the extent a Tax Benefit is not realized in the year in which the indemnity
payment is required to be made, the indemnified party (or any Affiliate thereof)
shall pay to the indemnifying party (or any Affiliate thereof) the amount of
such Tax Benefit when it is realized. Losses shall be determined after taking
into account any indemnity, contribution or other similar payment actually
received by the indemnified party from any third party with respect thereto,
less any costs and expenses incurred by the indemnified party in connection
therewith, including an obligation to reimburse the indemnifying party in an
amount equal to the amount subsequently received by the indemnified party or its
Affiliates from any third party (net of the costs and expenses incurred by the
indemnified party or its Affiliates in connection with any such recovery).
(h)    Certain Losses. In no event shall an indemnifying party be liable for
indirect, punitive, special or consequential Losses sustained or claimed by an
indemnified party except to the extent such Losses arise from a third party
Claim.
(i)    Certain Environmental Matters. Weatherford shall have no obligation under
Section 9.2(a)(i) with respect to a breach of a representation and warranty set
forth in Section 3.1.21, and no obligation under Section 9.2(a)(iii) with
respect to any Environmental Liabilities and Costs, to indemnify, defend and
hold harmless Acquiror Indemnitees from and against any Losses arising in
connection therewith to the extent that such Losses (1) result from (i) a change
in the current use of a Real Property from industrial use to non-industrial
commercial or residential use, or from non-

63



--------------------------------------------------------------------------------




industrial commercial use to residential use, or (ii) an investigation of
environmental conditions on any Real Property involving physically invasive
testing procedures such as soil and groundwater sampling, undertaken by or for
Acquiror Indemnitees, other than any such investigation (A) required under
applicable Environmental Law, (B) required by any order issued under an
Environmental Law or pursuant to a written request by a Governmental Authority
with authority under an Environmental Law to order such action (provided such
written request has not been solicited by, or on behalf of Acquiror
Indemnitees), (C) reasonably determined by Acquiror in good faith to be
necessary in connection with any construction, maintenance or repair activity at
any Real Property where such construction, maintenance or repair does or would
reasonably be expected to require access to, or disturbance of, soil or
groundwater or (D) a required action with respect to any third party Claim, or
(2) result from Response Actions that are inconsistent with the standard of care
set forth in the following sentence. Response Actions shall be conducted in a
reasonable and cost effective manner, to standards applicable to the current use
of properties and, to the extent applicable to that particular site, may include
the use of risk-based cleanup standards, natural attenuation and deed
restrictions to obtain closure where appropriate and available. After the
Closing Date, Acquiror shall exercise due care with respect to mitigate the
extent of any Release and the related response costs.
(j)    Tax Treatment. Any indemnity payment made under this ARTICLE IX shall be
treated for Tax purposes as an adjustment to the Purchase Price to the extent
permitted by applicable Law and shall be allocated as provided by Section 2.5.
ARTICLE X
DEFINITIONS, MISCELLANEOUS


10.1    Definition of Certain Terms. The terms defined in this Section 10.1,
whenever used in this Agreement (including in the Schedules), shall have the
respective meanings indicated below for all purposes of this Agreement. All
references herein to a Section, Article or Schedule are to a Section, Article or
Schedule of or to this Agreement, unless otherwise indicated.
“Accountants” has the meaning set forth in Section 2.6(b).
“Acquired Companies” has the meaning set forth in the second WHEREAS clause of
this Agreement.
“Acquiror” has the meaning set forth in the first paragraph of this Agreement.
“Acquiror Indemnitees” has the meaning set forth in Section 9.2(a).
“Acquiror Prepared Returns” has the meaning set forth in Section 6.4(b).
“Affiliate” means a Person that directly or indirectly through one or more
intermediaries, controls, is controlled by, or is under common control with, the
first Person. “Control” (including the terms “controlled by” and “under common
control with”) means the possession, directly or indirectly, of the power to
direct or cause the direction of the management policies of a person, whether
through the ownership of voting securities, by contract, as trustee or executor,
or otherwise.

64



--------------------------------------------------------------------------------




“Aggregate Pre-Closing Contract Liability Amount” means an aggregate amount of
$1,000,000 for all Liabilities incurred by Acquiror and its Affiliates pursuant
to Section 2.3(a)(ii)(y) and Section 2.3(a)(iii)(y), taken together as a whole.
“Agreement” means this Acquisition Agreement, including the Schedules hereto.
“Ancillary Agreements” means the Foreign Acquisition Agreements and the
agreements and other documents and instruments described in Section 5.2(e) and
all other agreements to be executed pursuant to the terms hereof.
“Annual Financial Statements” has the meaning set forth in Section 3.1.4(a).
“Asset Sellers” has the meaning set forth in the second WHEREAS clause of this
Agreement.
“Assets” has the meaning set forth in Section 1.1.
“Assigned Contracts” has the meaning set forth in Section 1.1.
“Assumed Liabilities” has the meaning set forth in Section 2.3(a).
“Assumed Taxes” means (i) any Taxes relating to the Assets or Business for any
Post-Closing Tax Period (or portion of any Straddle Period beginning on the day
after the Closing Date); (ii) any Taxes of any Target Company for any
Post-Closing Tax Period (or portion of any Straddle Period beginning on the day
after the Closing Date); (iii) Taxes to the extent accrued as a liability in the
Closing Working Capital Balance; and (iv) Taxes to the extent resulting from any
transaction engaged in by any Target Company on the Closing Date but after the
Closing that is outside of the normal course of business and not contemplated by
this Agreement. Notwithstanding the foregoing sentence, Assumed Taxes shall
exclude Transfer Taxes and VAT and GST Taxes (which, in each case, are governed
by Section 6.2).
“Assumption Agreement” has the meaning set forth in Section 2.3(b).
“Balance Sheet Assets” has the meaning set forth in Section 1.1.
“Business” means collectively the Engineered Chemistry Business and the
Integrity Business.
“Business Day” means a day other than a Saturday, Sunday or other day on which
commercial banks in New York City or Houston, Texas are authorized or required
to close.
“Buyers” has the meaning set forth in the third WHEREAS clause of this
Agreement.





65



--------------------------------------------------------------------------------




“Canadian Product Regulatory Audit” means an ongoing informal self-audit
conducted by Weatherford and its Affiliated entities related to compliance with
Canadian Laws with respect to certain Product Regulatory Data and Product
Regulatory Filings for products and materials (i) supplied by Weatherford and
its Affiliated entities from the United States to Canada or (ii) manufactured by
Weatherford and its Affiliated entities in facilities located within Canada.
“Capital Stock” means (a) with respect to any Person that is a corporation, any
and all shares, interests, participation or other equivalents (however
designated and whether or not voting) of corporate stock, including the common
stock of such Person and (b) with respect to any Person that is not a
corporation, any and all partnership interests, membership interests or other
equity interests of such Person.
“Cash” and “Cash Equivalents” means all cash, cash equivalents and marketable
securities on hand.
“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act, as amended, 42 U.S.C. § 9601 et seq.
“Claim” has the meaning set forth in Section 9.2(e).
“Claim Notice” has the meaning set forth in Section 9.2(e).
“Closing Date” has the meaning set forth in Section 2.1.
“Closing Date Balance Sheet” has the meaning set forth in Section 2.6(a).
“Closing Purchase Price” has the meaning set forth in Section 2.2.
“Closing Statement” has the meaning set forth in Section 2.6(a).
“Closing Working Capital Balance” has the meaning set forth in Section 2.6(a).
“Closings” means the Domestic Closing and the Foreign Closings.
“Code” means the Internal Revenue Code of 1986, as amended.
“Commissioner of Competition” means the Commissioner under the Competition Act
or any Person duly authorized to exercise the powers of the Commissioner of
Competition;
“Competition Act” means the Competition Act (Canada);
“Competition Act Approval” means (i) receipt by the Acquiror of an advance
ruling certificate issued by the Commissioner of Competition under
Section 102(1) of the Competition Act with respect to the transactions
contemplated by this Agreement on conditions satisfactory to the Acquiror,
acting reasonably; or (ii) both of the (A) expiry, waiver or termination of the
waiting period, including any extension of such waiting period, under
Section 123 of the Competition Act or the waiver of the obligation to provide a
pre-merger

66



--------------------------------------------------------------------------------




notification in accordance with Part IX of the Competition Act in accordance
with Section 113(c) of the Competition Act, and (B) receipt by the Acquiror of a
No-Action Letter from the Commissioner of Competition on terms satisfactory to
Acquiror, acting reasonably.
“Consent” means any consent, approval, authorization, waiver, permit, grant,
franchise, concession, agreement, license, exemption or order of, registration,
certificate, clearance, confirmation, exemption, certification, variance,
designation, qualification, accreditation, declaration or filing with, or report
or notice to, any Person, including any Governmental Authority.
“Contracts” has the meaning set forth in Section 3.1.12(a).
“Debt” means (i) capital leases and (ii) indebtedness for borrowed money from
third party lending sources.
“Decree” means any judgment, decree, ruling, injunction, assessment, attachment,
undertaking, award, charge, writ, code, regulation, rule, executive order,
administrative order or any other restriction or any other order of any
Governmental Authority.
“Deductible” has the meaning set forth in Section 9.2(a).
“Dispute” has the meaning set forth in Section 10.5(e).
“Domestic Assets” means the Assets other than the Foreign Assets.
“Domestic Closing” has the meaning set forth in Section 2.1.
“Domestic Operation” means the Operations of the Business other than the Foreign
Operations.
“Domestic Shares” means the Shares.
“Employee Plan” has the meaning set forth in Section 3.1.23(a).
“Employees” has the meaning set forth in Section 3.1.23(a).
“Engineered Chemistry Business” means the business conducted by Weatherford and
its Affiliates consisting of the research and development, designing,
formulating, improving, manufacturing, producing, selling, distributing and
marketing of proprietary and customized chemical solutions for drilling,
completion, production, intervention, refining, water treatment as well as
certain industrial processes on a worldwide basis to integrated oil and gas
companies, independent oil and gas companies, national oil and gas companies,
oil and gas service companies and pressure pumping companies and involve
stimulation chemicals (fracturizing and acidizing), cementing chemicals,
production intermediates, drilling fluid additives, and workover and completion
fluids. For avoidance of doubt, neither (i) the business conducted by the India
JV, and its subsidiaries nor (ii) the Pressure Pumping Business, shall
constitute or comprise any part of the Engineered Chemistry Business.

67



--------------------------------------------------------------------------------




“Environmental Law” means any applicable foreign, federal, state or local law,
statute, ordinance, rule, regulation, order, notice requirement or other
requirement of law (including common law) regulating or pertaining to human
health (from an environmental standpoint), natural resources, the environment,
or to the reporting, permitting, storage, treatment, generation, transport,
discharge, release, threatened release or disposal of Hazardous Substances,
including (i) CERCLA (including as amended pursuant to the Superfund Amendments
and Reauthorization Act of 1986), and regulations promulgated under CERCLA, (ii)
the Federal Water Pollution Control Act, (iii) the Clean Air Act, (iv) the Toxic
Substances Control Act, (v) the Occupational Safety and Health Act, (vi) the
Emergency Planning and Community Right‑to‑Know Act of 1986, (vii) the Safe
Drinking Water Act, (viii) the Hazardous Materials Transportation Act, (ix) the
Federal Insecticide, Fungicide and Rodenticide Act (x) the Oil Pollution Act of
1990, the Resources Conservation and Recovery Act of 1976 (42 U.S.C. §§ 6901 et
seq.), as amended from time to time (“RCRA”), and regulations promulgated under
RCRA, and (iii) the Federal Water Pollution Control Act (U.S.C.A. § 9601 et m.),
and any similar or implementing state or local Law, and any non‑U.S. Laws and
regulations of similar import as amended and regulations promulgated under its
authority.
“Environmental Liabilities and Costs” means all Losses imposed by, under or
pursuant to Environmental Laws, including all Losses related to Remedial
Actions, and all fees, disbursements and expenses of counsel, experts, personnel
and consultants based on, arising out of or otherwise in respect of: (i) the
ownership or operation prior to the Closing Date of the Business, the Real
Property or Other Leases or any other real properties, assets, equipment or
facilities, or any properties or assets currently or formerly owned, leased or
used by any Asset Seller in connection with the Business or any Target Company,
or any of their predecessors or Affiliates (including Losses arising out of any
offsite disposal prior to Closing by or on behalf of Weatherford or its
Affiliates of Hazardous Substances); (ii) the environmental conditions existing
prior to the Closing Date on, under, above, about or emanating from any Real
Property or any other real properties, assets, equipment or facilities currently
or previously owned, leased, operated or used by any Asset Seller in connection
with the Business or by any Target Company, or any of their predecessors or
Affiliates; and (iii) subject to Section 9.2(i), expenditures necessary to cause
any Real Property or any aspect of the Business to be in compliance with any and
all requirements of applicable Environmental Laws as of the Closing Date.
“Environmental Permits” means any foreign, federal, state or local permit,
license, registration, consent, order, administrative consent order,
environmental impact assessment, certificate, approval or other authorization
with respect to Weatherford and each Asset Seller with respect to the Business
and the Target Companies necessary for the conduct of the Business as currently
conducted under any Environmental Law.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.
“ERISA Affiliate” means any Person that for purposes of Title I or Title IV of
ERISA or Section 412 of the Code would be deemed at any relevant time to be a
“single employer,”

68



--------------------------------------------------------------------------------




or would otherwise be aggregated with, any of the Asset Sellers or Target
Companies under Section 414(b), (c), (m) or (o) of the Code or Section 4001 of
ERISA.
“Excluded Assets” has the meaning set forth in Section 1.2.
“Excluded Liabilities” has the meaning set forth in Section 2.4.
“Export/Import Control Requirements” means any Law imposing economic sanctions
of any kind (whether or not limited to exports), any Law restricting or
controlling exports, and any Law prohibiting cooperation with any boycott
maintained by another country or group of countries any Law governing the
importation or exportation of product, technology or services or related to
international trade, including import and export Laws, free trade agreements and
duty recovery and deferral programs (including duty drawback).
“FCPA” has the meaning set forth in Section 3.1.16(a).
“Financial Statements” has the meaning set forth in Section 3.1.4(a).
“Foreign Acquisition Agreements” means an asset purchase agreement relating to
an Asset Seller of Foreign Assets substantially in the form of Exhibit A.
“Foreign Assets” means those Assets which are owned or used in connection with
any Foreign Operation.
“Foreign Closings” has the meaning set forth in Section 2.1.
“Foreign Operation” means any Operation of the Business conducted by any Target
Company or the Asset Sellers outside of the United States.
“Fundamental Representations” has the meaning set forth in Section 9.1.
“GAAP” means generally accepted accounting principles as in effect in the United
States as of the relevant date.
“Governmental Approval” means any Consent of, with or to any Governmental
Authority, including but not limited to approval under the HSR Act and
Competition Act Approval.
“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government,
including any government authority, agency, department, board, court, regulatory
or administrative agency, commission or instrumentality of the United States,
any State of the United States or any political subdivision thereof or any other
nation, government, or state, and any tribunal or arbitrator(s) or arbitration
authority of competent jurisdiction, and any self-regulatory organization.
“Governmental Investigation” means an investigation by a Governmental Authority
for the purpose of imposing criminal or significant civil sanctions on
Weatherford or any

69



--------------------------------------------------------------------------------




Affiliates with respect to the Business or on a Target Company, or any set of
facts or circumstances that could reasonably be expected to form the basis for
any such investigation.
“Hazardous Substances” means any substance, material, chemical, compound,
product, pollutant or contaminant that: (i) is or contains asbestos, urea
formaldehyde foam insulation, polychlorinated biphenyls, petroleum or
petroleum-derived substances or wastes, radioactive materials, (ii) requires
investigation, removal or remediation under any Environmental Law, or is
defined, listed or identified as a “hazardous waste” or “hazardous substance”
thereunder, or (iii) is toxic, explosive, corrosive, flammable, infectious,
radioactive, carcinogenic, mutagenic, or otherwise hazardous and is regulated by
any Governmental Authority or Environmental Law.
“HSR Act” means the Hart-Scott-Rodino Anti-trust Improvements Act of 1976, as
amended.
“Improper Payment Laws” has the meaning set forth in Section 3.1.16(a).
“Inactive Employee” has the meaning set forth in Section 7.1(f).
“Incurred Pre-Closing Contract Liabilities” means the total amount of all
Liabilities incurred by Acquiror and its Affiliates pursuant to Section
2.3(a)(ii)(y) and Section 2.3(a)(iii)(y), taken together as a whole.
“India JV” has the meaning set forth in Section 4.21.
“Integrity Business” means the business conducted by Integrity Delaware, LLC,
including the research and development, designing, formulating, improving,
manufacturing, producing, selling, distributing and marketing of drilling,
fracking, workover and completion fluids primarily to wholesale customers in the
oil and gas market primarily within the United States. For avoidance of doubt,
neither (i) the business conducted by the India JV, and its subsidiaries nor
(ii) the Pressure Pumping Business, shall constitute or comprise any part of the
Integrity Business.
“Intellectual Property” means any and all United States and foreign: trademarks,
service marks, trade names, trade dress, domain names, social media identifiers,
proprietary indicia, and profiles, copyrights in both published and unpublished
work, and similar rights, the United States and foreign letters patent
(including provisionals, PCT filings, design patents, industrial designs and
utility models) and patent applications (including docketed patent disclosures
awaiting filing, reissues, revisions, divisions, continuations,
continuations-in-part, extensions and re-examinations), patent, disclosures
awaiting filing determination, and improvements thereto, and inventions (whether
patentable or unpatentable and whether or not reduced to practice), and
improvements thereto, processes, designs, formulae, trade secrets, know-how,
ideas, research and development, manufacturing and production processes and
techniques, methods, technical data and data bases, business plans and
materials, customer lists, concepts, advertising materials, catalogues, price
lists, mailing lists, lists of customers, distribution lists, production data,
sales and promotional materials, purchasing materials, manufacturing and quality
control records and procedures, blueprints,

70



--------------------------------------------------------------------------------




research and development files, records, financial books and records, data and
laboratory books, disclosures and open sales order files, copyrightable works,
engineering notebooks, confidential information, software, firmware, algorithms,
source code, object code, or human readable form, Internet Web sites, mask works
and other semiconductor chip rights and applications, registrations and renewals
thereof, and all similar intellectual property rights (including moral rights),
Product Regulatory Data, Product Regulatory Filings and registrations and
applications to register or renew the registration of any of the foregoing and
all goodwill related thereto, and all rights to sue for and remedies against
past, present and future infringements of any or all of the foregoing and rights
of priority and protection of interests therein under the laws of any
jurisdiction, tangible embodiments of any of the foregoing (in any medium
including electronic media), and licenses of any of the foregoing.
“Intellectual Property Assets” has the meaning set forth in Section 1.1(f).
“Interim Financial Statements” has the meaning set forth in Section 3.1.4(a).
“Inventories” has the meaning set forth in Section 1.1(b).
“IRS” means the Internal Revenue Service.
“knowledge” means, with respect to Weatherford, the actual knowledge of Matthew
Samuel, Sanjay Desai, William Duncan, Krishna Shivram, Richard Warren, Charles
Johnson, Todd Gaddie, Wesley Nathans, Clayton Smith, Stanley Cardoza, Tony
Haslegrave, Rocky Jones and John Palreiro.
“Laws” means all statutes, rules, codes, regulations, restrictions, ordinances,
orders, decrees, approvals, directives, judgments, injunctions, writs, awards,
treaties, and decrees of, or issued by, all Governmental Authorities.
“Leased Real Property” means each parcel of real property that is leased,
subleased, or otherwise occupied pursuant to the Leases.
“Leases” means the real property leases, subleases, licenses and occupancy
agreements primarily related to the Business or the Assets and pursuant to which
Weatherford or any Asset Seller or a Target Company is the lessee, sublessee,
licensee or occupant.
“Liabilities” means any debt, liability, commitment or obligation (whether
direct or indirect, known or unknown, absolute or contingent, accrued or
unaccrued, liquidated or unliquidated, or due or to become due), and including
all costs and expenses relating thereto.

71



--------------------------------------------------------------------------------






“Licensed Intellectual Property” means all Intellectual Property that is used or
held for use in connection with the Business and is not owned by Weatherford or
any Asset Sellers or a Target Company.
“Lien” means any mortgage, pledge, hypothecation, claim, security interest,
encumbrance, lease, sublease, license, occupancy agreement, adverse claim or
interest, easement, covenant, encroachment, burden, title defect, title
retention agreement, voting trust agreement, option, lien, right of first
refusal, charge or other restrictions or limitations of any nature.
“Losses” has the meaning set forth in Section 9.2(a).
“Lubrizol” has the meaning set forth in the first paragraph of this Agreement.
“LZ” has the meaning set forth in the first paragraph of this Agreement.
“Marked Materials” has the meaning set forth in Section 4.7.
“Material Adverse Effect” means any circumstance, change in, or effect on the
Business, individually or in the aggregate with any other circumstances, changes
in or effects on the Business, (i) that is or would be reasonably likely to be
materially adverse to the Business, operations, assets or Liabilities, results
of operations or the financial condition of the Business taken as a whole or
(ii) that does or would be reasonably likely to materially impair or delay the
ability of Weatherford or its Affiliates to perform their obligations under this
Agreement and to consummate the transactions contemplated hereby, provided,
however, that “Material Adverse Effect” shall not include the effect of any
circumstance, change in, or effect to the extent arising out of or resulting
from (a) the markets in which the Business generally operates, (b) general
economic or political conditions (including those affecting the securities
markets and changes in foreign exchange rates), (c) any change arising in
connection with acts of war (whether or not declared), sabotage or terrorism,
military actions or the escalation thereof or other force majeure events
occurring after the date hereof, (d) any changes in applicable Law or accounting
rules, or (e) any action taken at the request of Acquiror; provided further,
however, that in the case of clauses (a)-(d) there shall not be a
disproportionate effect on the Business.
“Material Waiver” means a waiver by Weatherford, any Asset Seller, any Share
Seller or any Target Company, as applicable, which waiver will result in
Acquiror, any Buyer, or any Target Company, as applicable, either (a) receiving
less consideration under the Contract in any material amount than would have
been received without the waiver, or (b) incurring greater liability in any
material respect under the Contract than would have been incurred without the
waiver.
“Negotiation Representatives” has the meaning set forth in Section 10.5(e).
“Net Proceeds” has the meaning set forth in Section 9.2(g).

72



--------------------------------------------------------------------------------




“Net Working Capital” means the following with respect to the Business:
(i)    with respect to the Target Companies, total current assets but excluding
cash, deferred income tax assets and intercompany receivables, plus
(ii)    with respect to the Asset Sellers, inventory and accounts receivable,
minus
(iii)    with respect to the Target Companies, current liabilities but excluding
income taxes and intercompany liabilities, and minus
(iv)    with respect to the Asset Sellers, accounts payable.
Net Working Capital shall be calculated in U.S. dollars.  
“No-Action Letter” means written confirmation from the Commissioner of
Competition that he does not, at that time, intend to make an application under
Section 92 of the Competition Act in respect of the transactions contemplated by
this Agreement;
“Non-Competition Covenant” means the covenant of Weatherford set forth in
Section 4.5 of this Agreement.
“Non-U.S. Plan” has the meaning set forth in Section 3.1.23(c).
“Operation” means each portion of the Business conducted by Weatherford, any
Asset Sellers or a Target Company.
“Ordinary Course of Business” means the ordinary and usual course of normal
day-to-day operations of the Business, as conducted by the Asset Sellers or the
Target Companies, through the date hereof consistent with past practice.
“Other Leases” means the leases, subleases, licenses and occupancy agreements
primarily relating to the Business pursuant to which any Asset Seller or a
Target Company is a lessor, sublessor or licensor of any part of the Real
Property.
“Outside Date” has the meaning set forth in Section 8.1(b).
“Owned Intellectual Property” means all Intellectual Property that is owned by
Weatherford or any Asset Sellers with respect to the Business or by a Target
Company.
“Owned Real Property” means the real property owned by Weatherford and its
Affiliates relating to the Business, together with all other structures,
facilities, improvements and fixtures presently or hereafter located thereon
attached or appurtenant thereto and all easements, licenses, rights,
rights-of-way and appurtenances relating to the foregoing other than Owned Real
Property included in Excluded Assets.
“Permitted Liens” means (i) Liens with respect to Liabilities reserved against
on the Annual Financial Statements, to the extent so reserved, (ii) Liens for
Taxes not yet due and payable or which are being contested in good faith and by
appropriate proceedings if adequate

73



--------------------------------------------------------------------------------




reserves with respect thereto are maintained on the Financial Statements in
accordance with GAAP, (iii) Liens of warehousemen, mechanics, carriers,
repairers and materialmen and other similar statutory Liens incurred in the
Ordinary Course of Business for amounts not yet due or are being contested in
good faith and adequate reserves with respect therefore are maintained on the
Financial Statements in accordance with GAAP, (iv) any zoning, entitlement,
conservation restriction and other land use and environmental regulations by any
Governmental Authority, (v) Liens that, individually and in the aggregate, do
not and could not reasonably be expected to materially detract from the value of
any of the property or assets of the Business or materially interfere with the
use thereof as currently used or contemplated to be used or otherwise and (vi)
any lien caused by any of the Buyers.
“Person” means any natural person, firm, partnership, association, corporation,
company, trust, business trust, Governmental Authority or other entity.
“Plan” means (i) any “employee benefit plan” (as such term is defined in Section
3(3) of ERISA) (including employee benefit plans, such as foreign plans and
plans for directors, which are not subject to the provisions of ERISA) and (ii)
all bonus, deferred compensation, incentive compensation, employment,
consulting, executive compensation, severance or termination pay, retention,
change in control compensation, death benefit, equity bonus, equity ownership,
equity option, equity purchase, equity appreciation right, phantom equity,
personnel policy, sick leave, long-term disability, post-retirement medical or
life insurance plans, agreements, programs, policies or arrangements, and (iii)
each other employee benefit plan, agreement program, policy or arrangement.
“Post-Closing Tax Period” means any Taxable Period, or portion thereof, that
begins after the Closing Date.
“Pre-Closing Tax Period” means any Taxable Period, or portion thereof, ending on
or before the Closing Date.
“Pressure Pumping Business” means the business of providing pressure pumping
services on a world-wide basis to integrated oil and gas companies, independent
oil and gas companies, national oil and gas companies, major and independent oil
and natural gas producing companies, for the purpose of completing new oil and
natural gas wells, maintain existing oil and natural gas wells, and to enhance
the production of oil and natural gas from formations in reservoirs, and include
cementing services and stimulation services, such a fracturing, acidizing, sand
control, and nitrogen services. The Pressure Pumping Business does not include
the manufacturing or sale of the chemicals and fluids produced and sold by the
Engineered Chemistry Business or with respect to the United States the drilling
fluids produced and sold by the Integrity Business.
“Proceeding” means any claim, demand, action, litigation, suit, audit, judgment,
assessment, arbitration, notice of violation or inquiry or other proceeding,
hearing or investigation by or before any court, arbitrator, mediator or other
Governmental Authority.



74



--------------------------------------------------------------------------------




“Product Liability—Acquiror” means other than with respect to products supplied
under the Supply Agreement (which Liabilities shall be governed exclusively by
the Supply Agreement), bodily injury or property damage and Losses associated
therewith (a) caused by products of the Business which are manufactured by
Acquiror or its Affiliates after the Closing Date or (b) occurring on or after
the Closing Date with respect to any product of the Business to the extent
caused by any modification, change or delivery method or other action by
Acquiror or its Affiliates occurring after the Closing Date.
“Product Regulatory Data” means any data needed for regulatory filings for
products of the Business, including raw materials, new chemical notifications
under REACH, TSCA or other foreign equivalents; toxicology or other similar
data, including read-across data and potentially relevant exposure data
developed by Weatherford or its Affiliates or in conjunction with other
manufacturers while participating in any relevant consortia activities;
information, including analytical or toxicological data related to and necessary
to substantiate product regulatory determinations, material safety data sheet
and hazard label classifications; information and data submittal packages used
to support product registrations or certifications with registration bodies; and
information to substantiate tariff classifications and any other similar
regulatory requirements. 
"Product Regulatory Filings" shall mean all submissions to a Governmental
Authority for products or substances, including raw materials to make the
products, including but not limited to new chemical, substance, biocide or
pesticide notifications and registrations under TSCA, FIFRA, Canadian new
substance notifications, biocide or pesticide notifications and registrations,
pre-registrations and registrations under REACH, China new substance
notifications or other foreign jurisdictional equivalents.
“Prohibited Payments” means the payment of, or giving of, directly or
indirectly, any bribe, rebate, payoff, influence payment, kickback or other
payment or gift of money or anything of value (including meals or entertainment)
to any officer, employee or ceremonial office holder of any government or
instrumentality thereof, any political party or supra-national organization
(such as the United Nations), any political candidate, any royal family member
or any other person who is connected or associated personally with any of the
foregoing that is prohibited under any applicable Law or otherwise for the
purpose of influencing any act or decision of such payee in his official
capacity, inducing such payee to do or omit to do any act in violation of his
lawful duty, securing any improper advantage or inducing such payee to use his
influence with a government or instrumentality thereof to affect or influence
any act or decision of such government or instrumentality.
“Prohibited Person” means a Person with whom dealings are prohibited or
restricted on account of any Export/Import Control Requirements of the United
States, Canada, a European Union Member or the United Nations, including any
Person or entity listed on the Specially Designated Nationals and Blocked
Persons List maintained by the Office of Foreign Assets Control of the U.S.
Department of Treasury.
“Purchase Price” has the meaning set forth in Section 2.2.

75



--------------------------------------------------------------------------------




“Real Property” means the Owned Real Property and the Leased Real Property.
“Records” has the meaning set forth in Section 1.1(g).
“Reference Balance Sheet” means as defined in Section 3.1.4(a).
“Regulatory Law” has the meaning set forth in Section 4.11(d).
“Release” means any releasing, disposing, discharging, injecting, spilling,
leaking, leaching, pumping, dumping, emitting, escaping, emptying, seeping,
dispersal, migration, transporting, placing and the like, including the moving
of any materials through, into or upon, any land, soil, surface water, ground
water or air, or otherwise entering into the environment, and “Released” has a
correlative meaning.
“Remedial Action” means all actions required under Environmental Law to (i)
clean up, remove, treat or in any other way remediate any Hazardous Substances;
(ii) prevent the release of Hazardous Substances so that they do not migrate or
endanger or threaten to endanger public health or welfare or the environment; or
(iii) perform studies, investigations and care related to any such Hazardous
Substances.
“Representative” means any officer, director, principal, legal counsel, agent,
employee or other representative.
“Reserved Accounts Receivable” has the meaning set forth in Section 2.6(d).
“Response Action” means any investigation, removal, monitoring, remedial or
other response action taken by Acquiror or on its behalf relating to the
presence of Hazardous Substances.
“Restricted Territory” has the meaning set forth in Section 4.5.
“Restrictions” has the meaning set forth in Section 4.11(d).
“Retained Contracts” has the meaning set forth in Section 1.2(i).
“Retained Tax” means (i) any Tax relating to the Assets or Business for a
Pre-Closing Tax Period (or portion of a Straddle Period ending on and including
the Closing Date); (ii) any Tax of any Target Company for any Pre-Closing Tax
Period (or portion of a Straddle Period ending on and including the Closing
Date); (iii) any Tax of any member of any combined, consolidated, or unitary Tax
group that includes Weatherford or any of its Affiliates (except Taxes of
another Target Company) for which the Target Company is liable under Treasury
Regulation Section 1.1502-6 (or analogous provision of state, local or foreign
Law), (iv) Taxes of any Target Company for which it is liable or as a transferee
or successor for a Pre-Closing Tax Period (or portion of a Straddle Period
ending on and including the Closing Date) resulting from a transaction engaged
in by such Target Company prior to the Closing Date; and (v) Taxes of any Target
Company for any Pre-Closing Tax Period (or portion of a Straddle Period ending
on and including the Closing Date) for which a Target Company is

76



--------------------------------------------------------------------------------




liable pursuant to a contract entered into by such Target Company prior to the
Closing Date. Notwithstanding the foregoing sentence, Retained Taxes shall
exclude (i) VAT and GST Taxes and Transfer Taxes (which, in each case, are
governed by Section 6.2); (ii) Taxes to the extent reserved for as a liability
in the Closing Working Capital Balance; and (iii) Taxes to the extent resulting
from any transaction engaged in by any Target Company on the Closing Date but
after the Closing that is outside of the normal course of business and not
contemplated by this Agreement.
“Returns” means returns, statements, reports and forms relating to Taxes that
are required to be filed with any Taxing Authority.
“Sellers” means collectively the Asset Sellers and the Share Sellers.
“Seller 401(k) Plan” has the meaning set forth in Section 7.2.
“Seller Indemnitees” has the meaning set forth in Section 9.2(b).
“Share Seller” means each of Integrity Delaware Holdco, Inc., a Delaware
corporation, and Weatherford U.S., L.P., a Louisiana limited partnership.
“Shares” has the meaning set forth in the fourth WHEREAS clause of this
Agreement.
“Specified Assets” has the meaning set forth in Section 1.1.
“Straddle Period” means any Taxable Period that begins on or before and ends
after the Closing Date.
“Subsidiaries” means each corporation or other Person in which a Person owns or
controls, directly or indirectly, capital stock or other equity interests
representing at least 50% of the outstanding voting stock or other equity
interests.
“Supply Agreement” means that certain supply agreement between Acquiror (or one
or more Buyers), as supplier, and Weatherford (or one or more of its
Affiliates), as customer, substantially in the form attached hereto as Exhibit
D.
“Surety Obligations” has the meaning set forth in Section 4.9.
“Target Amount” has the meaning set forth in Section 4.11(d).
“Target Companies” means the Acquired Companies and each of their respective
direct and indirect Subsidiaries.
“Target Restrictions” has the meaning set forth in Section 4.11(d).
“Tax” means any federal, state, provincial, local, foreign or other income,
alternative, minimum, accumulated earnings, personal holding company, franchise,
Capital Stock, net worth, capital, profits, windfall profits, gross receipts,
value added, sales, use, goods and services, excise, customs duties, transfer,
conveyance, mortgage, registration, stamp,

77



--------------------------------------------------------------------------------




documentary, recording, premium, severance, real property, personal property, ad
valorem, intangibles, rent, occupancy, license, occupational, employment,
unemployment insurance, social security, disability, workers’ compensation,
payroll, health care, withholding, estimated or other similar tax, duty, escheat
or other governmental charge or assessment or deficiencies thereof (including
all interest and penalties thereon and additions thereto whether disputed or
not).
“Tax Benefit” means any credit or refund of Taxes actually realized by the
Seller Indemnitee or the Acquiror Indemnitee, as the case may be, or any
reduction actually realized in the amount of Taxes which otherwise would be owed
by any Seller Indemnitee or Acquiror Indemnitee, as the case may be.
“Tax Contest” has the meaning set forth in Section 6.5(b).
“Taxable Period” means any taxable year or any other period that is treated as a
taxable year (or other period, or portion thereof, in the case of a Tax imposed
with respect to such other period, e.g., a quarter) with respect to which any
Tax may be imposed under any applicable Law.
“Taxing Authority” means any Governmental Authority responsible for the
imposition, assessment or collection of any Tax.
“TC Plans” has the meaning set forth in Section 3.1.23(a).
“Transaction Expenses” has the meaning set forth in Section 10.2.
“Transfer Taxes” has the meaning set forth in Section 6.2(a).
“Transferred Employees” has the meaning set forth in Section 7.1(b).
“Transferred Employee Welfare Benefit Plans” has the meaning set forth in
Section 7.3.
“Transferred Master Agreement” means the agreements and other arrangements
listed on Schedule 4.8(c).
“Transition Services Agreement” means that certain transition services agreement
between Acquiror (or one or more Buyers) and Weatherford (or one or more of its
Affiliates) in a form to be mutually agreed by the parties prior to the Domestic
Closing based on the terms of the Transition Services Agreement attached hereto
as Exhibit C.
“Treasury Regulations” means the final and temporary regulations prescribed
pursuant to the Code.
“TSCA Audit” means the formal EPA audit of Weatherford commenced in January 2012
and concluded in November 2014 regarding compliance of Weatherford and its
Affiliated entities with the Toxic Substances Control Act.

78



--------------------------------------------------------------------------------




“Unscheduled Assets” has the meaning set forth in Section 1.1.
“Unscheduled Contracts” has the meaning set forth in Section 2.3(a)(iii).
“VAT and GST Taxes” has the meaning set forth in Section 6.2(c).
“Weatherford” has the meaning set forth in the first paragraph of this
Agreement.
“Weatherford Master Agreements” means the agreements and other arrangements
between Weatherford and third parties listed on Schedule 10.1(b).
“Weatherford Prepared Returns” has the meaning set forth in Section 6.4(a).
“Weatherford Subsidiaries” has the meaning set forth in the second “WHEREAS”
clause of this Agreement.
“Weatherford Tax Matter” means (a) amending a Return of any Target Company for a
Pre-Closing Tax Period (or Straddle Period); (b) extending or waiving the
applicable statute of limitations with respect to a Tax of any Target Company
for a Pre-Closing Tax Period (or Straddle Period) or other Retained Taxes; (c)
filing any ruling request with any Governmental Authority that relates to Taxes
or Returns of any Target Company for a Pre-Closing Tax Period (or other Retained
Tax); (d) any self-assessment of any Retained Tax except in connection with the
filing of a Return required by applicable Law; or (e) any disclosure to, or
discussions with, any Governmental Authority regarding any Tax or Returns of any
Target Company for a Pre-Closing Tax Period (or other Retained Tax), including
disclosure to, or discussions with, a Governmental Authority with respect to
filing Returns or paying Taxes for a Pre-Closing Tax Period in jurisdictions
that any Target Company did not file a Return (or pay Taxes) for such periods.
“Working Capital Target” means $123,500,000.
10.2    Expenses. Except as provided in Sections 6.2 or 8.2, Weatherford and
Acquiror shall bear their respective expenses, costs and fees in connection with
the transactions contemplated hereby, including the preparation, execution and
delivery of this Agreement and compliance herewith (the “Transaction Expenses”),
whether or not the transactions contemplated hereby shall be consummated;
provided that Acquiror shall bear the reasonable expenses of the title policies
(but not the cost to cure title exceptions) and surveys referred to in Section
5.2(h) and 5.2(i).
10.3    Severability. If any provision of this Agreement, including any phrase,
sentence, clause, Section or subsection is inoperative or unenforceable for any
reason, such circumstances shall not have the effect of rendering the provision
in question inoperative or unenforceable in any other case or circumstance, or
of rendering any other provision or provisions herein contained invalid,
inoperative, or unenforceable to any extent whatsoever.
10.4    Notices. All notices, requests, demands, waivers and other
communications required or permitted to be given under this Agreement shall be
in writing and shall be deemed to have been duly given if (a) delivered
personally, (b) mailed by first-class, registered or certified mail, return

79



--------------------------------------------------------------------------------




receipt requested, postage prepaid, (c) sent by next-day or overnight mail or
delivery, (d) sent by telecopy (with written confirmation of transmission) or
(e) sent by e-mail (with electronic confirmation of receipt).
(a)    If to Acquiror to:
The Lubrizol Corporation
c/o LZ Holding Corporation
29400 Lakeland Boulevard
Wickliffe, Ohio 44092
Facsimile No.: 440-347-5510
E-mail: sfd@lubrizol.com
Attention: General Counsel
(b)    with a copy to:
Vinson & Elkins LLP
1001 Fannin Street, Suite 2500
Houston, TX 77002
Facsimile No.: 713-615-5106
E-mail: skuperman@velaw.com
Attention: Shay Kuperman


(c)    If to Weatherford, to:
Weatherford International Ltd.
c/o Weatherford
2000 St. James Place
Houston, TX 77056
Facsimile No.: +1-713-836-5043
E-mail: Legal.M&A@Weatherford.com
Attention: General Counsel
(d)    with a copy to:
Winston & Strawn LLP
1111 Louisiana Street, 25th Floor
Houston, TX 77002
Facsimile No.: 713-651-2700
E-mail: CFerazzi@winston.com
Attention: Chris A. Ferazzi
or, in each case, at such other address as may be specified in writing to the
other parties hereto.
All such notices, requests, demands, waivers and other communications shall be
deemed to have been received (v) if by personal delivery, on the day after such
delivery, (w) if by certified or registered mail, on the seventh Business Day
after the mailing thereof, (x) if by next-day or overnight

80



--------------------------------------------------------------------------------




mail or delivery, on the day delivered, (y) if by telecopy, on the next day
following the day on which such telecopy was sent, or (z) if by e-mail, on the
day such e-mail was sent.
10.5    Miscellaneous.
(a)    Headings and Interpretation. The headings and section numbers contained
in this Agreement and the placement of provisions in this Agreement are for
purposes of convenience only and shall not affect the meaning or interpretation
of this Agreement. With respect to any reference made in this Agreement to a
Section (or Article, clause or preamble), Exhibit, or Schedule, such reference
shall be to the corresponding section (or article, clause or preamble) of, or
the corresponding exhibit or schedule to, this Agreement. All words used in this
Agreement shall be construed to be of such gender or number as the circumstances
require. Unless otherwise expressly provided, the words “including,” “include”
and “includes” do not limit the preceding words or terms. Any reference to a
specific “day” or to a period of time designated in “days” shall mean a calendar
day or period of calendar days unless the day or period is expressly designated
as being a Business Day or period of Business Days. The use of “or” is not
intended to be exclusive unless expressly indicated otherwise. All amounts
denominated in dollars or “$” in this Agreement are references to United States
dollars unless expressly indicated otherwise.
(b)    Entire Agreement. This Agreement (including the Schedules hereto), the
Foreign Acquisition Agreements, the Ancillary Agreements and the Confidentiality
and Non-Disclosure Agreement between the parties made and entered into as of the
14th day of April 2014 constitute or will constitute the entire agreement and
supersede all prior agreements and understandings, both written and oral,
between the parties with respect to the subject matter hereof.
(c)    Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original and all of which shall together
constitute one and the same instrument.
(d)    Waiver of Trial by Jury. EACH PARTY TO THIS AGREEMENT ACKNOWLEDGES AND
AGREES THAT ANY CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO
INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE IT HEREBY IRREVOCABLY
AND UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT
OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT AND ANY OF THE AGREEMENTS DELIVERED IN CONNECTION HEREWITH OR THE
TRANSACTIONS (AS DEFINED HEREIN). EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT (A)
NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE EITHER OF SUCH WAIVERS, (B) IT UNDERSTANDS AND HAS
CONSIDERED THE IMPLICATIONS OF SUCH WAIVERS, (C) IT MAKES SUCH WAIVERS
VOLUNTARILY, AND (D) IT HAS BEEN INDUCED TO

81



--------------------------------------------------------------------------------




ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 10.5(d).
(e)    Governing Law, etc. This Agreement shall be governed in all respects,
including as to validity, interpretation and effect, by the internal laws of the
State of Texas without regard to choice of law principles. In the event of any
dispute or disagreement between Weatherford and Acquiror arising out of or in
connection with the interpretation or enforcement of the provisions of this
Agreement and the documents referred to herein, Acquiror and Weatherford hereby:
(i) irrevocably submit to the jurisdiction of the courts of the State of Texas
and the Federal courts of the United States of America located in Houston,
Harris County, Texas; and (ii) waive, and agree not to assert, as a defense that
it is not subject to personal jurisdiction in said courts or that the venue
thereof may not be appropriate or that this Agreement or any of such document
may not be interpreted by or enforced in or by said courts and agree that
mailing of process or other papers in connection with any such action or
proceeding in the manner provided in Section 10.4, or in such other manner as
may be permitted by law, shall be valid and sufficient service thereof.
(f)    Negotiation. In the event of any dispute or disagreement between
Weatherford and Acquiror arising out of or in connection with this Agreement,
including any questions regarding the existence, validity or termination of this
Agreement (the “Dispute”), on written request of either party, shall be referred
to representatives of the parties for decision, each party being represented by
a senior executive officer who has no direct operational responsibility for the
matters contemplated by this Agreement (the “Negotiation Representatives”). The
Negotiation Representatives shall promptly meet in a good faith effort to
resolve the Dispute. If the Dispute is not resolved, as evidenced by the terms
of a settlement reduced to writing and signed by the parties, within 30 calendar
days after reference of the matter to them (or within such longer period of time
as the parties may mutually agree in writing), then either party may enforce its
rights hereunder by other means available to it under Law.
(g)    Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and permitted
assigns.
(h)    Assignment. This Agreement shall not be assignable or otherwise
transferable by any party hereto without the prior written consent of the other
party hereto.
(i)    No Third Party Beneficiaries. Except as provided in Section 4.5 with
respect to the Non-Competition Covenant and Section 9.2 with respect to
indemnification of indemnified parties hereunder, nothing in this Agreement
shall confer any rights upon any person or entity other than the parties hereto
and their respective heirs, successors and permitted assigns.
(j)    Amendment, Waivers, etc. No amendment, modification or discharge of this
Agreement, and no waiver hereunder, shall be valid or binding unless set forth
in writing and duly executed by the party against whom enforcement of the
amendment, modification, discharge or waiver is sought (except as may be
specifically provided herein with respect to the amendment of certain Schedules
prior to the Closing). Any such waiver shall constitute a

82



--------------------------------------------------------------------------------




waiver only with respect to the specific matter described in such writing and
shall in no way impair the rights of the party granting such waiver in any other
respect or at any other time. Neither the waiver by any of the parties hereto of
a breach of or a default under any of the provisions of this Agreement, nor the
failure by any of the parties, on one or more occasions, to enforce any of the
provisions of this Agreement or to exercise any right or privilege hereunder,
shall be construed as a waiver of any other breach or default of a similar
nature, or as a waiver of any of such provisions, rights or privileges
hereunder.
(k)    Specific Performance. The parties hereto acknowledge and agree that the
other party hereto would be damaged irreparably in the event that either party
hereto fails to perform any of the provisions of this Agreement in accordance
with their specific terms or if such provisions are otherwise breached.
Accordingly, each of the parties hereto agrees that the other party hereto will
be entitled to seek an injunction or injunctions to prevent breaches of the
provisions hereof in any action instituted in any court of the United States or
any state thereof having jurisdiction over the parties hereto and the matter, in
addition to any other remedy to which such party hereto may be entitled, at law
or in equity.
(l)    Conflicts. Notwithstanding anything herein to the contrary, this
Agreement shall govern and control to the extent any term or provision of any
Foreign Acquisition Agreements, or any Ancillary Agreement conflicts with this
Agreement.
(m)    Joint and Several Liability. Lubrizol and LZ shall be jointly and
severally liable for all obligations of Acquiror under this Agreement.


[Signature Page Follows]







83



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the date
first above written.
WEATHERFORD INTERNATIONAL LTD.
By:/s/ Krishna Shivram                     
Name:Krishna Shivram                    
Title: Executive Vice President and Chief Financial Officer
LZ HOLDING CORPORATION
By:/s/ James L. Hambrick                    
Name:James L. Hambrick                    
Title: Chairman, President and Chief Executive Officer    


THE LUBRIZOL CORPORATION
By:/s/ James L. Hambrick                    
Name:    James L. Hambrick                    
Title: Chairman, President and Chief Executive Officer    

















[Signature page to the Acquisition Agreement]